Exhibit 10.39

 

EXECUTION VERSION

 

 

 

Published CUSIP Numbers:

Deal:  137671AN3

Term:  137671AP8

 

SECOND LIEN CREDIT AGREEMENT

 

Dated as of October 2, 2012

 

among

 

CANNERY CASINO RESORTS, LLC
and
WASHINGTON TROTTING ASSOCIATION, INC.,
as the Borrowers,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA and

WELLS FARGO GAMING CAPITAL, LLC,
as Co-Syndication Agents

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and
MACQUARIE CAPITAL (USA) INC.,
as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
CREDIT SUISSE SECURITIES (USA) LLC and
MACQUARIE CAPITAL (USA) INC.
as
Joint Lead Arrangers and Book Running Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

31

1.03

Accounting Terms

32

1.04

Rounding

32

1.05

Times of Day

33

1.06

Payment or Performance

33

1.07

Pro Forma

33

 

 

 

ARTICLE II

 

THE COMMITMENTS AND LOANS

 

 

 

2.01

The Loans

33

2.02

Borrowings, Conversions and Continuations of Loans

34

2.03

[Reserved]

35

2.04

[Reserved]

35

2.05

Prepayments

35

2.06

[Reserved]

36

2.07

Repayment of Loans

36

2.08

Interest

38

2.09

Fees

38

2.10

Computation of Interest and Fees

38

2.11

Evidence of Debt

39

2.12

Payments Generally; Administrative Agent’s Clawback

39

2.13

Sharing of Payments by Lenders

40

2.14

[Reserved]

41

2.15

Joint and Several Liability

41

2.16

Defaulting Lenders

42

2.17

Extension of Maturity Date in respect of Term Loan Facility

43

2.18

Increase in Commitments

44

2.19

Refinancing Amendments

46

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

48

3.02

Illegality

50

3.03

Inability to Determine Rates

50

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

50

3.05

Compensation for Losses

51

3.06

Mitigation Obligations; Replacement of Lenders

52

3.07

Survival

52

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

 

4.01

Conditions of Effectiveness

52

4.02

Conditions to All Borrowings

54

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

55

5.02

Authorization; No Contravention

55

5.03

Governmental Authorization; Other Consents

55

5.04

Binding Effect

56

5.05

Financial Statements; No Material Adverse Effect

56

5.06

Litigation

56

5.07

No Default

56

5.08

Ownership of Property; Liens

56

5.09

Environmental Compliance

57

5.10

Insurance

57

5.11

Taxes

58

5.12

ERISA Compliance

58

5.13

Subsidiaries; Equity Interests

58

5.14

Margin Regulations; Investment Company Act

58

5.15

Disclosure

59

5.16

Compliance with Laws and Agreements; OFAC Rules and Regulations; Patriot Act;
FCPA

59

5.17

Intellectual Property; Licenses, Etc.

59

5.18

Collateral Documents

60

5.19

Solvency

60

5.20

Labor Matters

60

5.21

Gaming Matters

60

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

60

6.02

Certificates; Other Information

61

6.03

Notices

62

6.04

Payment of Obligations

62

6.05

Preservation of Existence, Etc.

63

6.06

Maintenance of Properties

63

6.07

Maintenance of Insurance

63

6.08

Compliance with Laws

63

6.09

Books and Records

63

6.10

Inspection Rights

63

6.11

Use of Proceeds

64

6.12

[Reserved]

64

6.13

Covenant to Guarantee Obligations and Give Security

64

6.14

Environmental Covenant

66

6.15

[Reserved]

66

6.16

Further Assurances

66

6.17

Compliance with Terms of Leaseholds

66

6.18

Interest Rate Hedging

66

6.19

[Reserved]

66

6.20

[Reserved]

66

6.21

Gaming Licenses

66

6.22

[Reserved]

66

6.23

Designation of Unrestricted Subsidiaries

66

6.24

Pledge Undertakings

67

6.25

Additional Post Closing Matters

67

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

7.01

Liens

69

7.02

Investments

69

7.03

Indebtedness

70

7.04

Fundamental Changes

73

7.05

Dispositions

73

7.06

Restricted Payments

74

7.07

Change in Nature of Business

75

7.08

Transactions with Affiliates

75

7.09

Burdensome Agreements

76

7.10

Use of Proceeds

77

7.11

Financial Covenant

78

7.12

Capital Expenditures

78

7.13

Payment of Subordinated Debt

78

7.14

Amendment, Etc.

79

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

79

8.02

Remedies upon Event of Default

81

8.03

Application of Funds

81

8.04

Equity Cure

82

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authority

82

9.02

Rights as a Lender

83

9.03

Exculpatory Provisions

83

9.04

Reliance by Administrative Agent

84

9.05

Delegation of Duties

84

9.06

Resignation of Administrative Agent

84

9.07

Non-Reliance on Administrative Agent and Other Lenders

85

9.08

No Other Duties, Etc.

85

9.09

Administrative Agent May File Proofs of Claim

85

9.10

Collateral and Guaranty Matters

85

9.11

Indemnity

86

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc.

86

10.02

Notices; Effectiveness; Electronic Communication

88

10.03

No Waiver; Cumulative Remedies

90

10.04

Expenses; Indemnity; Damage Waiver

90

10.05

Payments Set Aside

91

10.06

Successors and Assigns

91

10.07

Treatment of Certain Information; Confidentiality

95

10.08

Right of Setoff

96

10.09

Interest Rate Limitation

97

10.10

Counterparts; Integration; Effectiveness

97

10.11

Survival of Representations and Warranties

97

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

10.12

Severability

97

10.13

Replacement of Lenders

97

10.14

Governing Law; Jurisdiction; Etc.

98

10.15

Waiver of Jury Trial

98

10.16

USA PATRIOT Act Notice

99

10.17

Cooperation with Gaming Boards

99

10.18

Removal of a Lender

99

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Guarantors

2.01

Commitments and Applicable Percentages

5.01

Qualifications

5.03

Certain Authorizations

5.06

Litigation

5.09

Environmental Matters

5.11

Tax Assessments

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrowers

5.20

Labor Matters

5.21

Gaming Matters

6.25(a)

Post-closing SNDA and Landlord Access Agreements

6.25(b)

Post-closing Deposit and Securities Account Control Agreements

6.25(c)

Mortgaged Properties

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.08

Affiliate Transactions

10.02

Administrative Agent’s Office; Certain Addresses for Notices

10.06

Processing and Recordation Fees

 

 

EXHIBITS

 

Form of

 

 

A

Assignment and Assumption

B

Affiliated Lender Assignment Agreement

C

Committed Loan Notice

D

Compliance Certificate

E

Subsidiary Guaranty

F

Intercreditor Agreement

H

Term Note

I

Security Agreement

J-1

Mortgage (Pennsylvania)

J-2

Leasehold Deed of Trust (Nevada)

K

Pledge Agreement

L

Affiliate Subordination Agreement

M

Management Subordination Agreement

N

Perfection Certificate

O-1

Tax Compliance Certificate

O-2

Tax Compliance Certificate

O-3

Tax Compliance Certificate

O-4

Tax Compliance Certificate

P

Solvency Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 2, 2012 among
CANNERY CASINO RESORTS, LLC, a Nevada limited liability company (“CCR”),
WASHINGTON TROTTING ASSOCIATION, INC., a Delaware corporation (“WTA” and,
collectively with CCR, the “Borrowers”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Administrative Agent and Collateral Agent, BANK OF
AMERICA, N.A., GOLDMAN SACHS BANK USA and WELLS FARGO GAMING CAPITAL, LLC, as
Co-Syndication Agents, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and MACQUARIE
CAPITAL (USA) INC., as Co-Documentation Agents, and DEUTSCHE BANK SECURITIES
INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK
USA, WELLS FARGO SECURITIES, LLC, CREDIT SUISSE SECURITIES (USA) LLC and
MACQUARIE CAPITAL (USA) INC., as joint lead arrangers and book running managers
of the facilities provided under this Agreement.

 

WHEREAS, the Borrowers are party to the Existing Credit Agreements and now
desire to refinance the same;

 

WHEREAS, the Borrowers have requested that the Lenders extend to them credit in
the form of Term Loans on the Effective Date in an aggregate principal amount
not in excess of $165,000,000 (subject to any increase as provided for herein);
and

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Act” has the meaning specified in Section 10.16.

 

“Additional Commitments Closing Date” has the meaning specified in
Section 2.18(b).

 

“Additional Lender” has the meaning specified in Section 2.18(b).

 

“Additional Term Loan Commitments” means the commitments of the Additional Term
Loan Lenders to make Additional Term Loans pursuant to Section 2.18.

 

“Additional Term Loans” means any loans made in respect of any Additional Term
Loan Commitments that shall have been added pursuant to Section 2.18.

 

“Additional Term Loan Lenders” means the lenders providing the Additional Term
Loan Commitments.

 

“Additional Term Loan Maturity Date” means the final maturity date specified in
the relevant documentation for any Additional Term Loans.

 

“Administrative Agent” means Deutsche Bank Trust Company Americas, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time specify by notice to
the Borrowers and the Lenders.

 

“Administrative Fee Letter” means the letter agreement dated October 2, 2012,
among the Borrowers and the Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit L.

 

“Affiliated Debt Fund” means any Affiliate of Oaktree (other than CCR and its
Restricted Subsidiaries) that invests in commercial bank loans in the ordinary
course of business at the time of the relevant sale or assignment thereto
pursuant to Section 10.06(j) and so long as the individuals who are employees,
officers or directors of Oaktree and who are responsible for the advisement or
management of such Affiliate do not include any individual who is responsible
for the advisement or management of CCR and its Restricted Subsidiaries, and the
individuals who are employees, officers or directors of Oaktree and who are
responsible for the advisement and management of CCR and its Restricted
Subsidiaries do not have the right to direct the credit decisions of such
Affiliate, or directly or indirectly appoint (or have the right to appoint), any
individual at such Affiliate with responsibility for reviewing or approving any
decisions with respect to the transactions contemplated by any of the Loan
Documents (including any amendments or waivers thereto).

 

“Affiliated Lender” means, at any time, any Lender that is Oaktree or an
Affiliate of Oaktree (other than CCR and its Subsidiaries or an Affiliated Debt
Fund) at such time.

 

“Affiliated Lender Assignment Agreement” means an assignment agreement entered
into by a Lender and an Affiliated Lender, Affiliated Debt Fund or a Purchasing
Borrower Party, as applicable, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“After-Acquired Property” has the meaning specified in Section 6.13(b).

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Term Loan Lender at any time,
the percentage (carried out to the 9th decimal place) of the applicable Term
Loan Facility represented by the principal amount of such Term Loan Lender’s
Term Loans of such Class (or Classes, as applicable) at such time.

 

“Applicable Rate” means (i) 8.75% per annum, in the case of Eurodollar Rate
Loans, and (ii) 7.75% per annum, in the case of Base Rate Loans.

 

“Appropriate Lender” means, at any time, with respect to any Term Loan Facility,
a Lender that has a Commitment with respect to such Facility or holds a Term
Loan of the relevant Class, respectively, at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Goldman Sachs Bank USA, Wells Fargo Securities, LLC, Credit
Suisse Securities (USA) LLC and Macquarie Capital (USA) Inc., each in its
capacity as a joint lead arranger and book running manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee that is not an Affiliated Lender (with the
consent of any party whose consent is required by Section 10.06(b), and accepted
by the Administrative Agent, in substantially the form of Exhibit A or any other
form approved by the Administrative Agent; provided, that, “Assignment and
Assumption” shall mean, where applicable for the purposes of Section 10.06, an
Affiliated Lender Assignment Agreement.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
CCR and its consolidated Subsidiaries for the fiscal year ended December 31,
2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of CCR and its
consolidated Subsidiaries, including the notes thereto.

 

“Available Amount” means, at any time of determination (the “Reference Date”),
an amount equal to the sum of:

 

(a)           $10,000,000; plus

 

(b)           the cumulative amount of Consolidated Excess Cash Flow (which
amount shall not be less than zero in any fiscal year) generated from and after
December 31, 2012 to the last day of the most recently completed fiscal year to
the extent such Consolidated Excess Cash Flow was not applied in accordance with
Section 2.07(b)(iii); plus

 

(c)           to the extent not (A) included in clause (b) above or clause
(d) below or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash dividends and other cash distributions received by
CCR or any Restricted Subsidiary from any minority investments or Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Effective Date through and including the Reference Date; plus

 

(d)           to the extent not (A) included in clause (b) above or clause
(c) above or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash repayments of principal received by CCR or any
Restricted Subsidiary from any minority investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Effective Date through and including the Reference Date in respect of loans or
advances made by the Borrower or any Restricted Subsidiary to such minority
investments or Unrestricted Subsidiaries; plus

 

(e)           to the extent not (A) included in clause (a) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.07(b)(i) or First Lien Loans in
accordance with Section 2.07(b)(i) of the First Lien Credit Agreement, the
aggregate amount of all Net Cash Proceeds received by CCR or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any minority investment or Unrestricted Subsidiary during
the period from and including the Business Day immediately following the
Effective Date through and including the Reference Date; minus

 

(f)            any Restricted Payments, Capital Expenditures, amortization
payments of Subordinated Debt or other Investments made using the Available
Amount during the period commencing on the Effective Date and ending on the
Reference Date (and, for purposes of this clause (f), without taking account of
the intended usage of the Available Amount on such Reference Date in the
contemplated transaction).

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the 1-month Eurodollar Rate plus 1.00%  The “prime
rate” is a rate set by the Administrative Agent based upon various factors
including the Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Administrative Agent shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto, and
a “Borrower” means one of the Borrowers.

 

“Borrowing” means a Term Loan Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada, the Commonwealth of Pennsylvania or the state
where the Administrative Agent’s office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

 

“Cannery” means the Cannery Hotel and Casino which is owned by CHC and located
in North Las Vegas, Nevada.

 

“Capital Expenditure” means any expenditure that is capitalized on the balance
sheet in accordance with GAAP; provided that the term “Capital Expenditure”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration, repair or improvement of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored, repaired or improved,
(y) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, in either case, to the extent that
such proceeds or awards are not required to be applied in accordance with
Section 2.07(b)(i) or (z) assets acquired as a result of a Permitted Acquisition
or (ii) expenditures made with Net Cash Proceeds or Extraordinary Receipts in
accordance with the reinvestment provisions of Section 2.07(b)(i).

 

“Cash Management Agreement” means any agreement to provide cash management
services to the Borrowers, including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements.

 

“Casino Businesses” means all personal property interests in the Cannery, the
Meadows Casino or any additional Ventures pledged pursuant to Section 6.13
(exclusive of Excluded Property and any gaming licenses, accounts and equipment
to the extent the pledge thereof is prohibited by local law or contract).

 

“Casino Real Estate” means (i) the fee interest in real property underlying the
Cannery, the Eastside Cannery and the Meadows Casino, (ii) the leasehold
interest in the Eastside Cannery, (iii) any real property interest in any
additional Ventures pledged pursuant to Section 6.13 and (iv) any fixtures and
other real property improvements now existing or to be constructed on any of the
properties described in (i), (ii) or (iii) above (exclusive of any gaming
equipment to the extent the pledge thereof is prohibited by local law or
contract), in each case, held by CCR or any Loan Party.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, the Casino Real Estate and any other material
property of the Loan Parties and any of their Subsidiaries, taken as a whole. 
“Casualty Event” shall include but not be limited to any taking of all or any
part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of

 

4

--------------------------------------------------------------------------------


 

the temporary requisition of the use or occupancy of all or any part or any real
property of any person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.

 

“CCR” has the meaning specified in the introductory paragraph hereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in implementation thereof, but solely to the extent the
relevant increased costs would have been included if they had been imposed under
applicable increased cost provisions and only to the extent the applicable
Lender is requiring reimbursement therefor from similarly situated borrowers
under comparable syndicated credit facilities and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a)           (i) Mr. William Paulos and Mr. William Wortman collectively shall,
directly or indirectly, cease to beneficially own 35% or more of the equity
securities of CCR entitled to vote for members of the management committee or
equivalent governing body of CCR on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right) or (ii) OCM shall, directly or indirectly, cease
to beneficially own 30% or more of the equity securities of CCR entitled to vote
for members of the management committee or equivalent governing body of CCR on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)           either of Mr. William Paulos and Mr. William Wortman shall at any
time cease to be a member of the management committee or equivalent governing
body of CCR;

 

(c)           OCM shall at any time cease to have at least two members of the
management committee or equivalent governing body of CCR;

 

(d)           Mr. William Paulos, Mr. William Wortman and OCM shall at any time
cease to hold the power to appoint a majority of the members of the management
committee or equivalent governing body of CCR; or

 

(e)           any Person or two or more Persons acting in concert (other than
Permitted Holders) shall have acquired by contract or otherwise resulting in its
or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of CCR, or control over
the equity securities of CCR entitled to vote for members of the management
committee or equivalent governing body of CCR on a fully-diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such securities.

 

5

--------------------------------------------------------------------------------


 

“CHC” means Cannery Hotel and Casino, LLC.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Loan Lenders, Additional Term Loan Lenders, Extending Term Loan Lenders
or Refinancing Term Loan Lenders, (b) when used with respect to Term Loan
Commitments, refers to whether such Term Loan Commitments are Term Loan
Commitments or Additional Term Loan Commitments and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing are Term Loans under this Agreement as originally in effect or as
amended or otherwise modified pursuant to Section 2.17, Section 2.18,
Section 2.19 or Section 10.01, of which such Loan, Borrowing or Commitment shall
be a part.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agents” means, Credit Suisse AG, Cayman Islands Branch and
Macquarie Capital (USA) Inc., in their capacity as co-documentation agents under
any of the Loan Documents, or any of their respective successor.

 

“Co-Syndication Agents” means Wells Fargo Gaming Capital, LLC, Goldman Sachs
Bank USA and Bank of America, N.A., as co-syndication agents under any of the
Loan Documents, or any successor co-syndication agent.

 

“Collateral” means all of the “Pledged Collateral”, “Collateral,” “Mortgaged
Property” and “Trust Property” (or similar term) referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent and Collateral Agent for the benefit of the Secured
Parties.  Notwithstanding any other provision hereof or of any other Loan
Document, no lien, claim or encumbrance extends to, and “Collateral” does not
include, (i) any deposit account credited with or containing any amounts held
for the Commonwealth of Pennsylvania as specified by Chapter 14 of the
Pennsylvania Race Horse Development and Gaming Act (Act 71) (4 Pa. C.S.A.
§ 1401, et seq.), (ii) any right, title or interest of CCR or any of its
Subsidiaries in any Gaming License, and (iii) Excluded Property.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent under any of the Loan Documents, or any successor collateral
agent.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, each of the mortgages, collateral assignments,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Sections 6.13, 6.16 and 6.25, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent and Collateral Agent for the
benefit of the Secured Parties.

 

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit C.

 

“Commitment” means for each Lender, such Lender’s Term Loan Commitment.

 

“Competitor” shall mean a Person (or an identified Affiliate thereof) that
directly owns and operates, or has entered into any agreement to directly own or
operate, a casino or other gaming establishment or hotel; provided, that the
foregoing shall not cause any Person (or an identified Affiliate thereof) to be
deemed a Competitor unless the Borrower has provided notice to the
Administrative Agent that such gaming establishment or hotel is a Competitor.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any Measurement Period, for CCR and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income, without duplication: 
(i) pre-opening expenses

 

6

--------------------------------------------------------------------------------


 

during such Measurement Period, (ii) prepayment penalties and expenses incurred
in connection with the Transaction during such Measurement Period,
(iii) Consolidated Interest Charges for such Measurement Period,
(iv) depreciation and amortization expense during such Measurement Period,
(v) other non-cash charges of CCR and its Restricted Subsidiaries during such
Measurement Period, (vi) the Management Compensation, (vii) the provision for
Federal, state, local and foreign income taxes payable (including, without
limitation , any penalties or interest relating to such taxes or arising from
tax examinations), (viii) the amount of net cost savings and synergies projected
by CCR in good faith to result from actions taken or expected to be taken no
later than twelve (12) months after the end of such period including, without
limitation, in connection with any Permitted Acquisition (which net cost savings
and synergies shall be subject to certification by a Responsible Officer of CCR
and calculated on a pro forma basis as though such cost savings and synergies
had been realized on the first day of the period for which Consolidated EBITDA
is being determined), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings and synergies are
reasonably identifiable and factually supportable, (B) the aggregate amount of
cost savings and synergies added pursuant to this clause (viii) for any
Measurement Period shall not exceed, after the Effective Date, 10% of
Consolidated EBITDA for such Measurement Period (calculated prior to giving
effect to any adjustment pursuant to this clause (viii)) and (C) with respect to
any period, no costs savings or synergies shall be added pursuant to this clause
(viii) to the extent duplicative of any costs savings or synergies that are
included in clause (i) above with respect to such period, (ix)  any fees,
expenses or charges related to any issuance or offering of Equity Interests or
Indebtedness by CCR or any Subsidiary, any Investment, acquisition, Disposition,
recapitalization or issuance, repayment, refinancing, amendment or modification
of Indebtedness including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties (in each case,
whether or not successful) (including (A) such fees, expenses or charges related
to the Term Loan Facility, (B) such fees, costs (including call premiums),
commissions, expenses and other charges related to any amendment or other
modification of the Term Loan Facility or other Indebtedness and
(C) commissions, discounts, yield and other fees and charges) and any fees,
expenses, costs, charges or change in control payments related to the
Transactions, (x) other extraordinary, unusual or non-recurring charges,
expenses or losses during such Measurement Period (to the extent not otherwise
covered by the foregoing clauses (i) through (ix)), and minus (b) the following
to the extent included in calculating such Consolidated Net Income, without
duplication:  (i) consolidated interest income of CCR and its Restricted
Subsidiaries for such Measurement Period, (ii) all non-cash, non-operating and
non-recurring items increasing Consolidated Net Income for such Measurement
Period, and (iii) extraordinary, unusual or non-recurring gains during such
Measurement Period; provided, that, notwithstanding the foregoing, for the
fiscal quarter ended on (i) September 30, 2012, Consolidated EBITDA shall be
deemed to be $20,181,000, (ii) June 30, 2012, Consolidated EBITDA shall be
deemed to be $22,121,000, and (iii) March 31, 2012, Consolidated EBITDA shall be
deemed to be $25,084,000.

 

“Consolidated Excess Cash Flow” means, for any period, Consolidated EBITDA for
that period, plus the decrease, if any, in CCR’s consolidated working capital
during that period (but excluding (i) any change in the current portion of
Indebtedness and (ii) amounts related to current or deferred taxes based on
income or profits); minus

 

(a)           Capital Expenditures made in cash during that period (other than
Capital Expenditures made with the Available Amount); minus

 

(b)           Consolidated Interest Charges for that period; minus

 

(c)           Restricted Payments permitted under Section 7.06(b) made during
that period; minus

 

(d)           any increase in CCR’s consolidated working capital during that
period (but excluding (i) any change in the current portion of Indebtedness and
(ii) amounts related to current or deferred taxes based on income or profits);
minus

 

(e)          any repayments of long-term Indebtedness (including (a) the
principal component of capital leases, (b) the Term Loans pursuant to
Section 2.07 (or similar principal payments of Extended Term Loans, Refinancing
Term Loans, Additional Term Loans or another Class of Term Loans) and
Section 2.05(g) (but only in an amount equal to the discounted amount actually
paid in respect of the principal amount of such Term Loans) and (iii) voluntary
prepayments of Second Lien Loans pursuant to the Second Lien Credit Agreement to
the extent that such voluntary prepayments of Second Lien Loans are not
prohibited hereunder, but excluding voluntary prepayments

 

7

--------------------------------------------------------------------------------


 

of Term Loans pursuant to Section 2.05) made during that period other than any
such repayments financed with the proceeds of long-term Indebtedness; minus

 

(f)            the amount of Investments actually paid in cash by CCR and its
Restricted Subsidiaries permitted under Section 7.02(s) other than
(A) Investments financed with the proceeds of long-term Indebtedness,
(B) Investments using the Available Amount and (C) Investments financed with the
Net Cash Proceeds from the issuance or sale by CCR or any Restricted Subsidiary
of its Equity Interests (other than Disqualified Equity Interests and Permitted
Cure Securities); minus

 

(g)           any mandatory prepayments with respect to the Aggregate Revolving
Commitments (as defined in the First Lien Credit Agreement) during such period
which require a concurrent reduction in the amount of the Aggregate Revolving
Commitments (as defined in the First Lien Credit Agreement); minus

 

(h)           any pre-opening expenses during such period; minus

 

(i)            the Management Compensation paid by CCR or its Subsidiaries
during such period and amounts added back in the calculation of Consolidated
EBITDA during such period pursuant to clauses (viii) and (x) thereof; minus

 

(j)            (x) all taxes actually paid in cash by CCR or its Restricted
Subsidiaries during such period and (y) all Restricted Payments pursuant to
Sections 7.06(e) or 7.06(h); minus

 

(k)           any earn-out, indemnification, purchase price or similar
adjustments paid in cash in connection with any Disposition or Investment
permitted hereunder (including any Permitted Acquisition); minus

 

(l)            amount paid in cash during such period on account of (A) items
that were accounted for as non cash reductions of Consolidated Net Income or
Consolidated EBITDA and (B) reserves or amounts established in purchase
accounting; minus

 

(m)          the aggregate amount of all costs, fees and expenses (including
prepayment premiums) incurred in connection with the Transactions and any
issuance or offering of Equity Interests or Indebtedness, Permitted Acquisitions
and other Investments permitted under Section 7.02, permitted Dispositions,
restructuring, recapitalization, financing or refinancing transaction by CCR or
any of its Restricted Subsidiaries on or after the Effective Date, the
recapitalization or issuance, repayment, refinancing, amendment or modification
of Indebtedness in each case whether or not successful, and any actual or
proposed amendment, waiver or modification to the terms of any such
transactions, in each case during such period to the extent paid in cash.

 

“Consolidated First Lien Indebtedness” means, as of any date of determination,
the Consolidated Total Indebtedness of CCR and its Restricted Subsidiaries on a
consolidated basis (including the Loans) that is secured by a Lien that is pari
passu or senior in priority to the Liens on the Collateral securing the loans
under the First Lien Credit Agreement.

 

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated First Lien Indebtedness as of such date, minus not
more than $25,000,000 of Unrestricted Cash, to (b) Consolidated EBITDA for the
most recently completed Measurement Period, in each case, determined on a pro
forma basis.

 

“Consolidated Interest Charges” means, for any period, for CCR and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of CCR and
its Restricted Subsidiaries paid in cash in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (but excluding any interest
imputed as a result of purchase accounting), plus (b) the portion of rent
expense of CCR and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP, minus
(c) interest income of CCR and its Restricted Subsidiaries during such period;
provided that Consolidated Interest Charges shall not include (i) any
Transaction fees or expenses paid on the Effective Date regardless of

 

8

--------------------------------------------------------------------------------


 

the accounting treatment of such fees or expenses, (ii) any non-cash interest or
deferred financing costs, (iii) any amortization or write-down of deferred
financing fees, debt issuance costs, discounted liabilities, commissions, fees
and expenses, (iv) any expensing of bridge, commitment and other financing fees
and (v) penalties and interest related to taxes; provided further that with
respect to each calculation made at any time after the time when one full Fiscal
Quarter shall have elapsed after the Effective Date but prior to the time when
five full Fiscal Quarters shall have elapsed after the Effective Date,
Consolidated Interest Charges for any Measurement Period shall be equal to
(1) for the Measurement Period ending with the first full Fiscal Quarter after
the Effective Date, (i) the actual Consolidated Interest Charges for such Fiscal
Quarter, multiplied by (ii) 4.0; (2) for the Measurement Period ending with the
second full Fiscal Quarter after the Effective Date, (i) the actual Consolidated
Interest Charges for the preceding two Fiscal Quarters ending on the last day of
the applicable Fiscal Quarter, multiplied by (ii) 2.0; (3) for the Measurement
Period ending with the third full Fiscal Quarter after the Effective Date,
(i) the actual Consolidated Interest Charges for the preceding three Fiscal
Quarters ending on the last day of the applicable Fiscal Quarter, multiplied by
(ii) 1.33; and (4) for the Measurement Period ending with the fourth full Fiscal
Quarter after the Effective Date, (i) the actual Consolidated Interest Charges
for the preceding four Fiscal Quarters ending on the last day of the applicable
Fiscal Quarter, multiplied by (ii) 1.00.

 

“Consolidated Net Income” means, for any period, for CCR and its Restricted
Subsidiaries on a consolidated basis, the net income of CCR and its Restricted
Subsidiaries from operations for that period.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
Consolidated Total Indebtedness of CCR and its Restricted Subsidiaries on a
consolidated basis (including the Loans) that is secured by a Lien on the
Collateral securing the Loans.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Indebtedness as of such date, minus not
more than $25,000,000 of Unrestricted Cash, to (b) Consolidated EBITDA for the
most recently completed Measurement Period, in each case, determined on a pro
forma basis.

 

“Consolidated Total Indebtedness” means, as of any date of determination, for
CCR and its Restricted Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all funded debt
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all unreimbursed
obligations arising under drawn letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business and (y) any earn-out obligation until such obligation becomes
a liability on the balance sheet of such Person in accordance with GAAP),
(e) Attributable Indebtedness in respect of capital leases, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than CCR or
any Restricted Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which CCR or a Restricted Subsidiary is a general partner or joint venturer and
as such, CCR or such Restricted Subsidiary is generally liable for its debts,
unless such Indebtedness is expressly made non-recourse to CCR or such
Restricted Subsidiary, in each case of clauses (a) through (g) above to the
extent such item would be classified and recorded as “indebtedness” on a
consolidated balance sheet of CCR in accordance with GAAP; provided, that, for
the avoidance of doubt, Consolidated Total Indebtedness shall not include the
PGCB Obligations.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date, minus not more
than $25,000,000 of Unrestricted Cash, to (b) Consolidated EBITDA for the most
recently completed Measurement Period, in each case, determined on a pro forma
basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

9

--------------------------------------------------------------------------------


 

“Control Agent” has the meaning specified in the Intercreditor Agreement.

 

“CPI” means the Consumer Price Index, Urban Wage Earners and Clerical Workers
for West Urban, all items (1982-1984 = 100), as published by the Bureau of Labor
Statistics of the United States Department of Labor.  If the CPI is calculated
from a base different from the base period 1982-84 = 100, such CPI shall be
converted to a base period of 1982-84 = 100 by use of a conversion factor
supplied by said Bureau of Labor Statistics.  If the CPI is discontinued or
replaced during the term, such other comparable governmental cost of living
index or computation which replaces the CPI shall be used in order to obtain
substantially the same result as would be obtained if the CPI had not been
discontinued or replaced.

 

“Cure Amount” has the meaning specified in Section 8.04.

 

“Cure Right” has the meaning specified in Section 8.04.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time or both, would be an Event
of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrowers or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent, that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company (unless such
Lender demonstrates to the reasonable satisfaction of the Administrative Agent
that its access to funds shall continue notwithstanding any of the following
actions by its parent) that has, after the Effective Date (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority; and provided
further that such a Lender shall not continue to be a Defaulting Lender upon its
providing reasonable assurances that it will comply with its funding obligations
hereunder, including without limitation any confirmation which may be required
from a bankruptcy court or trustee.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(exclusive of ordinary course gaming payouts) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith (but
excluding any sale, transfer, license, lease or other disposition for which the
consideration received by such Person is less than $500,000; provided that in
any fiscal year, the aggregate amount of sales, transfers, licenses, leases or
other dispositions not accorded treatment as “Dispositions” under this Agreement
pursuant to this parenthetical shall not exceed $2,000,000).

 

“Disqualification” means, with respect to any Lender:

 

10

--------------------------------------------------------------------------------


 

(a)           the failure of that Lender timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Lender by any Gaming Board in
connection with any licensing required of that Lender as a lender to the Loan
Parties or (ii) any required application or other papers in connection with
determination of the suitability of that Lender as a lender to the Loan Parties;

 

(b)           the withdrawal of that Lender (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

 

(c)           any final determination by a Gaming Board pursuant to applicable
Gaming Laws (i) that such Lender is “unsuitable” as a lender to the Loan
Parties, (ii) that such Lender shall be “disqualified” as a lender to the Loan
Parties or (iii) denying the issuance to that Lender of any license required
under applicable Gaming Laws to be held by all lenders to the Loan Parties.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms (or by the terms of any security
into which it is convertible or for which it is redeemable or exchangeable), or
upon the happening of any event:

 

(1)           matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise,

 

(2)           is convertible or exchangeable for Indebtedness or Disqualified
Equity Interests of such Person, or

 

(3)           is redeemable at the option of the holder thereof, in whole or in
part,

 

in each case prior to 91 days after the latest Maturity Date at the time of
determination; provided, however, that (i) only the portion of such Equity
Interest which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be a Disqualified Equity Interest, (ii) if such
Equity Interests are issued to any current or former employees or other service
providers or to any plan for the benefit of employees, directors, officers,
members of management or consultants (including any equity or incentive
compensation or benefit plan) of CCR or its Subsidiaries or by any such
compensation or plan to such current or former employees, other service
providers, directors, officers, members of management or consultants, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by such Person in order to
satisfy applicable statutory or regulatory obligations or as a result of such
current or former employee’s, other service provider’s, director’s, officer’s,
management member’s or consultant’s termination, death or disability, (iii) any
class of Equity Interests of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Equity Interests shall not be deemed to be
Disqualified Equity Interests, and (iv) Equity Interests will not constitute
Disqualified Equity Interests solely because of provisions giving holders
thereof the right to require repurchase or redemption upon an initial public
offering, “asset sale” or “change of control” occurring prior to such date if
either (x) such Equity Interests provide that the issuer thereof will not be
required to redeem any such Equity Interests pursuant to such provisions prior
to the repayment in full of the Obligations or (y) such redemption is permitted
hereunder.

 

“Disqualified Institution” means any (i) Competitor and (ii) any Person that has
been found unsuitable or disqualified by any Gaming Board.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any state thereof or the District of Columbia.

 

“Eastside Cannery” means the Eastside Cannery Hotel and Casino, located in East
Las Vegas, Nevada.

 

“Eastside Cannery Lease” means that certain Ground Lease dated September 22,
2006, entered into between NP Land, LLC, as landlord, and Nevada Palace, LLC, as
tenant, as amended by that certain First Amendment to Lease Agreement dated
June 21, 2007,  pursuant to which NP Land, LLC leases the Real Property
comprising

 

11

--------------------------------------------------------------------------------


 

Eastside Cannery to Nevada Palace, LLC, as the same may be further amended,
restated, supplemented or modified from time to time.

 

“Effective Date” means October 2, 2012.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless an Event of Default under
Section 8.01(a) and Section 8.01(f) has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) a Disqualified Institution or (y) the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries except to the extent expressly permitted
by Sections 2.05(e) and 10.06; provided, further, that any assignment by a
Lender without the Borrowers’ consent to a Disqualified Institution shall be
void ab initio and the Borrowers shall be entitled to seek specific performance
to unwind any such assignment in addition to any other remedies available to the
Borrowers at law or in equity.

 

“Engagement Letter” means the letter agreement, dated September 18, 2012, among
CCR, the Administrative Agent and the Arrangers.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment and
natural resources, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or interests in) such
Person, all of the securities convertible into or exchangeable with such Person
for shares of capital stock of (or other ownership or interests in) such Person
or warrants, options or rights for the purchase or acquisition from such Person
of such securities (or such other interests), and all of the other ownership or
interests in such Person (including partnership, member’s or trust interests
therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) by the Borrowers or any ERISA Affiliate from a Multiemployer Plan
resulting in withdrawal liability pursuant to Section 4201 of ERISA or
notification that a Multiemployer Plan is in reorganization

 

12

--------------------------------------------------------------------------------


 

pursuant to Section 4241 of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page determined by the Administrative Agent in consultation with the
Borrower) at 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Deutsche Bank Trust Company Americas and with a term equivalent to
such Interest Period would be offered by Deutsche Bank Trust Company Americas’
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the foregoing, the
Eurodollar Rate with respect to Term Loans will be deemed not to be less than
1.25% per annum.

 

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

Excess Cash Flow” means, solely for the purposes of Section 7.06(e), for any
period, (i) Consolidated EBITDA for that period, plus, without duplication,
(ii) Net Cash Proceeds from any Disposition of assets during that period (other
than Dispositions permitted by Sections 7.05(a) through (f)), plus (iii) amounts
released from the Reserves and applied to repay the Term Loans, minus
(a) Capital Expenditures made in cash during that period, minus (b) Consolidated
Interest Charges for that period, minus (c) Restricted Payments permitted under
Section 7.06(b) made during that period, (d) plus any decrease (or minus any
increase) in CCR’s consolidated working capital during that period (but
excluding (i) any change in the current portion of Indebtedness and (ii) amounts
related to current or deferred taxes based on income or profits), minus (e) any
repayments with respect to the Term Loans (whether voluntary or mandatory) made
during that period, minus (f) any prepayments with respect to any FF&E Financing
made during that period, minus (g) any mandatory prepayments with respect to the
Aggregate Revolving Commitments (as defined in the First Lien Credit Agreement)
during such period which require a concurrent reduction in the amount of the
Aggregate Revolving Commitments (as defined in the First Lien Credit Agreement),
minus (h) any pre-opening expenses during such period, minus (i) the Management
Compensation paid by CCR or its Subsidiaries during such period, and minus
(j) all income taxes actually paid in cash by CCR or its Restricted Subsidiaries
during such period.  For the purposes of this definition, each of Consolidated
EBITDA, Net Cash Proceeds, Reserves, Disposition and Consolidated Interest
Charges shall have the meaning ascribed to such term in the Existing Second Lien
Credit Agreement.

 

“Excluded Foreign Holdco” means any direct or indirect Subsidiary of CCR that is
treated as a disregarded entity for U.S. Federal income tax purposes and that
has no material assets other than Equity Interests of one or more direct or
indirect Foreign Subsidiaries that are CFCs.

 

“Excluded Property” has the meaning specified in the Security Agreement.

 

“Excluded Subsidiary” means any Subsidiary of CCR (a) that is not a Significant
Subsidiary, (b) that is prohibited by applicable Law or contractual obligation
(which contractual obligation exists on the Effective Date or at the time of the
acquisition or formation of such Person and not created in anticipation or
contemplation of such acquisition or formation) from providing a Guaranty of any
of the Obligations or that would require the consent,

 

13

--------------------------------------------------------------------------------


 

approval, license or authorization, which has not been obtained, of a
Governmental Authority, in order to provide a Guaranty of the Obligations and,
in the case of any license from a Gaming Board, to the extent that such
Subsidiary has used commercially reasonable efforts to obtain such license, as
certified in a certificate of a Responsible Officer of the Borrower delivered to
the Administrative Agent, (c) that is an Excluded Foreign Holdco, (d) that is a
Foreign Subsidiary or a Domestic Subsidiary of a Foreign Subsidiary, (e) that is
a special purpose entity used in connection with Indebtedness permitted under
Section 7.03 and (f) with respect to which, as reasonably determined by the
Administrative Agent and the Borrowers and as certified in a writing delivered
to the Collateral Agent, the burden or cost or other consequences of providing a
Guaranty outweighs the benefits to the Secured Parties.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Borrower hereunder or under the Engagement Letter, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes (in
lieu of net income taxes), and branch profits taxes, in each case: (i) imposed
on it by the jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Foreign Lender, in which its applicable Lending Office is
located; or (ii) that are Other Connection Taxes, (b) in the case of a Foreign
Lender (other than an assignee pursuant to a request by CCR under
Section 10.13), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Office (or assignment), to receive additional amounts from a
Borrower with respect to such withholding tax pursuant to Section 3.01(a) and
(c) any U.S. Federal withholding tax imposed under FATCA.

 

“Existing Credit Agreements” means (i) the Existing First Lien Credit Agreement,
(ii) the Existing Second Lien Credit Agreement and (iii) the Existing FF&E
Credit Agreement.

 

“Existing First Lien Credit Agreement” means the First Lien Credit Agreement
dated as of May 18, 2007, as amended, among the Borrowers, Bank of America,
N.A., as administrative agent, and the other lenders party thereto.

 

“Existing Second Lien Credit Agreement” means the Second Lien Credit Agreement
dated as of May 18 , 2008, as amended, among the Borrowers, Bank of America,
N.A., as administrative agent, and the other lenders party thereto.

 

“Existing FF&E Credit Agreement” means that certain Amended and Restated Loan
Agreement dated May 18, 2007, among CCR, WTA, General Electric Capital
Corporation (as successor in interest to Merrill Lynch Capital), as
administrative agent, and the other lenders party thereto (as amended, amended
and restated, supplemented or otherwise modified prior to the date hereof).

 

“Existing Policies” has the meaning specified in Section 6.25(c)(ii).

 

“Existing Surveys” has the meaning specified in Section 6.25(c)(ii).

 

“Expansion Capital Expenditure” means any Capital Expenditure by CCR or any of
its Restricted Subsidiaries that is not properly characterized as a Maintenance
Capital Expenditure, including, without limitation, expenditures with respect to
the buy-out of real property leases.

 

“Extending Term Loan Lender” has the meaning specified in Section 2.17(a).

 

“Extended Term Loans” has the meaning specified in Section 2.17(a).

 

“Extension” has the meaning specified in Section 2.17(a).

 

“Extension Offer” has the meaning specified in Section 2.17(a).

 

14

--------------------------------------------------------------------------------


 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person, not in the ordinary course of business related to proceeds of
insurance (other than, for the avoidance of doubt, proceeds of business
interruption insurance or similar insurance) and condemnation awards (and
payments in lieu thereof), in each case in respect of any equipment, fixed
assets or Real Property (including any improvements thereon) for the purpose of
repairing or replacing such equipment, fixed assets or Real Property; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, casualty and condemnation awards (or payments in lieu
thereof) to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
(or are required to be applied) to pay (or to reimburse such Person for its
prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version thereof that is substantively comparable and
not materially more onerous to comply with) and any current or future Treasury
regulations or official interpretations thereof.

 

“FCPA” has the meaning specified in Section 5.16(c).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Deutsche
Bank Trust Company Americas on such day on such transactions as determined by
the Administrative Agent.

 

“FF&E” means furniture, fixtures or equipment used in the ordinary course of the
business of the Borrowers or a Guarantor.

 

“FF&E Financing” means Indebtedness the proceeds of which are used solely to
finance the acquisition by CCR or a Guarantor of, or the entry into a
capitalized lease by CCR or a Guarantor with respect to FF&E on terms and
conditions reasonably acceptable to the Administrative Agent, in each case as
amended, restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced in whole or in part from time to time.

 

“First Lien Administrative Agent” means Deutsche Bank Trust Company Americas, in
its capacity as administrative agent under the First Lien Credit Agreement, and
its successors and assigns.

 

“First Lien Collateral Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under any of the First Lien Loan Documents, and its
successors and assigns.

 

“First Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among the Borrowers, the lenders party thereto and Deutsche
Bank Trust Company Americas, as administrative agent, collateral agent, swing
line lender and l/c issuer for the First Lien Secured Parties, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement, and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under
(x) the credit agreement referred to in clause (i) or (y) any subsequent First
Lien Credit Agreement, unless such agreement or instrument expressly provides
that it is not intended to be and is not a First Lien Credit Agreement
hereunder.  Any reference to the First Lien Credit Agreement hereunder shall be
deemed a reference to any First Lien Credit Agreement then in existence.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents as such term is defined in the First Lien Credit Agreement,
including each mortgage and other security documents, guaranties and the notes
issued thereunder.

 

15

--------------------------------------------------------------------------------


 

“First Lien Secured Parties” means the First Lien Administrative Agent, the
First Lien Collateral Agent and each Person that is a lender under the First
Lien Credit Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and
is treated as a controlled foreign corporation for federal income tax purposes;
provided, that, nothing in this Agreement shall prevent CCR or any of its
Subsidiaries from making or changing any election to treat any Subsidiary that
is not a Domestic Subsidiary as a corporation at any time or from time to time.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Board” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the federal
government or any state, county, city or other political subdivision, whether
now or hereafter in existence, or any officer or official thereof, but only to
the extent that such agency, authority, board, bureau, commission, department,
office or instrumentality possesses authority to regulate any gaming operation
or harness racing operation owned, managed or operated, or proposed to be owned,
managed or operated, by CCR or any of its Subsidiaries.

 

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming, harness racing
or casino activities conducted by CCR or any of its Subsidiaries or any of their
respective ownership and/or operation of Subsidiaries within such Gaming Board’s
jurisdiction.

 

“Gaming License” means any license, permit, franchise, finding of suitability,
registration or other authorization issued by or from any Gaming Board under
Gaming Laws that is required to own, lease, operate or otherwise conduct the
gaming business or harness racing business of CCR or any of its Subsidiaries or
to own an interest in CCR or any of its Subsidiaries that conducts a gaming
business or harness racing business.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Real Property Disclosure Requirements” means any requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer or control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

16

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other financial obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other financial obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or financial performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien);
provided, however, that for the purposes of this clause (b) the amount of such
Indebtedness will be the lesser of: (i) the fair market value of such asset at
such date of determination, and (ii) the amount of such Indebtedness of such
other Person; provided, further, that the term “Guarantee” shall not include
endorsements for collection or deposit, in each case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of CCR listed on Schedule
1.01(b) and each other Subsidiary of CCR that shall be required to execute and
deliver a Guaranty or Guaranty Supplement pursuant to Section 6.13.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, substantially in the form of Exhibit E.

 

“Guaranty Supplement” has the meaning given thereto in the Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdback Agreement” means the Holdback Agreement dated November 14, 2006, by
and between Magna Entertainment Corporation and PA Meadows, LLC as in effect on
the date hereof or as modified (any such material modification subject to the
consent of the Administrative Agent not to be unreasonably withheld).

 

“Holdback Amount” has the meaning specified in the Holdback Agreement.

 

“Incremental Cap” has the meaning specified in Section 2.18(a)(i).

 

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(q).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

17

--------------------------------------------------------------------------------


 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (x) trade accounts payable in the ordinary
course of business and (y) any earn-out obligation until such obligation becomes
a liability on the balance sheet of such Person in accordance with GAAP);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            capital leases;

 

(g)           all Disqualified Equity Interests; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited partnership or limited liability company)
in which such Person is a general partner or a joint venturer, except to the
extent such Person’s liability for such Indebtedness is expressly made
non-recourse to such Person and only to the extent such Indebtedness would be
included in the calculation of Consolidated Total Indebtedness and (y) shall
exclude the Holdback Amount and the PGCB Obligations.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any capital lease as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. With respect to any Indebtedness consisting of
Disqualified Equity Interests, the principal amount thereof shall be deemed to
be the liquidation preference or the maximum fixed repurchase price, as the case
may be.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated the Effective
Date substantially in the form attached hereto as Exhibit F.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the applicable Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or nine or twelve months, if agreed to by all of the relevant Lenders, or less
than one if permitted by the Administrative Agent in its sole discretion)
thereafter, as selected by the Borrowers in their Committed Loan Notice (or such
other period that is requested by the Borrowers and determined by the
Administrative Agent to be available); provided that:

 

18

--------------------------------------------------------------------------------


 

(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)            no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests or other securities of such
other Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, such other Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person (but
excluding accounts receivable, trade credit (including extensions of credit to
suppliers) and advances to customers, suppliers and licensees, and commission,
travel, moving, payroll and other similar advances to officers, directors,
employees, members of management and consultants of such Person (including
Affiliates) made in the ordinary course of business), or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(determined at the time such Investment was made), without adjustment for
subsequent increases or decreases in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Latest Maturity Date” means the latest of the Maturity Date for the Term Loans
and any Additional Term Loan Maturity Date applicable to existing Additional
Term Loans, as of any date of determination.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time specify by notice to the
Borrowers and the Administrative Agent.

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any material casino, gambling, gaming or liquor license issued by any Gaming
Board or applicable Governmental Authority covering any casino or gaming
facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature

 

19

--------------------------------------------------------------------------------


 

of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan.

 

“Loan Documents” means this Agreement, each Note, the Engagement Letter, the
Security Agreement, the Pledge Agreement, the Mortgages, the Subordination
Agreement, the Guaranty, each other Collateral Document and the Intercreditor
Agreement.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repair, restoration or refurbishment of tangible property, but
excluding any Capital Expenditures which adds to or significantly improves any
such property.

 

“Management Compensation” means any and all fees, expenses and other monies due
and payable, from time to time, by a Borrower or any of its Restricted
Subsidiaries to Millennium in the following amounts:  (a) with respect to
Cannery, $1,000,000 per fiscal year, (b) with respect to the Eastside Cannery,
the greater of $750,000 and 4% of such property’s EBITDA per fiscal year,
(c) with respect to the Meadows Casino or any other new venture following its
opening, an amount, in the aggregate, not to exceed 4% of such property’s EBITDA
per fiscal year and (d) with respect to the Native American Consulting Agreement
or any other similar consulting agreement entered into after the date hereof,
$2,000,000 per fiscal year, all of which fees shall increase annually by the
percentage increase in the CPI from and after December 31, 2011.

 

“Mandatory Payments” has the meaning specified in Section 2.07(b).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or financial condition of CCR and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents, taken as a whole, or the ability of any Loan Party to perform its
obligations, taken as a whole, under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability of the Loan Documents taken as a whole.

 

“Material Real Property” means any individual parcel of real property owned by a
Loan Party with a fair market value in excess of $10,000,000.

 

“Maturity Date” means the 7th anniversary of the Effective Date; provided, that
the Maturity Date applicable to Additional Term Loans, Extended Term Loans and
Refinancing Term Loans shall be the final maturity date specified in the
relevant documentation for such Additional Term Loans, Extended Term Loans or
Refinancing Term Loans.

 

“Meadows Casino” means the Meadows Racetrack and Casino, which is located in
North Strabane Township, Washington County, Pennsylvania.

 

“Measurement Period” means at any date of determination, the most recently
completed four fiscal quarters of CCR for which financial statements have been
delivered pursuant to Section 6.01(a) or (b).

 

“Millennium” means Millennium Gaming, Inc., a Nevada corporation, or an
affiliate thereof.

 

“Minimum Extension Condition” has the meaning specified in Section 2.17(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

20

--------------------------------------------------------------------------------


 

“Mortgages” has the meaning specified in Section 6.25(c).

 

“Mortgage Policies” has the meaning specified in Section 6.25(c)(ii).

 

“Mortgaged Property” means (a) each Real Property identified as a Mortgaged
Property on Schedule 6.25(c) and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Effective Date pursuant to
Section 6.13.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Native American Consulting Agreement” means that certain consulting agreement
dated April 1, 2011 between Jackson Rancheria Tribe of Miwuk Indians and CCR
relating to the Jackson Rancheria Casino Resort.

 

“Net Cash Proceeds” means:

 

(a)           with respect to the Disposition of any asset pursuant to
Section 7.05(f), or receipt of Extraordinary Receipts, by CCR or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such sale (including any cash received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and the First Lien Loan Documents)
together with any applicable premium, penalty, interest and breakage costs,
(B) the out-of-pocket expenses incurred by CCR or any such Subsidiary in
connection with such Disposition or receipt of Extraordinary Receipts, as
applicable, (C) taxes (or distributions for taxes) reasonably estimated to be
actually payable within two years of the date of the relevant Disposition and
attributable to such Disposition (including where the proceeds are realized by a
Subsidiary of CCR, any incremental foreign, state and/or local income taxes
imposed as a result of distributing the proceeds in question from any Subsidiary
to CCR) and (D) in the case of a Disposition, appropriate amounts established by
any Restricted Subsidiary as a reserve in accordance with GAAP, against any
liabilities associated with the property disposed of in such Disposition and
retained by any Restricted Subsidiary after such Disposition, including pension
and other post-employment benefit liabilities, liabilities relating to
environmental matters and liabilities under indemnification provisions
associated with such Disposition; provided that, if the amount of any reserve
pursuant to this subclause (D) is not needed to satisfy liabilities associated
with such reserve, the aggregate amount of such excess shall constitute Net Cash
Proceeds required to be applied pursuant to Section 2.07(b)(i) or (E) (as
applicable) following the next applicable Disposition or receipt of
Extraordinary Receipts; and

 

(b)           with respect to the incurrence of Indebtedness, by CCR or any of
its Restricted Subsidiaries, the excess of (i) the sum of the cash and cash
equivalents received in connection with such incurrence over (ii) the
underwriting discounts and commissions, fees and other out-of-pocket expenses,
incurred by CCR or any such Subsidiary in connection with such incurrence
(including where the proceeds are realized by a Subsidiary of CCR, any
incremental foreign, state and/or local income taxes imposed as a result of
distributing the proceeds in question from any Subsidiary to CCR).

 

“Nevada Palace, LLC” means Nevada Palace, LLC, a Nevada limited liability
company.

 

“Non-Consenting Lender” has the meaning specified in Section 10.01.

 

“Note” means a promissory note made by the Borrowers in favor of a Lender or its
assigns evidencing Loans made by such Lender, substantially in the form of
Exhibit H.

 

“Not Otherwise Applied” means, with reference to (i) the Available Amount or
(ii) the amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, the Borrowers received from and after the Effective

 

21

--------------------------------------------------------------------------------


 

Date, in each case that is proposed to be applied to a particular use or
transaction permitted by this Agreement, that such amount has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction.

 

“Notice Date” has the meaning specified in Section 2.17(b).

 

“Notice of Issuance of Permitted Cure Securities” has the meaning specified in
Section 6.01(d).

 

“NP” means Nevada Palace, Inc., a Nevada corporation.

 

“NP Land, LLC” means NP Land, LLC, a Nevada limited liability company.

 

“NPL” means the National Priorities List under CERCLA.

 

“Oaktree” means Oaktree Capital Management L.P. and investment funds managed
thereby and by their Affiliates.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OCM” means OCM AcquisitionCo., LLC, a limited liability company organized under
the laws of Nevada.

 

“OFAC” has the meaning specified in Section 5.16(b).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder or under the Engagement Letter, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, and/or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Term Loans after giving effect to any borrowings and prepayments or
repayments of Term Loans occurring on such date.

 

22

--------------------------------------------------------------------------------


 

“PGCB Obligations” means CCR’s obligation to make quarterly installment payments
to the Pennsylvania Gaming Control Board in respect of borrowings from the
Pennsylvania Property Tax Relief Fund.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” means the USA PATRIOT Act, Title III of Pub.L.107-56, signed into
law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA (and subject to Title IV of
ERISA), has made contributions at any time during the immediately preceding five
plan years.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit N or any other form reasonably approved by the Administrative Agent, as
the same shall be supplemented from time to time.

 

“Permitted Acquisition” means the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Equity Interests in a Person
that, upon the consummation thereof, will be a wholly owned Restricted
Subsidiary (including as a result of a merger or consolidation); provided that
with respect to each purchase or other acquisition:

 

(a)           any such newly created or acquired Restricted Subsidiary (or
existing Restricted Subsidiary acquiring assets) shall have complied with the
requirements of Section 6.13 to the extent applicable, within the times
specified therein);

 

(b)           the aggregate amount of Investments made in Persons that are not
or do not become Loan Parties shall not exceed at any time the sum of
(i) $25,000,000, (ii) the Available Amount and (iii) the aggregate amount of net
cash proceeds from the issuance or sale by CCR or any Restricted Subsidiary of
its Equity Interests (other than Disqualified Equity Interests and Permitted
Cure Securities) received after the Effective Date at such time, in each case
that is Not Otherwise Applied;

 

(c)           the acquired property, assets, business or Person is in a business
permitted under Section 7.07;

 

(d)           (1) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing and (2) immediately after giving effect to such
purchase or other acquisition, the Consolidated Total Leverage Ratio for the
Measurement Period immediately preceding such purchase or other acquisition is
less than or equal to 5.00 to 1.00 (calculated on a pro forma basis); and

 

(e)           CCR shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer of CCR, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this definition have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition).

 

“Permitted Auction Rate Securities” means Investments by the Borrowers in
auction rate securities existing on the Effective Date in an aggregate principal
amount of approximately $1,500,000, which amount shall be reduced
dollar-for-dollar upon the maturity or monetization of such auction rate
securities.

 

“Permitted Cure Securities” means Equity Interests (if other than cash common
equity interest on terms and conditions reasonably acceptable to the
Administrative Agent) of CCR designated as Permitted Cure Securities in

 

23

--------------------------------------------------------------------------------


 

the Notice of Issuance of Permitted Cure Securities delivered by CCR to the
Administrative Agent that are issued to the Permitted Holders in connection with
Cure Rights being exercised by CCR under Section 8.04 (the net proceeds of which
are contributed in cash to the common equity of CCR).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages (and, prior
to the execution of the Mortgages, in Exhibits J-1 and J-2).

 

“Permitted Holders” means Mr. William Paulos, Mr. William Wortman, OCM, Crown
Limited, Crown CCR Group Investments One, LLC, Crown CCR Group Investments Two,
LLC, any Affiliate or principal of the foregoing, or any entity holding all of
the equity interests of CCR, which entity is solely owned by other Permitted
Holders.

 

“Permitted Liens” means, with respect to any property (i) reversionary interests
of a lessor under a lease of property, whether real or personal, tangible or
intangible, or (ii) Liens, or options or rights to acquire Liens, that are:

 

(a)           Liens pursuant to any Loan Document (including, for the avoidance
of doubt, with respect to any Incremental Equivalent Debt to the extent such
Indebtedness is permitted to be incurred pursuant to Section 7.03(q));

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals, refinancings, replacements or extensions thereof, provided that
(i) such Liens shall secure only those obligations that they secure on the
Effective Date and shall not subsequently apply to any other property or assets
of CCR or any Restricted Subsidiary other than (x) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed or
refinanced by Indebtedness otherwise permitted under Section 7.03 and
(y) proceeds and products thereof; it being understood and agreed that
individual financings by any lender may be cross-collateralized to other
financings provided by such lender or its affiliates, (ii) the principal amount
secured does not increase from that amount outstanding at the time of any such
renewal, replacement, refinancing or extension (except by the amount associated
with costs, fees, expenses and premiums), and (iii) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.03(c);

 

(c)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or thereafter payable without penalty not yet due or
which are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance, and to the extent required by, GAAP;

 

(d)           Liens imposed by operation of law, including carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
(i) arising in the ordinary course of business which are not overdue for a
period of more than 60 days, or (ii) which are being contested in good faith and
by appropriate actions, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with, and to the extent
required by, GAAP, (iii) which have been bonded or which the Title Company has
agreed to insure over, in either case in a manner satisfactory to the
Administrative Agent or (iv) in respect of which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA; and (ii) Liens that
are contractual rights of set-off relating to (x) the establishment of
depository relations with banks and financial institutions not given in
connection with the incurrence of Indebtedness or (y) pooled deposits, reserve
accounts or similar accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business, including with respect
to credit card chargebacks or (iii) agreements with suppliers or service
providers in the ordinary course of business;

 

24

--------------------------------------------------------------------------------


 

(f)            deposits or Liens to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(g)           inchoate Liens incident to construction or maintenance of real
property; or Liens incident to construction or maintenance of real property now
or hereafter filed of record for which adequate reserves have been set aside and
which are being contested in good faith by appropriate actions and have not
proceeded to judgment or which the Title Company has agreed to insure over,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no material property is subject to a material risk of loss or forfeiture;

 

(h)           easements, rights-of-way, restrictions and other similar
encumbrances affecting Real Property which, in the aggregate and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person at that property;

 

(i)            present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;

 

(j)            Liens securing writs of attachments or similar instruments or
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h);

 

(k)           Liens securing Indebtedness permitted under Section 7.03(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is higher, of
the property being acquired on the date of acquisition;

 

(l)            Permitted Encumbrances;

 

(m)          subject to the terms of the Intercreditor Agreement, Liens securing
Indebtedness under the First Lien Credit Agreement in an aggregate principal
amount not to exceed the greater of (x) $430,000,000 and (y) an amount such that
the Consolidated Secured Leverage Ratio, computed on a pro forma basis as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable, would be no greater than 3.50 to 1.00;

 

(n)           Liens on accounts or amounts held in accounts for the Commonwealth
of Pennsylvania as specified in Section 1316 or Chapter 14 of the Pennsylvania
Race Horse Development and Gaming Act (Act 71 of 2004) (4 Pa. C.S.A. § 1401, et
seq.);

 

(o)           Liens in the form of restrictions on transfers of Equity Interests
of CCR and its Subsidiaries under Gaming Laws and required regulatory
redemptions of such Equity Interests under Gaming Laws;

 

(p)           commercially reasonable reciprocal easements, licenses, covenants,
rights-of-way, restrictions and other similar encumbrances created or modified
in connection with the Permitted Meadows Transaction that shall not materially
interfere with the ordinary conduct of the business of the Meadows Casino;

 

(q)           any Lien on any property or asset of CCR or any Restricted
Subsidiary securing Indebtedness permitted to be incurred pursuant to
Section 7.03(i); provided, that such Lien (i) does not apply to any other
property or assets of CCR or any of its Restricted Subsidiaries not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than products and proceeds thereof and after acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
date and which Indebtedness and other obligations are permitted hereunder that
require a pledge of after acquired property; it being understood that such
requirement shall not be permitted to apply to any property to

 

25

--------------------------------------------------------------------------------


 

which such requirement would not have applied but for such acquisition) and
(ii)  is not created in contemplation of or in connection with such acquisition;
and

 

(r)                                    Liens securing Indebtedness or any other
liability of CCR or any Restricted Subsidiary in an aggregate amount not to
exceed $11,500,000.

 

“Permitted Meadows Transaction” means a transaction (or series of transactions)
pursuant to which CCR Pennsylvania Racing, Inc. sells, leases or assigns up to
25.0 acres, in one or more separate sales, leases or assignments, of the Meadows
Casino (the “Subject Parcel”) to one or more third-parties, which third-parties
shall not be an Affiliate of the Borrowers, which may create easements,
licenses, covenants and rights-of-way of the type described in clause (p) of the
definition of “Permitted Liens” for the development, construction and operation
of a hotel and/or mixed use retail development on the Subject Parcel, subject to
the following conditions:

 

(a)                                 the hotel and/or retail development will be
situated on the Subject Parcel;

 

(b)                                 such sale, lease or assignment, as the case
may be, of the Subject Parcel shall be for consideration determined by the
Borrowers in their sole discretion and may be at no cost or a below-market
price; provided that such transaction is reasonably calculated to result in a
hotel and/or retail development that will not materially (i) impair the value or
marketability of the remainder of the Meadows Casino encumbered by the Meadows
Casino Mortgage, (ii) interfere with the ordinary conduct of the business of the
Meadows Casino or (iii) impair the enforceability of the Administrative Agent’s
mortgage lien on the remainder of the Meadows Casino encumbered by the Meadows
Casino Mortgage;

 

(c)                                  the applicable Loan Party shall deliver the
following items in connection with the sale, lease or assignment of the Subject
Parcel, each in form and substance reasonably satisfactory to the Administrative
Agent: (i) copies of the applicable deed, lease or assignment, as the case may
be, together with copies of any other agreements or documents executed in
connection with the consummation of such transaction as shall be reasonably
requested by the Administrative Agent, (ii) such subordination, non-disturbance
and attornment agreements, estoppel certificates, consents, approvals,
amendments, memoranda of lease or other instruments as shall be reasonably
requested by the Administrative Agent, (iii) upon reasonable request by the
Administrative Agent, such documentation as the Borrowers may have and receive
from time to time regarding the status of construction of the hotel and/or
retail development, and (iv) any other agreements or documents reasonably
requested by the Administrative Agent to ensure the continuing priority of the
Administrative Agent’s first-priority lien on and security interest in the
applicable Loan Party’s right, title and interest in the Real Property
encumbered by the Meadows Casino Mortgage (including, without limitation, to the
extent the Administrative Agent reasonably deems necessary, amendments to the
Meadows Casino Mortgage to encumber the applicable Loan Party’s right, title and
interest in, to and under any easement, license, covenant and right-of-way
granted or entered into in connection with the development, construction and
operation of a hotel and/or retail development on the Subject Parcel) and to
confirm the perfection, validity, effectiveness and priority thereof;

 

(d)                                 the applicable Loan Party shall deliver the
following items with respect to the Meadows Casino, each in form and substance
reasonably satisfactory to the Administrative Agent: (i) an endorsement to the
Mortgage Policy for the Meadows Casino relating to the enforceability of the
Administrative Agent’s first-priority mortgage lien on the remainder of the
Meadows Casino encumbered by the Meadows Casino Mortgage, together with such
affidavits, certificates and instruments of indemnification as shall be
reasonably requested by the Administrative Agent,  and (ii) an updated ALTA
survey of the remainder of the Meadows Casino and the Subject Parcel;

 

(e)                                  both before and after giving effect to such
transactions, no Default or Event of Default shall have occurred and be
continuing; and

 

(f)                                   CCR or any Restricted Subsidiary may
reinvest (or cause to be reinvested) all or any portion of the Net Cash Proceeds
from any such transactions by acquiring (including by making Capital
Expenditures to acquire), improving, restoring, repairing or replacing assets
used or useful in the businesses of CCR and its Subsidiaries so long as within
12 months after the receipt of such Net Cash Proceeds or

 

26

--------------------------------------------------------------------------------


 

Extraordinary Receipts, as the case may be (or 18 months if within 12 months of
the receipt of such Net Cash Proceeds, CCR or such Restricted Subsidiary enters
into a binding agreement to reinvest such Net Cash Proceeds within such 18 month
period), such reinvestment shall have been consummated; provided, further that
any Net Cash Proceeds in excess of $5,000,000 not subject to such definitive
agreement or so reinvested or which such Restricted Subsidiary decides not to so
reinvest shall be applied promptly to make a prepayment of the Term Loans in the
amount of such Net Cash Proceeds by CCR or such Restricted Subsidiary.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Borrowers or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the pledge agreement substantially in the form of
Exhibit K and executed and delivered pursuant to Section 6.24, as such agreement
may be amended, supplemented, restated or otherwise modified from time to time.

 

“Pledged Debt” means “Intercompany Notes” as defined in the Security Agreement.

 

“Pledged Equity” means “Pledged Securities” as defined in the Security Agreement
and “Membership Interests” as defined in the Pledge Agreement.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchasing Borrower Party” means CCR and any Restricted Subsidiary.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinance” has the meaning specified in Section 2.19(a).

 

“Refinancing Effective Date” has the meaning specified in Section 2.19(a).

 

“Refinancing Term Loan Lender” has the meaning specified in Section 2.19(b).

 

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.19(c).

 

“Refinancing Term Loan Series” has the meaning specified in Section 2.19(b).

 

“Refinancing Term Loans” has the meaning specified in Section 2.19(a).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of CCR as prescribed by the Securities Laws.

 

“Regulation T” shall mean Regulation T of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

27

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Required Class Lenders” shall mean, with respect to any Class of Loans and/or
Commitments, Lenders holding more than 50% of the Loans and Commitments, if any,
of such Class.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of prior to the Effective Date, the Term Loan Commitments
and thereafter, the aggregate Outstanding Amount of all Term Loans and Term Loan
Commitments.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, managing member, management
committee member or manager of a Loan Party and any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of CCR or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to CCR’s stockholders, partners or members (or the
equivalent Person thereof) or any payment of management, advisory or similar
fees to any shareholder of CCR or any Affiliate thereof.

 

“Restricted Subsidiary” means each Subsidiary of CCR that is not an Unrestricted
Subsidiary.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the security agreement in substantially the form of
Exhibit I executed and delivered pursuant to Section 4.01(a)(iii), as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time.

 

“Series C Preferred Units” means the Series C Non-Participating Units of CCR.

 

28

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means (i) each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of CCR that

 

(a)                                 is designated with an asterisk in Schedule
5.13;

 

(b)                                 accounted for at least 5% of consolidated
revenues of CCR and its Restricted Subsidiaries for the four fiscal quarters of
CCR ending on the last day of the last fiscal quarter of CCR immediately
preceding the date as of which any such determination is made; or

 

(c)                                  has assets which represent at least 5% of
the consolidated assets of CCR and its Restricted Subsidiaries as of the last
day of the last fiscal quarter of CCR immediately preceding the date as of which
any such determination is made,

 

all of which, with respect to clauses (b) and (c), shall be as reflected on the
financial statements of CCR for the period, or as of the date, in question,
adjusted for the pro forma effect of any Restricted Subsidiary acquired (or
disposed of) by CCR during such period or concurrently with the date as of which
such determination is made and (ii) any group of Restricted Subsidiaries (which
are not Guarantors) that, taken together, would constitute a Significant
Subsidiary.  No Unrestricted Subsidiary shall ever be a Significant Subsidiary.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Specified Transaction” has the meaning specified in Section 1.08.

 

“Subordinated Debt” means all Indebtedness of CCR for money borrowed, the terms
of which shall require no principal payments thereon prior to the six month
anniversary of the Maturity Date and shall be subordinated, pursuant to a
customary subordination agreement, in right of payment to the payment in full in
cash of all Obligations.

 

“Subordination Agreement” means that certain subordination agreement executed
and delivered pursuant to Section 4.01(a)(xix), as such agreement may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of CCR.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency

 

29

--------------------------------------------------------------------------------


 

options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Tax Amount” means, with respect to any period, an amount equal to (i) the
lowest aggregate amount of distributions to the Tax Recipients (based on pro
rata distributions to such Tax Recipients) such that each Tax Recipient receives
an amount sufficient to equal (x) the amount of taxable income allocated to such
Tax Recipient in respect of such period (taking into account any Code §
704(c) items and annualizing the estimated taxable income (excluding
extraordinary items, which shall be taken into account separately) for
distributions with respect to periods of less than a fiscal year), multiplied by
(y) the highest maximum combined marginal federal, state and local income tax
rates to which any Tax Recipient may be subject (taking into account the
deductibility of state income tax for federal income tax purposes), plus (ii) an
additional amount (distributed to Tax Recipients pursuant to the operating
agreement of CCR) such that, after giving effect to distributions of such
additional amount, each Tax Recipient will satisfy the safe harbor for estimated
tax payments based on prior year tax liability under Code §§ 6654 or 6655 (and
analogous state or local provisions) assuming that each Tax Recipient’s only
income were from CCR.

 

“Tax Recipient” means each direct or indirect equityholder of CCR that is
required to report and pay federal income taxes with respect to taxable income
of CCR or any of its Subsidiaries that is directly or indirectly allocated to
such Person, and each of his or her or its successors and assigns.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Class and Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Appropriate Lenders pursuant to
Section 2.01(a).

 

“Term Loans” means the term loans made on the Effective Date, Additional Term
Loans, Extended Term Loans and Refinancing Term Loans.

 

“Term Loan Commitment” means, as to each Term Loan Lender, the commitment of
that Lender to make its Term Loan.  As of the Effective Date, the aggregate Term
Loan Commitment is $165,000,000 (subject to reduction in accordance with clause
2.01(a)) and the respective Applicable Percentages of the Term Loan Lenders with
respect to the Term Loan Commitment are set forth in the records of the
Administrative Agent.

 

“Term Loan Facility” means the facility providing for the Borrowing of Term
Loans on the Effective Date, each facility providing for the Borrowing of
Additional Term Loans, each facility providing for the Borrowing of Extended
Term Loans and each facility providing for the Borrowing of Refinancing Term
Loans.

 

“Term Loan Lender” means each Lender that holds a Term Loan and/or a Term Loan
Commitment.

 

30

--------------------------------------------------------------------------------


 

“Term Note” means the promissory note made by the Borrowers to a Term Loan
Lender evidencing that Lender’s Applicable Percentage of the Term Loan
Commitment, substantially in the form of Exhibit H, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

 

“Title Company” means First American Title Insurance Company, Nevada Title
Insurance Company or such other title insurance company as may be reasonably
acceptable to the Administrative Agent.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transaction” means all of the following:  (i) the refinancing of Indebtedness
under the Existing Credit Agreements, (ii) the repayment of all outstanding
Series C Preferred Units and (iii) the payment of all fees, premiums, costs and
expenses payable by the Borrowers (including any original issue discount and
upfront fees) related to the transactions described in (i) and (ii).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means the aggregate amount of (x) unrestricted cash and cash
equivalents of CCR and its Restricted Subsidiaries whether or not held in a
pledged account and (y) cash and cash equivalents of CCR and its Restricted
Subsidiaries restricted in favor of the Secured Parties, in each case, such
unrestricted cash and restricted cash and cash equivalents to be determined in
accordance with GAAP.

 

“Unrestricted Subsidiary” means any Subsidiary of CCR designated as an
Unrestricted Subsidiary in accordance with Section 6.23.

 

“Unsecured Indebtedness” means Indebtedness that is not secured by any Lien.

 

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel,
riverboat, riverboat/dockside casino, horse racing track, entertainment center
or similar facility (or any site or proposed site for any of the foregoing), and
any and all reasonably related businesses necessary for, in support, furtherance
or anticipation of and/or ancillary to or in preparation for, any such business,
including off-track betting facilities and golf courses.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing (i) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment, by (ii) the sum of all such payments.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase

 

31

--------------------------------------------------------------------------------


 

“without limitation.”  The word “will” shall be construed to have the same
meaning and effect as the word “shall.”  Unless the context requires otherwise,
(i) any definition of or reference to any agreement (including this Agreement),
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement not
specifically or completely defined herein shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either CCR or the Required Lenders shall so
request, the Administrative Agent, the Lenders and CCR shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) CCR shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Lease Treatment.  Notwithstanding anything
to the contrary contained in subsection (a) or (b) above, in the event of an
accounting change requiring all leases to be capitalized, only those leases that
would constitute capital leases on the date hereof (assuming for purposes hereof
that they were in existence on the date hereof) shall be considered capital
leases, and all calculations and deliverables under this Agreement or any other
Loan Document shall be made in accordance therewith (provided that all financial
statements delivered to the Administrative Agent in accordance with the terms of
this Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by CCR pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

32

--------------------------------------------------------------------------------


 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Payment or Performance.  When the payment of any
obligation or the performance of any action, covenant, duty or obligation under
any Loan Document is stated to be due or performance required on a day which is
not a Business Day (other than as described in the definition of “Interest
Period”), the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

1.07                        Pro Forma.  In connection with any calculation under
this Agreement to be made on a “pro forma basis”, in “pro forma compliance” or
with “pro forma effect” in respect of a transaction (including, without
limitation, determination of the Consolidated Total Leverage Ratio, Consolidated
Secured Leverage Ratio, Consolidated First Lien Leverage Ratio, Investments,
Permitted Acquisitions, incurrence of Indebtedness, Restricted Payments or the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary (a
“Specified Transaction”)), such calculation shall be made after giving effect on
a pro forma basis to:

 

(a)                                 the consummation of such Specified
Transaction as of the first day of the applicable Measurement Period;

 

(b)                                 the assumption, incurrence or issuance of
any Indebtedness of a Borrower or any Restricted Subsidiary (including any
Person which became a Restricted Subsidiary pursuant to or in connection with
such Specified Transaction) in connection with such Specified Transaction, as if
such Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Measurement Period (with any such Indebtedness
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of the applicable determination
date);

 

(c)                                  the permanent repayment, retirement or
redemption of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a permanent commitment reduction) by a Borrower or any
Restricted Subsidiary (including any Person which became a Restricted Subsidiary
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such Measurement Period;

 

(d)                                 other than in connection with such Specified
Transaction, any assumption, incurrence or issuance of any Indebtedness by a
Borrower or any Restricted Subsidiary after the first day of the applicable
Calculation Period, as if such Indebtedness had been assumed, incurred or issued
(and the proceeds thereof applied) on the first day of such Measurement Period
(with any such Indebtedness so incurred or issued bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date, and with any such
Indebtedness so assumed bearing interest at a floating rate being calculated
using the actual interest rate in effect during such period); and

 

(e)                                  other than in connection with such
Specified Transaction, the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by a Borrower or any Restricted
Subsidiary after the first day of the applicable Measurement Period, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Measurement Period.

 

ARTICLE II
THE COMMITMENTS AND LOANS

 

2.01                        The Loans.  Subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to lend to the Borrowers
its Applicable Percentage of the Term Loan Commitment (each individually, a
“Term Loan” and, collectively, the “Term Loans”).  Subject to Section 2.14, the
Term Loans shall be made by the Term Loan Lenders simultaneously and
proportionately to their respective Applicable Percentages in a single Borrowing

 

33

--------------------------------------------------------------------------------


 

of $165,000,000 on the Effective Date.  Amounts borrowed under this Section 2.01
and prepaid or repaid in respect of Term Loans may not be reborrowed.  Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Loan Borrowing, each conversion of
Term Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrowers’ irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrowers.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Term Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of 1 month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender that holds a
Commitment for the type of Loan requested of the amount of its Applicable
Percentage of the applicable Term Loans, and if no timely notice of a conversion
or continuation is provided by the Borrowers, the Administrative Agent shall
notify each applicable Lender of the details of any automatic conversion to Base
Rate Loans described in the preceding subsection.  In the case of a Borrowing,
each Lender that holds a Commitment for the type of Loan requested shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Term Loans, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrowers in like funds
as received by the Administrative Agent by crediting an account of the Borrowers
notified to the Administrative Agent.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default that is continuing, no Term Loans may be requested as, converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrowers and the Lenders funding such Loans of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders holding such
Loans of any change in the Deutsche Bank Trust Company Americas’ prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term Loan
Borrowings, all conversions of Terms Loans from one Type to the other and all
continuations of Terms Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Facilities.

 

34

--------------------------------------------------------------------------------


 

2.03                        [Reserved].

 

2.04                        [Reserved].

 

2.05                        Prepayments.

 

(a)                                 The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay one or
more Classes of Term Loans in whole or in part and, subject to Section 2.05(d),
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 12:00 p.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  A notice of prepayment received after 2  p.m. shall be deemed
received on the next Business Day.  Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrowers,
subject to Section 2.05(b), the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Term Loans of the Term Loan Lenders in accordance with
their respective Applicable Percentage.  Once prepaid, Term Loans may not be
reborrowed.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind or revoke any notice of
prepayment under Section 2.05(a) if such prepayment or commitment reduction
would have resulted from (A) a refinancing (or payment in full) of the Term Loan
Facility, (B) the incurrence of Additional Term Loans and/or (C) any extension
or refinancing (or payment) of a portion of the Term Loan Facility with
Indebtedness permitted hereunder, in each case, which incurrence or refinancing
(or other payment) shall not be consummated or otherwise shall be delayed.

 

(c)                                  All prepayments of Term Loans shall be
applied to Term Loans as directed by the Borrower.

 

(d)                                 Prepayment Premium.  At the time of any
(i) voluntary prepayment pursuant to Section 2.05(a) or (ii) mandatory
prepayment pursuant to Section 2.07(b)(iv), in each case prior to the third
anniversary of the Closing Date, the Borrowers agree to pay to the
Administrative Agent, for the ratable account of each Lender with outstanding
Term Loans which are so prepaid, a fee in an amount equal to (w) 3.00% of the
aggregate principal amount of all Term Loans so prepaid, if such prepayment is
made prior to the first anniversary of the Closing Date, (x) 2.00% of the
aggregate principal amount of all Term Loans so prepaid, if such prepayment is
made on or after the first anniversary of the Closing Date, but prior to the
second anniversary of the Closing Date, (y 1.00% of the aggregate principal
amount of all Term Loans so prepaid, if such prepayment is made on or after the
second anniversary of the Closing Date, but prior to the third anniversary of
the Closing Date and (z) 0% of the aggregate principal amount of all Term Loans
so prepaid thereafter.  Such fees shall be due and payable upon the date of such
prepayment.

 

(e)                                  Discounted Prepayments/Purchases.

 

(i)                               Notwithstanding anything to the contrary in
Sections 2.05(a), 2.12, 2.13, or 10.06 or any other provision of this Agreement
(which provisions shall not be applicable to this Section 2.05(e)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay any Class of Term Loans (or purchase any Class of Term Loans) at a
discount to the par value of such Term Loans and on a non pro rata basis (each,
a “Discounted Voluntary Prepayment/Purchase”) pursuant to “Dutch auction”
procedures to be mutually agreed by the Borrowers and the Administrative Agent;
provided that any Discounted Voluntary Prepayment/Purchase by way of Dutch
auction shall be offered to all Appropriate Lenders on a pro rata basis.  With
respect to all repurchases made by Borrower or any of its Restricted
Subsidiaries

 

35

--------------------------------------------------------------------------------


 

pursuant to this Section 2.05(e), (I) no Purchasing Borrower Party shall be
permitted to use the proceeds of a borrowing of revolving loans for the purpose
of financing any such repurchase under the First Lien Credit Agreement, (II) no
Default or Event of Default has occurred and is continuing as of the date of
such purchase, (III) the Borrowers and their respective Restricted Subsidiaries
shall be in compliance with the financial covenant under Section 7.11, computed
on a pro forma basis as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), as applicable and (IV) except as previously
disclosed in writing to the Administrative Agent and the Term Loan Lenders, such
Purchaser Borrowing Party has represented to the applicable selling Term Loan
Lender that such Purchaser Borrowing Party does not have, as of the date of each
Discounted Voluntary Prepayment/Purchase, any material non-public information
with respect to CCR or any of its Subsidiaries that has not been disclosed to
such selling Term Loan Lender or the Lenders (other than Lenders that do not
wish to receive material non-public information with respect to CCR, any of its
Subsidiaries or Affiliates) prior to such time that could reasonably be expected
to have a material effect upon, or otherwise be material to, such selling Term
Loan Lender’s decision to offer Term Loans to the Purchaser Borrowing Party to
be repaid.  Any Term Loans repurchased by the Borrowers or any of their
respective Restricted Subsidiaries shall be immediately retired and cancelled.

 

(ii)                            The aggregate principal amount of the Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans prepaid on the date of any such Discounted
Voluntary Prepayment/Purchase that is made by the Borrowers or any of their
respective Subsidiaries or any Purchaser Borrowing Party to the extent such
Purchaser Borrowing Party elects to contribute any such Term Loans to the
Borrowers for cancellation or otherwise forgive the amount of such Term Loans.

 

(iii)                         Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(e) shall be applied at par to the Term Loans being
so prepaid as directed by the Borrowers.

 

2.06                        [Reserved].

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrowers shall repay the outstanding
principal amount of all Term Loans on the Maturity Date.

 

(b)                                 The Borrowers shall make mandatory payments
(“Mandatory Payments”) from the following sources:

 

(i)                               If CCR or any Restricted Subsidiary (x) sells,
transfers or otherwise disposes of any asset permitted by Section 7.05(f) or
(y) receives any Extraordinary Receipts, and the Net Cash Proceeds thereof, when
aggregated with all other Net Cash Proceeds realized after the Effective Date
from sales, transfers and dispositions pursuant to Section 7.05(f) or
Extraordinary Receipts, will result in the realization by CCR or such Restricted
Subsidiary of Net Cash Proceeds (determined as of the date such Net Cash
Proceeds are received by the Borrowers or such Restricted Subsidiary) in excess
of $7,500,000, the Borrowers shall make a mandatory prepayment of the Term Loans
in the amount of such excess within ten Business Days upon receipt of such Net
Cash Proceeds by the Borrowers or such Restricted Subsidiary; provided, that, if
at the time that any such prepayment would be required, a Borrower is required
to offer to repurchase or otherwise prepay any Incremental Equivalent Debt (or
any permitted refinancing thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Incremental Equivalent Debt with such Net Cash Proceeds, then such Borrower may
apply such Net Cash Proceeds on a pro rata basis to the prepayment of the Term
Loans and to the repurchase or prepayment of such Incremental Equivalent Debt,
and the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.07(b)(i) shall be reduced accordingly;
provided, however, that, with respect to the Net Cash Proceeds of all such
Dispositions or Extraordinary Receipts, as the case may be, at the election of
CCR (as notified by CCR to the Administrative Agent within 10 Business Days of
such Disposition or casualty event or event of loss), and so long as no Event of
Default shall have occurred and be continuing, CCR or any Restricted Subsidiary
may (i) reinvest (or cause to be reinvested) all

 

36

--------------------------------------------------------------------------------


 

or any portion of such Net Cash Proceeds or Extraordinary Receipts, as the case
may be, by acquiring (including by making Capital Expenditures to acquire),
improving, restoring, repairing or replacing assets used or useful in the
businesses of CCR and its Subsidiaries so long as within 12 months after the
receipt of such Net Cash Proceeds or Extraordinary Receipts, as the case may be
(or 18 months if within 12 months of the receipt of such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, CCR or such Restricted Subsidiary
enters into a binding agreement to reinvest such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, within such 18 month period), such
reinvestment shall have been consummated; provided, further, that any Net Cash
Proceeds or Extraordinary Receipts, as the case may be, not subject to such
definitive agreement or so reinvested or which CCR or such Restricted Subsidiary
decides not to so reinvest shall be applied promptly to the prepayment of the
Loans or Incremental Equivalent Debt as set forth in this Section 2.07(b)(i).

 

(ii)                            [reserved].

 

(iii)                         For each fiscal year, commencing with the fiscal
year ended December 31, 2013, within five Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), the
Borrowers shall make a mandatory prepayment of the Term Loans by an amount equal
to the applicable percentage of Consolidated Excess Cash Flow for the fiscal
year covered by such financial statements as more particularly set forth below,
minus (B) at the option of the Borrowers, the sum of the amounts of voluntary
prepayments of the Term Loans (as defined in the First Lien Credit Agreement)
(other than prepayments made at a discount to par or made pursuant to
Section 2.05(g) of the First Lien Credit Agreement) made during such period or
prior to the date of such Consolidated Excess Cash Flow prepayment, and except
to the extent financed with long-term Indebtedness (other than revolving
Indebtedness) or any Net Cash Proceeds received as a result of a Disposition. 
Such percentage of Consolidated Excess Cash Flow shall be determined by
reference to the Consolidated Total Leverage Ratio reflected in such Compliance
Certificate, as follows.  Such percentage of Consolidated Excess Cash Flow shall
be determined by reference to the Consolidated Total Leverage Ratio reflected in
such Compliance Certificate, as follows:

 

Consolidated Total
Leverage Ratio

 

Percentage of
Consolidated Excess
Cash Flow

 

Greater than or equal to 5.0x

 

50

%

Less than 5.0x

 

25

%

Less than 3.0x

 

0

%

 

(iv)                        Within five Business Days after receipt thereof, the
Borrowers shall make a mandatory prepayment of the Loans, on a dollar-for-dollar
basis, by an amount equal to 100% of the Net Cash Proceeds received from
issuance of any Indebtedness (other than Indebtedness permitted under
Section 7.03 excluding any Refinancing Term Loans, any Refinancing Notes and any
other Indebtedness incurred pursuant to Section 2.19 to refinance Term Loans).

 

(c)                                  Amounts paid or prepaid pursuant to
subsection (b) above shall be applied as follows:

 

(i)                               Subject to Section 8.03, the Lenders shall
apply such amounts to the pro rata payment of the outstanding principal amount
of Term Loans.

 

(ii)                            [reserved].

 

(iii)                         All prepayments of Term Loans under
Section 2.07(b) shall be applied to the payment of Term Loans.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Section 2.07, no such prepayment of Loans shall be required to be made pursuant
to Section 2.07(b) at any time when any term loans or revolving commitments
shall be outstanding under the First Lien Credit Agreement.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 (i)  If any amount of principal of any Loan
is not paid when due, whether at stated maturity, by acceleration or otherwise,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                            If any amount (other than principal of any Loan)
payable by the Borrowers under any Loan Document is not paid when due, whether
at stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)                         Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                                 Upfront Fees.  On the Effective Date, the
Borrowers shall pay to the Lenders upfront fees in amounts determined by the
Arrangers not to exceed, in the aggregate, 2.0% of the total amount of Term
Loans made on the Effective Date. Such upfront fees will be in all respects
fully earned, due and payable on the Effective Date and non-refundable and
non-creditable thereafter.

 

(b)                                 Fees.  (i)  The Borrowers shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Engagement Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                            The Borrowers shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

(a)                                 All computations of interest for Base Rate
Loans when the Base Rate is determined by Deutsche Bank Trust Company America’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

38

--------------------------------------------------------------------------------


 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of CCR or for any other reason, the
Borrowers or the Lenders determine that (i) the Consolidated Total Leverage
Ratio as calculated by the Borrowers as of any applicable date was inaccurate
and (ii) a proper calculation of the Consolidated Total Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent or
any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.08 or
under Article VIII.  The Borrowers’ obligations under this paragraph shall
survive the termination of the Term Loan Commitments and the repayment of all
other Obligations hereunder for purposes of any proceeding under any Debtor
Relief Law relating to any Loan Party or any of its Significant Subsidiaries.

 

2.11                        Evidence of Debt.  The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be presumptively correct absent manifest error of the amount of the Loans made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. (or such later time as the Administrative Agent
may elect in its sole and absolute discretion) on the date specified herein. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by

 

39

--------------------------------------------------------------------------------


 

the Borrowers, the interest rate applicable to such Borrowing.  If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing and any amount previously repaid by the Borrowers shall be
redisbursed to the Borrowers.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                            Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent within one
Business day of demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Loans set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received on any day by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder on such day, such funds shall be applied (i) first, toward
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

40

--------------------------------------------------------------------------------


 

(i)                               if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                            the provisions of this Section 2.13 shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including, without
limitation, as provided in Sections 2.05, 2.16, 2.17, 2.18, 2.19, 10.06 and
10.13 or the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        [Reserved].

 

2.15                        Joint and Several Liability.

 

(a)                                 Each Borrower agrees that it is jointly and
severally liable to the Administrative Agent and the Lenders for the payment of
all Obligations arising under this Agreement, and that such liability is
independent of the obligations of the other Borrowers.  Each obligation,
promise, covenant, representation and warranty in this Agreement shall be deemed
to have been made by, and be binding upon, each Borrower, unless this Agreement
expressly provides otherwise.  The Administrative Agent and the Lenders may
bring an action against any Borrower, whether an action is brought against the
other Borrowers.

 

(b)                                 Each Borrower agrees that any release which
may be given by the Administrative Agent or the Lenders to the other Borrowers
or any Guarantor will not release such Borrower from its Obligations under this
Agreement.

 

(c)                                  Each Borrower waives, to the extent it may
effectively do so under applicable Law, any right to assert against the
Administrative Agent or the Lenders any defense, setoff or counterclaim it may
have against the other Borrowers arising hereunder, or claims which such
Borrower may have against the other Borrowers arising hereunder.

 

(d)                                 Each Borrower waives, to the extent it may
effectively do so under applicable Law, any defense it may have against the
Administrative Agent or the Lenders by reason of any other Borrower’s defense,
disability, or release from liability, except payment in full of the outstanding
Obligations.  The Administrative Agent and the Lenders can exercise their rights
against each Borrower even if any other Borrower or any other person no longer
is liable because of a statute of limitations or for other reasons.

 

(e)                                  Each Borrower agrees that it is solely
responsible for keeping itself informed as to the financial condition of the
other Borrowers and of all circumstances which bear upon the risk of
nonpayment.  Each Borrower waives, to the extent it may effectively do so under
applicable Law, any right it may have to require the Administrative Agent and
the Lenders to disclose to such Borrower any information which the
Administrative Agent and the Lenders may now or hereafter acquire concerning the
financial condition of the other Borrowers.

 

(f)                                   Each Borrower waives, to the extent it may
effectively do so under applicable Law, all rights to notices of default or
nonperformance by any other Borrower under this Agreement.  Each Borrower
further waives, to the extent it may effectively do so under applicable Law, all
rights to notices of the existence or the creation of new Indebtedness by any
other Borrower and all rights to any other notices to any party liable on any of
the credit extended under this Agreement.

 

(g)                                  The Borrowers represent and warrant to the
Administrative Agent and the Lenders that each will derive benefit, directly and
indirectly, from the collective administration and availability of credit under
this

 

41

--------------------------------------------------------------------------------


 

Agreement.  The Borrowers agree that the Administrative Agent and the Lenders
will not be required to inquire as to the disposition by any Borrower of funds
disbursed in accordance with the terms of this Agreement.

 

(h)                                 Until all outstanding Obligations of the
Borrowers to the Administrative Agent and the Lenders under this Agreement have
been paid in full and the Term Loan Commitments of the Lenders under this
Agreement have been terminated, each Borrower, to the extent it may effectively
do so under applicable Law, (a) waives any right of subrogation, reimbursement,
indemnification and contribution (contractual, statutory or otherwise),
including without limitation, any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, which
such Borrower may now or hereafter have against any other Borrower with respect
to the Obligations incurred under this Agreement; and (b) waives any right to
enforce any remedy which the Administrative Agent or the Lenders now have or may
hereafter have against any other Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by the
Administrative Agent or the Lenders.

 

(i)                                     Each Borrower waives any right to
require the Administrative Agent and the Lenders to proceed against any other
Borrower or any other person; proceed against or exhaust any security; or pursue
any other remedy.  Further, each Borrower consents to the taking of, or failure
to take, any action by the Administrative Agent and the Lenders which might in
any manner or to any extent vary the risks of the Borrowers under this Agreement
or which, but for this provision, might operate as a discharge of the Borrowers.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                               Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                            Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Borrowers with the consent
of the Administrative Agent, not to be unreasonably withheld, to be held in
escrow in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this Agreement
(but only to the extent such Defaulting Lender is so obligated); fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or placed
in escrow) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

42

--------------------------------------------------------------------------------


 

(iii)                         Certain Fees.  That Defaulting Lender shall not be
entitled to receive any commitment fee pursuant to Section 2.09(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(iv)                        [Reserved].

 

(b)                                 Defaulting Lender Cure.  If the Borrowers
and the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  Section 2.16 shall not limit any claim of
any party hereto arising from the Lender’s status as a Defaulting Lender.

 

2.17                        Extension of Maturity Date in respect of Term Loan
Facility

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrowers to all Lenders, any Class of Term Loans with
a like Maturity Date, on a pro rata basis (based on the aggregate outstanding
principal amount of such Term Loans) and on the same terms to each such Lender,
the Borrowers are hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the Maturity Date of each such Lender’s Term Loans and otherwise
modify the terms of such Term Loans pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans (and related outstandings)) (each,
an “Extension,” and each group of Term Loans as so extended, as well as the
original Term Loans (not so extended), being a “tranche” or Class; any Extended
Term Loans shall constitute a separate tranche of Term Loans from the tranche or
Class of Term Loans from which they were converted , so long as the following
terms are satisfied:

 

(i)                               no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders,

 

(ii)                            [Reserved].

 

(iii)                         except as to interest rates, fees, final Maturity
Date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrowers and set forth in the relevant Extension Offer), the
Term Loans of any Term Loan Lender that agrees to an Extension with respect to
such Term Loans (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer,

 

(iv)                        the final Maturity Date of any Extended Term Loans
shall be no earlier than the Maturity Date applicable to the Term Loans extended
thereby,

 

(v)                           the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans extended thereby,

 

43

--------------------------------------------------------------------------------


 

(vi)                        any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer,

 

(vii)                     if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) in respect of which Term Loan Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans offered to be extended by the Borrowers
pursuant to such Extension Offer, then the Term Loans of such Term Loan Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Loan Lenders have accepted such Extension Offer,

 

(viii)                  all documentation in respect of such Extension shall be
consistent with the foregoing, and

 

(ix)                        any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrowers.

 

(b)                                 With respect to all Extensions consummated
by the Borrowers pursuant to this Section 2.17, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments or commitment
reductions for purposes of Sections 2.05, 2.07(b) or (c), 2.12 or 2.13, and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrowers’ sole discretion and which may be waived by the
Borrowers) of Term Loans of any or all applicable tranches be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.17 (including, for the avoidance of doubt, the
payment of interest, fees or premium, as applicable, in respect of any Extended
Term Loans on the terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of this Agreement (including Sections 2.05,
2.07(b) or (c), 2.12, 2.13 and 10.01) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.17.

 

(c)                                  No consent of any Lender or the
Administrative Agent (other than to the extent set forth in Section 10.06(b))
shall be required to effectuate any Extension, other than the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans
(or a portion thereof). All Extended Term Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu or junior basis with all
other applicable Obligations under this Agreement and the other Loan Documents
or which shall be unsecured, in each case as set forth in the Extension Offer.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrowers as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers to effect the provisions of this Section 2.17, including
in order to establish new tranches or sub-tranches (or Classes) of Term Loans so
extended and such technical amendments as may be necessary or appropriate in
connection therewith.

 

(d)                                 In connection with any Extension, the
Borrowers shall provide the Administrative Agent at least 10 Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.17.

 

2.18                        Increase in Commitments.

 

(a)                                 So long as no Default or Event of Default
has occurred and is continuing or would result therefrom, upon notice to the
Administrative Agent, at any time and from time to time after the Effective
Date, the Borrowers may request one or more Additional Term Loan Commitments (it
being understood and agreed that (i) at the election of the Borrowers, such
additional commitments in respect of any term loans may be implemented through
the addition of additional new tranches of such loans instead of being
implemented as increases in the

 

44

--------------------------------------------------------------------------------


 

Term Loan Commitments and (ii) if the Borrowers make such election, the
provisions of this Section 2.18 shall be read in a manner that permits such
election to be implemented); provided that:

 

(i)                               after giving effect to any such additional
commitments, the aggregate amount of Additional Term Loan Commitments that have
been added pursuant to this Section 2.18 shall not exceed (A) $20,000,000 plus
(B) in the case of any Additional Term Loan Commitments that serve to
effectively extend the Maturity Date of the Term Loan Facility an amount equal
to the reductions in the Term Loan Facility to be replaced with such Additional
Term Loan Commitments; plus (C) an additional unlimited amount of Additional
Term Loan Commitments so long as immediately after giving effect to the relevant
Additional Term Loans, the Consolidated Secured Leverage Ratio, computed on a
pro forma basis as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), as applicable, would be no greater than 5.25 to 1.00; provided that, for
purposes of this clause (C), such Additional Term Loan Commitments (and any
refinancings thereof provided for in Section 2.19) shall be calculated as if
such additional commitments are secured equally and ratably with the Term Loan
Facility, whether or not such additional commitments are so secured (the amounts
described in clauses (A) and (C) above; collectively, the “Incremental Cap”),

 

(ii)                            any such addition shall be in an aggregate
amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof (or
such lesser amount which is approved by the Administrative Agent or which
represents all remaining availability under the aggregate limit of Additional
Term Loan Commitments set forth in the relevant provision of clause (i) of this
proviso),

 

(iii)                         the final maturity date of any Additional Term
Loans shall be no earlier than the then-existing Maturity Date for the Term
Loans,

 

(iv)                        the Weighted Average Life to Maturity of the
Additional Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the then-existing Term Loans,

 

(v)                           no Lender shall be required to participate in the
Additional Term Loan Commitments,

 

(vi)                        the “yield” applicable to the Additional Term Loan
Commitments shall be determined by the Borrower and the lenders thereof;
provided that in the event that the “yield” applicable to any Additional Term
Loan Commitments which rank pari passu in right of payment and with respect to
security with the Term Loan Facility as in effect on the Effective Date is
greater than the “yield” for such Term Loan Facility by more than 50 basis
points, then the “yield” for such Term Loan Facility shall be increased to the
extent necessary so that the “yield” for such Additional Term Loan Commitments
is no more than 50 basis points greater than the “yield” for such Term Loan
Facility; provided, further, that in determining the “yield” applicable to such
Term Loan Facility and the relevant Additional Term Loan Commitments,
(w) original issue discount or upfront fees (which shall be deemed to constitute
like amounts of original issue discount) payable by the Borrower to the Lenders
of such Term Loan Facility or the Additional Term Loan Commitments in connection
therewith shall be included (with original issue discount being equated to
interest based on an assumed 4-year life to maturity or lesser remaining life to
maturity), (x) the Applicable Rate and any amendments to the Applicable Rate on
such Term Loan Facility that became effective subsequent to the Effective Date
but prior to the date of such additional commitment shall be included,
(y) arrangement, commitment, structuring and underwriting fees payable to the
Arrangers (or their affiliates) in connection with such Term Loan Facility or to
one or more arrangers (or their affiliates) of the relevant Additional Term Loan
Commitments and any amendment fees paid or payable to the Arrangers (or their
affiliates) in connection with such Term Loan Facility shall be excluded, and
(z) if such additional commitment includes any increase in an interest rate
floor that is greater than the interest rate floor applicable to such Term Loan
Facility, and such interest rate floor increase would cause an increase in the
interest rate then in effect with respect to such Term Loan Facility on the date
of determination, then such excess amount shall be equated to yield in
determining such increase (but effected by an increase to the floor),

 

(vii)                     the Additional Term Loans shall rank pari passu or
junior in right of payment and/or of security with the Term Loans, or may be
unsecured (and, to the extent such additional commitments are subordinated in
right of payment or security, such additional commitments shall be subject to an
intercreditor

 

45

--------------------------------------------------------------------------------


 

agreement the terms of which shall be reasonably satisfactory to the
Administrative Agent); provided that Additional Term Loans shall not have a Lien
on Collateral with priority higher than the Term Loans,

 

(viii)                                          any Additional Term Loans that
are pari passu in right of payment with the Term Loan Facility as in effect on
the Effective Date shall share ratably in any prepayments of such Term Loan
Facility made pursuant to Section 2.05 (unless the Borrowers and the applicable
Lender or Additional Lender (as defined below) in respect of such Additional
Term Loans shall elect lesser treatment),

 

(ix)                                                all reasonable fees and
expenses owing to the Administrative Agent as a result of such Additional Term
Loan Commitment shall have been paid, and

 

(x)                                                   the Administrative Agent
shall have received all customary legal opinions, board resolutions and other
customary closing certificates reasonably requested by the Administrative Agent
and consistent in form with those delivered on the Effective Date.

 

(b)                                 If any Additional Term Loan Commitments are
added in accordance with this Section 2.18, the Administrative Agent and the
Borrower shall determine the effective date (the “Additional Commitments Closing
Date”) of such addition. Additional Term Loans may be made by any existing
Lender or by any other Person (any such other Person being called an “Additional
Lender”); provided that the Administrative Agent shall have consented (any such
consent not to be unreasonably withheld) to the provision by such Lender or
Additional Lender of such Additional Term Loan Commitments if such consent would
be required under Section 10.06(b) for an assignment of Term Loans to such
Lender or Additional Lender. As a condition precedent to such addition, the
Borrowers shall deliver to the Administrative Agent a certificate dated as of
the Additional Commitments Closing Date signed by a Responsible Officer of each
Borrower certifying that, before and after giving effect to such increase,
(i) no Default or Event of Default exists immediately before or immediately
after giving effect to such addition and (ii) the Restricted Subsidiaries are in
compliance, on a Pro Forma Basis, with the financial covenant set forth in
Section 7.11 after giving effect to the making of the relevant Additional Term
Loans or the implementation of the relevant Additional Revolving Commitments, as
applicable. On each Additional Commitments Closing Date, each applicable Lender
or other Person which is providing an Additional Term Loan Commitment shall make
an Additional Term Loan to the Borrowers in a principal amount equal to such
Lender’s or Person’s Additional Term Loan Commitment and become a “Term Loan
Lender” for all purposes of this Agreement. Any Additional Term Loan shall be a
“Term Loan” for all purposes of this Agreement and the other Loan Documents.

 

(c)                                  Except as contemplated by
Section 2.18(a) above, any other material terms of any Additional Term Loans
made pursuant to this Section 2.18, shall be consistent with the Term Loans;
provided that (x) such other terms and documentation in respect of any
Additional Term Loans may be materially different from those of the Term Loans
to the extent such difference shall be reasonably satisfactory to the
Administrative Agent (it being agreed that terms applicable only after the
Latest Maturity Date at the time of determination are satisfactory) and (y) any
Additional Term Loans shall be designated a separate Class of Term Loans for all
purposes of this Agreement. Any Additional Term Loans made or provided pursuant
to this Section 2.18 shall be evidenced by one or more entries in the accounts
or records maintained by the Administrative Agent in accordance with the
provisions set forth in Section 2.11.

 

(d)                                 This Section 2.18 shall supersede any
provisions in Section 2.05, Section 2.12, Section 2.13 or Section 10.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Borrowers (without
the consent of any other Lender) to provide for terms applicable to each
Additional Term Loan Commitment solely to the extent necessary or appropriate to
incorporate the appropriate provisions of any such Additional Term Loan
Commitments herein or in the other Loan Documents.

 

2.19                        Refinancing Amendments.

 

(a)                                 The Borrowers may by written notice to the
Administrative Agent elect to request the establishment of one or more
additional tranches or Classes of term loans under this Agreement (“Refinancing
Term Loans”), which refinance, renew, replace, defease or refund (collectively,
“Refinance”) one or more Classes of Term Loans (including any Additional Term
Loans) under this Agreement; provided, that such Refinancing Term

 

46

--------------------------------------------------------------------------------


 

Loans may not be in an amount greater than the aggregate principal amount of the
Term Loans being Refinanced plus unpaid accrued interest and premium (if any)
thereon and underwriting discounts, fees, commissions and expenses incurred in
connection with the Refinancing Term Loans; provided that such aggregate
principal amount may also be increased to the extent such additional amount is
capable of being incurred at such time pursuant to Section 7.03 (and
Section 7.01 to the extent secured) and such excess incurrence shall for all
purposes hereof be an incurrence under the relevant subclauses of Section 7.03
(and Section 7.01 to the extent secured). Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Borrowers propose that
the Refinancing Term Loans shall be made, which shall be a date not less than
three (3) Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

 

(i)                               the Weighted Average Life to Maturity of such
Refinancing Term Loans shall not be shorter than the remaining Weighted Average
Life to Maturity of the Term Loans being Refinanced and the Refinancing Term
Loans shall not have a final maturity before the Maturity Date applicable to the
Term Loans being Refinanced;

 

(ii)                            such Refinancing Term Loans shall have pricing
(including interest rates, fees and premiums), optional prepayment, mandatory
prepayment and redemption terms as may be agreed to by the Borrowers and the
relevant Refinancing Term Loan Lenders (as defined below); and

 

(iii)                         all other terms applicable to such Refinancing
Term Loans shall (I) be substantially identical to, or (taken as a whole) be
otherwise not materially more favorable to the lenders providing such
Refinancing Term Loans than those applicable to the then outstanding Term Loans,
except to the extent such covenants and other terms apply solely to any period
after the Maturity Date of the Term Loans being Refinanced, or (II) reflect
market terms and conditions at the time of incurrence; provided, that
Refinancing Term Loans may rank pari passu or junior in right of payment and/or
security with the remaining Term Loans or may be unsecured so long as the
holders of any Refinancing Term Loans that are subordinated in right of payment
and/or security are subject to an intercreditor agreement the material terms of
which are reasonably acceptable to the Administrative Agent and the Borrowers.

 

(b)                                 The Borrowers may approach any Lender or any
other Person that would be an Eligible Assignee of Term Loans pursuant to
Section 10.06(b) to provide all or a portion of the Refinancing Term Loans (a
“Refinancing Term Loan Lender”); provided that any Lender offered or approached
to provide all or a portion of the Refinancing Term Loans may elect or decline,
in its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated a series (a
“Refinancing Term Loan Series”) of Refinancing Term Loans for all purposes of
this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Refinancing Term Loan Series of
Refinancing Term Loans made to the Borrowers.

 

(c)                                  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.19 (including,
for the avoidance of doubt, the payment of interest, fees or premium in respect
of the Refinancing Term Loans on the terms specified by the Borrowers) and
hereby waive the requirements of this Agreement (including Section 2.05,
Section 2.07, Section 2.12, Section 2.13 and Section 10.01) or any other Loan
Document that may otherwise prohibit such Refinancing or any other transaction
contemplated by this Section 2.19. The Refinancing Term Loans shall be
established pursuant to an amendment to this Agreement among the Borrowers and
the Refinancing Term Loan Lenders providing such Refinancing Term Loans (a
“Refinancing Term Loan Amendment”) which shall be consistent with the provisions
set forth in Section 2.19(a). Each Refinancing Term Loan Amendment shall be
binding on the Lenders, the Administrative Agent, the Loan Parties party thereto
and the other parties hereto without the consent of any other Lender and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.19, including in order to
establish new tranches or sub-tranches in respect of the Refinancing Term Loans
and such technical amendments as may be necessary or appropriate in connection
therewith.  The Administrative Agent shall be permitted, and each is hereby
authorized, to enter into such amendments with the Borrowers to effect the
foregoing.

 

47

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 2.19 or elsewhere in this Agreement, the Borrowers may
elect to issue Refinancing Notes consistent with the provisions set forth in
subsection (a)(i) above in lieu of Refinancing Term Loans.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of a Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
applicable law.  If the applicable Loan Party or any other applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) the applicable Loan Party or any other applicable
withholding agent shall make such deductions, (ii) if such Taxes are Indemnified
Taxes or Other Taxes, the sum payable shall be increased as necessary so that
after making all such required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made and (iii) the applicable Loan Party or any
other applicable withholding agent shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting or duplicating the provisions of subsection (a) above, the
Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Loan Parties.  The
Loan Parties shall, jointly and severally, indemnify the Administrative Agent
and each Lender, within 30 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that the Loan Parties shall have no liability hereunder in
respect of penalties, interest and other liabilities attributable to any
Indemnified Taxes or Other Taxes if such penalties, interest or other
liabilities are attributable to the gross negligence or willful misconduct of
the Administrative Agent or a Lender.  A certificate as to the amount of such
payment or liability delivered to the applicable Loan Party by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrowers are resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

48

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, in the event that the
Borrowers are resident for tax purposes in the United States:

 

(i)                               any Lender that is not a Foreign Lender shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(ii)                            any Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(A)                               duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(B)                               duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrowers within the meaning of Section 881 (c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN,

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable, or

 

(E)                                any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment.

 

Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made,

 

49

--------------------------------------------------------------------------------


 

or additional amounts paid, by the Loan Party under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Parties, upon the request
of the Administrative Agent or such Lender, agree to repay the amount paid over
to the Loan Parties (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                               impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e));

 

(ii)                            subject any Lender to any Tax (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

 

(iii)                         impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made hereunder by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon the written request of such

 

50

--------------------------------------------------------------------------------


 

Lender, the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered following the receipt of such request.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender upon the written request of such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered following the receipt of such request.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Borrowers
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 3.04
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrowers shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                  any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrowers; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds

 

51

--------------------------------------------------------------------------------


 

were obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender ceases to make
available Eurodollar Rate Loans pursuant to Section 3.02, the Borrowers may
replace such Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS

 

4.01                        Conditions of Effectiveness.  The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals, pdfs or facsimiles (followed, in
the case of pdfs or facsimiles of the Loan Documents, promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, and each in form and substance reasonably satisfactory
to the Administrative Agent:

 

(i)                               executed counterparts (other than with respect
to the Arrangers) of this Agreement, the Perfection Certificate and the
Guaranty;

 

(ii)                            a Note executed by the Borrowers and dated as of
the Effective Date in favor of each Lender requesting a Note at least three
Business Days prior to the Effective Date;

 

(iii)                         the Security Agreement and the Pledge Agreement,
duly executed by each applicable Loan Party, together with:

 

(A)                               subject to Section 6.24 hereof, certificates
representing the Pledged Equity accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank, in each
case to the extent required therein;

 

(B)                               financing statements in form appropriate for
filing under the UCC of the States of Nevada, Delaware and Pennsylvania and
filings with the United States Patent and Trademark

 

52

--------------------------------------------------------------------------------


 

Office and United States Copyright Office in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement;

 

(C)                               completed requests for information, dated on
the Effective Date or a reasonably recent date, listing all effective financing
statements and other evidence of liens filed in the jurisdictions and offices
referred to in clause (B) above and in each other jurisdiction reasonably
requested by the Administrative Agent that name any Loan Party as debtor,
together with copies of such other financing statements;

 

(D)                               receipt of duly executed payoff letters and
UCC-3 termination statements with respect to the Existing Credit Agreements; and

 

(E)                                with respect to each Mortgaged Property, a
completed Life of Loan Federal Emergency Management Agency Standard Flood
Determination (together with a notice about special hazard area status and flood
disaster assistance duly executed by the Borrowers and the appropriate Loan
Party relating thereto);

 

(iv)                        a customary Phase I environmental assessment report,
in form and substance satisfactory to the Lenders from OGI Environmental LLC,
which report shall identify existing and potential environmental concerns and
shall quantify related costs and liabilities, in respect of the parcels of land
on which the Eastside Cannery and the Cannery are located, and the Lenders shall
be satisfied with the nature and amount of any such matters and with CCR’s plans
with respect thereto;

 

(v)                           [reserved];

 

(vi)                        copies of, or certificates as to coverage under, and
declaration pages relating to, the insurance policies required by Section 6.07
(including, without limitation, flood insurance policies to the extent required
by Section 6.07) and the applicable provisions of the Security Agreement, each
of which (i) shall be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable or mortgagee/loss payee endorsement (as
applicable), (ii) shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured and (iii) in the case of flood insurance, if
applicable, shall (a) identify the addresses of each property located in a
special flood hazard area, (b) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (c) provide
that the insurer will give the Collateral Agent 30 days written notice of
cancellation or non-renewal;

 

(vii)                     [reserved];

 

(viii)                  such assurances as the Administrative Agent deems
reasonably appropriate that the relevant Gaming Boards have approved the
transactions contemplated by the Loan Documents (other than the Pledge
Agreement), to the extent that such approval is required by applicable Gaming
Laws, and that the Borrowers have all applicable Gaming Licenses and any other
licenses required for the operation of the Cannery, the Eastside Cannery and the
Meadows Casino and such licenses shall be in full force and effect.

 

(ix)                        customary (i) certificates of resolutions or other
corporate action and (ii) incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

(x)                           customary charter documents and good standing
certificates to evidence that each Loan Party is duly organized or formed, and
that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

53

--------------------------------------------------------------------------------


 

(xi)                        a favorable opinion of Latham & Watkins LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender as to
those customary matters the Administrative Agent reasonably requests;

 

(xii)                     a favorable opinion of Fox Rothschild LLP, local
counsel to the Loan Parties in Pennsylvania, addressed to the Administrative
Agent and each Lender;

 

(xiii)      favorable opinions of (x) Cotton, Driggs, Walch, Holley, Woloson &
Thompson, Nevada local counsel to the Loan Parties (y) Brownstein Hyatt Farber
Schreck, LLP, Nevada gaming counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender;

 

(xiv)      a certificate signed by a Responsible Officer of each Borrower, dated
as of the Effective Date, certifying that the conditions specified in Sections
4.02(a) and (b) have been satisfied;

 

(xv)       a certificate as to the Solvency of CCR (calculated on a consolidated
basis) before and after giving effect to the Transaction, from its chief
financial officer, in the form of Exhibit P;

 

(xvi)      the Intercreditor Agreement, duly executed by the parties thereto;

 

(xvii)     receipt by the Borrowers of not less than $385.0 million of gross
proceeds from the advance under the First Lien Credit Agreement; and

 

(xviii)           a Subordination Agreement, dated as of the Effective Date,
duly executed by Millennium and any other manager of the Casino Businesses, in
substantially the form of Exhibit M;

 

(b)                                 the Arrangers and the Lenders shall have
received: (A) an audited consolidated balance sheet of CCR and its Subsidiaries
as of December 31, 2011 and audited statements of income, cash flows and equity
for the year then ended; (B) an unaudited consolidated balance sheet of CCR and
its Subsidiaries as of each quarter ending at least 45 days prior to the
Effective Date, together with the related unaudited statements of income, cash
flows and equity; (C) pro forma consolidated balance sheet of CCR and its
Subsidiaries after giving effect to the Transaction as of the dates, and for the
period, set forth in clause (B) above; and (D) forecasts prepared by management
of the Borrowers, each in form reasonably satisfactory to the Administrative
Agent, of balance sheets, income statements and cash flow statements for
(i) each fiscal quarter for the first two years following the Effective Date and
(ii) each year thereafter;

 

(c)                                  [reserved];

 

(d)                                 [reserved];

 

(e)                                  all fees hereby required to be paid on or
before the Effective Date shall have been paid; and

 

(f)                                   unless waived by the Administrative Agent,
the Borrowers shall have paid all reasonable and invoiced fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Effective Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

4.02                        Conditions to All Borrowings.  The obligation of
each Lender to honor any Committed Loan Notice (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

54

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Loans, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Borrowing or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Committed Loan Notice in accordance with the requirements hereof.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrowers shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
on the Effective Date and to the extent required pursuant to Section 4.02 and,
except as limited to the Effective Date as expressly set forth in this
Article V, on the date of each Borrowing, that:

 

5.01                        Existence, Qualification and Power; Compliance with
Laws.  Except as set forth on Schedule 5.01, each Loan Party (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization (to the extent ‘good standing’
is a concept that applies to such entity), (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in the case of clauses
(b) and (c), where such contravention, conflict, breach, Lien, payment or
violations could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  Except
for (i) such authorizations, approvals and notices to or from any Gaming Board
which have not yet been obtained as of the Effective Date but will be applied
for after the Effective Date as contemplated by Section 6.24 (including
approvals of any pledges of Equity Interests in Loan Parties licensed by or
registered with any Gaming Board), (ii) post-closing informational filings
required pursuant to Regulation 8.130 of the Nevada Gaming Commission,
(iii) approval of any future pledge of any additional Equity Interests in Loan
Parties licensed by or registered with any Gaming Board, (iv) as set forth on
Schedule 5.03 and (v) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure to obtain or make which could not
reasonably be expected to have a Material Adverse Effect, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement

 

55

--------------------------------------------------------------------------------


 

against (except as may be required or provided for herein under any applicable
Gaming Laws or by any applicable Gaming Board), any Loan Party of this Agreement
or any other Loan Document.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present the financial condition of CCR and its consolidated Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheet of
CCR and its Subsidiaries dated June 30, 2012, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of CCR
and its consolidated Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The consolidated pro forma balance sheet of
CCR and its respective consolidated Subsidiaries as at June 30, 2012 and the
related consolidated pro forma statements of income and cash flows of CCR and
its consolidated Subsidiaries for the three months then ended were prepared in
good faith based upon assumptions believed to be reasonable at the time of the
preparation thereof and present the consolidated pro forma financial condition
of CCR and its consolidated Subsidiaries as at such date and the consolidated
pro forma results of operations of CCR and its consolidated Subsidiaries for the
period ended on such date.

 

(e)                                  The consolidated forecasted balance sheet
and statements of income and cash flows of CCR and its Subsidiaries delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed by CCR to be
reasonable at the time.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrowers
threatened at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrowers or any of their respective Restricted
Subsidiaries or against any of their properties or revenues that (a) as of the
Effective Date, purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither CCR nor any of its Restricted
Subsidiaries is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.

 

(a)                                 Each Loan Party and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Property necessary or material to the ordinary
conduct of its

 

56

--------------------------------------------------------------------------------


 

business, except for such defects in title as are substantially consistent with
the defects shown on the Existing Policies or the Existing Surveys or could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrowers and their Restricted Subsidiaries
is subject to no Liens, other than Permitted Liens.

 

(b)                                 As of the Effective Date, neither the
businesses nor the properties of any Loan Party or any of its Restricted
Subsidiaries are affected by any Casualty Event.  No Loan Party or any of its
Restricted Subsidiaries has received any notice of, nor has any knowledge of,
the occurrence or pendency or contemplation of any Casualty Event affecting all
or any portion of its property.  No Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 6.07.

 

(c)                                  Schedule 7(a) to the Perfection Certificate
contains a true and complete list of each material interest in Real Property
(i) owned by any Loan Party as of the date hereof and describes the type of
interest therein held by such Loan Party and whether such owned Real Property is
leased and if leased whether the underlying Lease contains any option to
purchase all or any portion of such Real Property or any interest therein or
contains any right of first refusal relating to any sale of such Real Property
or any portion thereof or interest therein and (ii) leased, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, sublessee,
franchisee or licensee, as of the date hereof and describes the type of interest
therein held by such Loan Party and, in each of the cases described in clauses
(i) and (ii) of this Section 5.08(b), Schedule 7(b) to the Perfection
Certificate indicates whether any Lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the Transactions.

 

5.09                        Environmental Compliance.

 

(a)                                 Existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on the businesses, operations and properties of the Loan
Parties and their respective Subsidiaries, except as specifically disclosed in
Schedule 5.09, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Except as otherwise set forth in Schedule
5.09 or as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, to the knowledge of CCR (i) none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 

(c)                                  Except as otherwise set forth on Schedule
5.09, to the knowledge of CCR (i) neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any material release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

5.10                        Insurance.  The properties of CCR and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrowers, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
CCR or the applicable Restricted Subsidiary operates.

 

57

--------------------------------------------------------------------------------


 

5.11                        Taxes.  Except as set forth on Schedule 5.11, CCR
and its Restricted Subsidiaries have filed all Federal, state and other tax
returns and reports required to be filed, and have paid all Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets or otherwise due and payable,
except those which are being contested in good faith by appropriate actions
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP and except those that would not have a Material Adverse
Effect.  Except as set forth on Schedule 5.11, there is no proposed tax
assessment against CCR or any Restricted Subsidiary that would, if made, have a
Material Adverse Effect.  As of the Effective Date, neither CCR nor any
Restricted Subsidiary thereof is party to any tax sharing agreement pursuant to
which it would be required to make any payments.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification.  Except as would not reasonably be expected to
have a Material Adverse Effect, (i) the Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and (ii) no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Borrowers, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to have a Material Adverse Effect: (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrowers nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrowers nor any ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.13                        Subsidiaries; Equity Interests.  As of the Effective
Date, CCR has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, and, as to those which are corporations,
are fully paid and nonassessable and, other than such Equity Interests
constituting Excluded Property, are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except
Permitted Liens.  As of the Effective Date, CCR has no equity investments in any
other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.  As of the Effective Date, all of the outstanding
Equity Interests in CCR have been validly issued and are owned by Permitted
Holders in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except Permitted Liens.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrowers are not engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrowers, any Person
Controlling the Borrowers, is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

58

--------------------------------------------------------------------------------


 

(c)                                  No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X.

 

5.15                        Disclosure.

 

(a)                                 As of the Effective Date, with respect to
the written information concerning the Loan Parties and their respective
Subsidiaries, other than financial estimates, projected financial information,
other forward looking information and information of a general economic or
industry-specific nature, that has been made available to the Administrative
Agent or any Lender by or on behalf of any Loan Party in connection with the
Transactions, when taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made (after giving effect to all
supplements and updates thereto from time to time prior to the Effective Date).

 

(b)                                 The projections provided by the Borrowers
(including financial estimates, forecasts and other forward-looking information)
contained in the information and data referred to in paragraph (a) above were
based on good faith estimates and assumptions believed to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

5.16                        Compliance with Laws and Agreements; OFAC Rules and
Regulations; Patriot Act; FCPA.

 

(a)                                 CCR and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties
(including any laws relating to terrorism, money laundering, embargoed persons
or the Patriot Act), except in such instances in which (i) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of CCR or any Subsidiary is in
violation of any of the foreign assets control regulations of the Office of
Foreign Assets Control (“OFAC”) of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  None of CCR or any Subsidiary or any Affiliate thereof
is in violation of and shall not violate any of the country or list based
economic and trade sanctions administered and enforced by OFAC.

 

(c)                                  CCR and each Subsidiary is in compliance
with the Foreign Corrupt Practices Act, 15 U.S.C.§§ 78dd-1, et seq. (“FCPA”),
and any foreign counterpart thereto applicable to CCR or such Subsidiary.  None
of CCR or any Subsidiary has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to CCR or any Subsidiary or to any other Person, in
violation of FCPA.

 

5.17                        Intellectual Property; Licenses, Etc.  To the
knowledge of CCR and its Restricted Subsidiaries, CCR and its Restricted
Subsidiaries own, or possess the right to use or license, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, except to the extent the failure to own or possess the right to use
the same could not reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of CCR, no slogan or other advertising device,
product, process, method, substance, part or other material that is material to
the business of CCR and its Restricted Subsidiaries now employed, or now
contemplated to be employed, by CCR or any Restricted Subsidiary infringes upon
any rights held by any other Person, except for such infringements which could
not reasonably be expected to result in a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the

 

59

--------------------------------------------------------------------------------


 

Borrowers, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.18                        Collateral Documents.  The provisions of the
Mortgages, the Pledge Agreement (subject to the receipt of the necessary
approvals from the applicable Gaming Boards of any pledge, pursuant to the
Pledge Agreement, of Equity Interests of entities licensed by or registered with
any Gaming Board) and the Security Agreement are effective to create, in favor
of the Collateral Agent and Administrative Agent (for the benefit of the Secured
Parties), valid and, upon the possession and control of and filing and
recordation by, the First Lien Collateral Agent and/or First Lien Administrative
Agent in accordance therewith, perfected second priority Liens on the Casino
Real Estate, the Casino Businesses, the Equity Interests subject to the Pledge
Agreement and all other Collateral described in the Security Agreement, the
Pledge Agreement and the Mortgages subject only to the Permitted Liens, subject
to the Intercreditor Agreement, to the extent required therein and to the extent
that such Liens can be perfected by possession, control, filing or recording. 
Except for the approvals required for the effectiveness of the pledge pursuant
to the Pledge Agreement and the attachment and perfection of the Collateral
Agent’s and Administrative Agent’s Lien on the Equity Interests subject to the
Pledge Agreement as contemplated by Section 6.24, all governmental approvals
necessary or desirable to perfect and protect, and establish and maintain the
priority of, such Liens, insomuch as such are not required of the Lenders or the
Required Lenders, have been duly effected or taken, including any such approvals
reasonably requested by the Administrative Agent.

 

5.19                        Solvency.  As of the Effective Date, CCR and its
Restricted Subsidiaries on a consolidated basis, are Solvent.

 

5.20                        Labor Matters.  As of the Effective Date, except as
set forth on Schedule 5.20 there are no collective bargaining agreements or
Multiemployer Plans covering the employees of CCR or any of its Subsidiaries
and, except as would not reasonably be expected to result in a Material Adverse
Effect, neither CCR nor any Restricted Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years.

 

5.21                        Gaming Matters.  Except as set forth on Schedule
5.21 and subject to Section 6.24, each Borrower, and their Subsidiaries, has
obtained (i) all Gaming Licenses necessary or appropriate to conduct their
businesses and operations conducted or as contemplated to be conducted as of the
Effective Date, and (ii) as of the Effective Date, all required approvals from
Gaming Boards of the transactions contemplated hereby and by the other Loan
Documents to occur as of the Effective Date, subject to the provisions of such
approvals or conditions in respect of the Gaming Licenses as are satisfactory to
the Administrative Agent.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder shall remain unpaid or unsatisfied, CCR
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Restricted Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent for dissemination to the Lenders:

 

(a)                                 within 120 days after the end of each fiscal
year of CCR (commencing with the fiscal year ended December 31, 2012), a
consolidated balance sheet of CCR and its consolidated Restricted Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
operations, members’ equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Piercy Bowler Taylor & Kern or another
nationally recognized Registered Public Accounting Firm reasonably acceptable to
the Administrative Agent, which report and opinion shall be prepared in
accordance with standards established by the Public Company Accounting Oversight
Board (United States) and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than solely as a result of the occurrence of the Maturity Date
in respect of any Loans in the 12 month period following the relevant auditor’s
report);

 

60

--------------------------------------------------------------------------------


 

(b)                                 within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of CCR (commencing with the
fiscal quarter ended September 30, 2012), a consolidated balance sheet of CCR
and its Restricted Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of operations, members’ equity and cash flows
for such fiscal quarter and for the portion of CCR’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of CCR as fairly presenting the financial condition, results of
operations, members’ equity and cash flows of CCR and its Restricted
Subsidiaries in accordance with GAAP, subject only to year-end audit adjustments
and the absence of footnotes;

 

(c)                                  as soon as available, but in any event not
more than 120 days after the end of each fiscal year of the Borrower, an updated
budget and projection model for the current fiscal year prepared by management
of the Borrower, in form satisfactory to the Administrative Agent;

 

(d)                                 with respect to each Measurement Period for
which a Cure Right will be exercised, on the date the financial statements
pursuant to Section 6.01(a) or (b) have been, or should have been, delivered for
the applicable fiscal period, CCR shall deliver together with such financial
statements a certificate of a Responsible Officer of CCR containing a
computation in reasonable detail of the applicable Event of Default (or what it
believes was the potential Event of Default) and a notice certified by a
Responsible Officer of CCR of its issuance of or intent to issue Permitted Cure
Securities (a “Notice of Issuance of Permitted Cure Securities”) for the purpose
of preventing or curing, as applicable, such Event of Default as contemplated
pursuant to Section 8.04.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 [reserved];

 

(b)                                 within five Business Days after the delivery
of the financial statements referred to in Section 6.01(a) and (b) (commencing
with the delivery of the financial statements for the fiscal quarter ended
March 31, 2013), a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrowers;

 

(c)                                  [reserved];

 

(d)                                 copies of all annual, regular, periodic and
special reports and registration statements which CCR may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(e)                                  promptly after the same are available,
copies of any external auditor’s report with respect to Nevada “Regulation 6.090
Report” and any other report filed by CCR or any Restricted Subsidiary with any
Governmental Authority (other than routine reports);

 

(f)                                   [reserved];

 

(g)                                  promptly, such additional information
regarding the business, financial or corporate affairs of CCR or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request; and

 

(h)                                 within 10 Business Days after the date of
the delivery of the annual or quarterly financial information pursuant to
Section 6.01(a) or (b), hold a conference call or teleconference, at a time to
be mutually agreed between the Borrowers and the Administrative Agent, with all
of the Lenders that choose to participate, to review the financial results of
the previous fiscal quarter, as the case may be, and the financial condition of
CCR and its Restricted Subsidiaries (which conference call may be held at the
same time as the conference call described in Section 6.02(h) of the First Lien
Credit Agreement).

 

61

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which CCR posts such documents, or
provides a link thereto on CCR’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on CCR’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) CCR shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests CCR to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) CCR shall provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents and the Administrative Agent
shall notify each Lender (by telecopier or electronic mail) of the posting of
any such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by CCR with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

CCR hereby acknowledges that (a) the Administrative Agent and/or the Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of CCR hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to CCR or its securities) (each, a “Public Lender”).  CCR hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” CCR shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material nonpublic information with
respect to CCR or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, CCR shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of CCR or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between CCR or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting CCR or any Subsidiary, including pursuant to
any applicable Environmental Laws;

 

(c)                                  of the occurrence of (i) any ERISA Event;
occurring with respect to the Borrowers, any Subsidiary or any Plan, and (ii) of
any other ERISA Event of which the Borrowers have knowledge; and

 

(d)                                  notice of noncompliance with Chapter 53
(Monetary Transactions) of Title 31 of the United States Code Annotated.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of CCR setting forth details of the occurrence referred to
therein and stating what action CCR has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate actions diligently conducted

 

62

--------------------------------------------------------------------------------


 

and adequate reserves in accordance with GAAP are being maintained by CCR or
such Restricted Subsidiary or the failure to pay or discharge the same could not
reasonably be expected to result in a Material Adverse Effect; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and with adequate reserves in accordance with GAAP or the
failure to pay or discharge the same could not reasonably be expected to result
in a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 or except, other than in respect of the
Borrowers, to the extent that the failure to do so could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses
(including, without limitation, liquor licenses) and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of CCR, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and CCR shall use commercially reasonable
efforts to ensure that such insurance policies provide for not less than 30
days’ prior notice by the applicable insurer to the Collateral Agent of
termination, lapse or cancellation of insurance.  With respect to each of the
properties to be subject to a Mortgage,  obtain flood insurance in such total
amount as the Administrative Agent or the Required Lenders may from time to time
require, if at any time the areas in which any improvements located on any
property to be subject to a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.  The
Collateral Agent and Administrative Agent shall be named as (x) additional
insured, as its interests may arise, on behalf of the Secured Parties (in the
case of liability insurance) and (y) as mortgagee or loss payee (in the case of
property insurance with respect to Collateral) under any insurance policies
maintained from time to time by any Loan Party.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property (including, without
limitation, ERISA, OFAC, FCPA and the Patriot Act, each as amended), except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate actions; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of CCR or such Restricted Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over CCR or such Restricted Subsidiary,
as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of CCR and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to CCR; provided that, (a) excluding any such visits
and inspections during the continuation of an Event of Default, only the
Administrative Agent may exercise rights under this Section 6.10 on behalf of
the Lenders, (b) the Administrative

 

63

--------------------------------------------------------------------------------


 

Agent shall not exercise such rights more often than 2 times during any calendar
year absent the existence of an Event of Default, and only 1 such time shall be
at the Borrower’s expense (it being understood that unless an Event of Default
has occurred and is continuing, the Administrative Agent shall only visit
locations where books and records and/or senior officers are located) and
(c) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s accountants.  Notwithstanding anything to the
contrary in this Section 6.10, neither CCR nor any Restricted Subsidiary shall
be required to disclose, permit the inspection, examination or making of copies
or abstracts of, or any discussion of, any document, information or other matter
that (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

 

6.11                        Use of Proceeds.  Use the proceeds of the Loans for
any one or more of the following:  (i) the refinancing of Indebtedness under the
Existing Credit Agreements, (ii) the redemption of Series C Preferred Units,
(iii) the funding of ongoing working capital and other general corporate
purposes of CCR or any of its Restricted Subsidiaries and (iv) the payment of
all fees, premiums, costs and expenses payable by the Borrowers (including any
original issue discount and upfront fees) related to the transactions described
in (i) and (ii).  No financing other than Borrowings under this Agreement, loans
made pursuant to the First Lien Credit Agreement and other financing
contemplated by this Agreement (including, without limitation, financing allowed
under Sections 7.03(f) and 7.03(g)) will be required in connection with the
Transaction.

 

6.12                        [Reserved]

 

6.13                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon (x) the formation or acquisition of any
new direct or indirect wholly-owned Restricted Subsidiary that is also a
Significant Subsidiary or (y) the determination that any wholly-owned Restricted
Subsidiary has become a Significant Subsidiary (other than, in the case of
(x) or (y), any Excluded Subsidiary) by any Loan Party, then CCR shall (at the
Borrowers’ expense), in each case on or before the date on which financial
statements are required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), as applicable, for the fiscal quarter in which such
wholly-owned Restricted Subsidiary was so formed, acquired, or designated (or,
if applicable, the receipt (subject to Section 6.24) of all necessary approvals
from any Gaming Boards) (or such longer period as may be reasonably agreed by
the Administrative Agent):

 

(i)                               cause such Subsidiary, and cause each direct
and indirect parent of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Administrative Agent a Guaranty Supplement, 
guaranteeing the other Loan Parties’ obligations under the Loan Documents,

 

(ii)                            furnish to the Administrative Agent a
description of the Material Real Property and personal properties owned by such
Subsidiary to the extent required by the Perfection Certificate,

 

(iii)                         (A) if such Subsidiary owns Material Real
Property, cause such Subsidiary to duly execute and deliver to the
Administrative Agent and Collateral Agent deeds of trust, trust deeds, deeds to
secure debt or mortgages (as applicable),  together with completed Life of Loan
Federal Emergency Management Agency Standard Flood Determinations (together with
notices about special hazard area status and flood disaster assistance duly
executed by the Borrowers and the appropriate Loan Party relating thereto) and
evidence of insurance as required by this Agreement, (B) cause such Subsidiary
to duly execute and deliver to the Collateral Agent a Joinder Agreement (as
defined in the Security Agreement), or other joinder agreement to the applicable
Collateral Document and (C) cause the immediate parent of such Subsidiary, if
such parent is a Loan Party, to pledge the Equity Interests of such Subsidiary
pursuant to (and to the extent required by) the Pledge Agreement or the Security
Agreement, as the case may be, and to deliver to the Control Agent, pursuant to
the Intercreditor Agreement, the certificates, if any, representing all of such
Equity Interests, together with undated stock powers or other instruments of
transfer executed and delivered in blank; provided, that, if the pledge of the
Equity Interests of any such Subsidiary requires

 

64

--------------------------------------------------------------------------------


 

approval by a Gaming Board, the Equity Interests of such Subsidiary shall only
be required to be pledged if the requisite approvals from the Gaming Board are
obtained after the exercise of CCR’s commercially reasonable efforts to obtain
such approvals as certified in a certificate of a Responsible Officer of the
Borrower delivered to the Control Agent (and CCR agrees to use commercially
reasonable efforts to obtain such approvals),

 

(iv)                        cause such Subsidiary and each direct and indirect
parent of such Subsidiary (as applicable) (if it has not already done so) to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the deeds of trust, trust
deeds, deeds to secure debt, mortgages, security agreements and pledge
agreements delivered pursuant to this Section 6.13,

 

(v)                           deliver to the Administrative Agent, upon the
reasonable request of the Administrative Agent in its sole discretion, a signed
copy of a customary opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, and

 

(vi)                        with respect to each Material Real Property, deliver
to the Administrative Agent and the Collateral Agent a title insurance policy
and ALTA survey in form and substance reasonably acceptable to the
Administrative Agent.

 

(b)                                 Upon the acquisition of any personal
property or Material Real Property (the “After-Acquired Property”), other than
Excluded Property, by any Loan Party, if such property, in the reasonable
judgment of the Administrative Agent, shall not already be subject to a
perfected second priority security interest in favor of the Administrative Agent
and the Collateral Agent for the benefit of the Secured Parties, then CCR shall
(at the Borrowers’ expense), in each case on or before the date on which
financial statements are required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), as applicable, for the fiscal quarter in which such
After-Acquired Property was so acquired:

 

(i)                               furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

 

(ii)                            solely with respect to Material Real Property,
cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, together with completed Life of Loan Federal Emergency Management
Agency Standard Flood Determinations (together with notices about special hazard
area status and flood disaster assistance duly executed by the Borrowers and the
appropriate Loan Party relating thereto) and evidence of insurance as required
by this Agreement, and other security and pledge agreements, as specified by and
in form and substance satisfactory to the Administrative Agent, securing payment
of all the Obligations of the applicable Loan Party and constituting Liens on
all such properties,

 

(iii)                         cause the applicable Loan Party to take whatever
action (including the recording of mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent and the Collateral
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on such After-Acquired Property, enforceable against
all third parties,

 

(iv)                        deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and

 

65

--------------------------------------------------------------------------------


 

(v)                                 solely with respect to Material Real
Property, furnish to the Administrative Agent and the Collateral Agent a title
insurance policy and ALTA survey, each in form and substance reasonably
acceptable to the Administrative Agent.

 

6.14                        Environmental Covenant.  Use and operate all of its
facilities and properties in compliance with all applicable Environmental Laws,
keep all permits, approvals, certificates, licenses and other authorizations
required pursuant to applicable Environmental Laws in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to comply with such
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect; promptly commence and diligently proceed to cure, to the reasonable
satisfaction of the Administrative Agent any actions and proceedings relating to
material violations of compliance with applicable Environmental Laws.

 

6.15                        [Reserved].

 

6.16                        Further Assurances.  Promptly upon reasonable
request by the Administrative Agent, (a) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and reregister any and all such
further acts, deeds, certificates, assurances and other instruments (and cause
each of the Loan Parties to do the foregoing) as the Administrative Agent may
reasonably require from time to time in order to (i) subject any Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents in accordance with the
Collateral Documents and (ii) perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and any of the Liens intended to
be created thereunder.

 

6.17                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all Leases of Real
Property to which CCR or any of its Subsidiaries is a party, keep such Leases in
full force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.18                        Interest Rate Hedging.  Enter into prior to
March 31, 2013, and maintain until the third anniversary of the Effective Date,
interest rate Swap Contracts, covering a notional amount of not less than 50% of
the aggregate outstanding Term Loans and First Lien Loans.

 

6.19                        [Reserved].

 

6.20                        [Reserved].

 

6.21                        Gaming Licenses.  (a) Ensure that all necessary
Gaming Licenses from any Gaming Board for the ownership, use, or operation of
the businesses or properties owned or operated by each Borrower and its
Subsidiaries are in full force and effect, and (b) comply, in all material
respects, with all of the provisions thereof applicable to them.

 

6.22                        [Reserved].

 

6.23                        Designation of Unrestricted Subsidiaries.  CCR may,
at any time, designate any Restricted Subsidiary as an Unrestricted Subsidiary
by prior notice to the Administrative Agent; provided that the Borrowers shall
only be permitted to so designate an Unrestricted Subsidiary after the Effective
Date and so long as (a) no Default or Event of Default exists or would result
therefrom, (b) such Subsidiary does not own any capital stock or Indebtedness
of, or own or hold a Lien on any property of, Borrower or any other Subsidiary
that is not a subsidiary of the Subsidiary to be so designated and (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
Borrower or any of its Subsidiaries) through Investments permitted by, and in
compliance with, Sections 7.02(g), 7.02(i) and 7.02(s), with any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof to
be treated as Investments pursuant to Sections 7.02(g), 7.02(i) and 7.02(s);
provided that at the time of the initial Investment by Borrower or any of its
Subsidiaries in such Subsidiary, Borrower shall designate such entity as

 

66

--------------------------------------------------------------------------------


 

an Unrestricted Subsidiary in a written notice to the Administrative Agent.  CCR
may designate any Unrestricted Subsidiary to be a Restricted Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided that
no Default or Event of Default then exists or would occur as a consequence of
any such Subsidiary Redesignation.  Notwithstanding the foregoing, no Subsidiary
designated an Unrestricted Subsidiary that is subsequently redesignated a
Restricted Subsidiary shall be redesignated an Unrestricted Subsidiary
thereafter.

 

6.24                        Pledge Undertakings.  Use its reasonable best
efforts to receive, within six months after the Effective Date (and, with
respect to any entity made a Guarantor after the Effective Date pursuant to
Section 6.13, within six months of the date of the Guaranty Supplement entered
into pursuant to Section 6.13(a)(i)), the approval of the requisite Gaming
Boards in connection with the Pledge Agreement to be entered into by CCR and the
Guarantors and within five (5) Business Days of receipt of such approvals,
deliver to the First Lien Collateral Agent (a) all existing certificates
evidencing 100% of the issued and outstanding Equity Interests held by CCR and
each Guarantor, (b) stock powers duly endorsed in blank covering all of the
certificated Equity Interests described in clause (a) above and (c) a favorable
opinion of Latham & Watkins LLP and Brownstein Hyatt Farber Schreck, LLP (or, in
each case, such other law firms reasonably acceptable to the Administrative
Agent), counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender as to matters relating to the creation and perfection of security
interests in favor of the First Lien Collateral Agent with respect to the Pledge
Agreement; provided, however, that such six month period shall be extended by an
additional three months so long as within 60 days after the Effective Date CCR
has filed with the appropriate Gaming Board all applications required to effect
the foregoing.

 

6.25                        Additional Post Closing Matters.

 

(a)                                 To the extent such items have not been
delivered as of the Effective Date, the Borrowers shall within 60 (sixty) days
of the Effective Date (unless waived or extended in the Administrative Agent’s
reasonable discretion) use commercially reasonable efforts, excluding litigation
or eviction of the tenant thereunder, to cause the applicable Loan Parties to
deliver subordination, non-disturbance and attornment agreements with respect to
all leases affecting the Mortgaged Property and deliver Landlord Access
Agreement in form and substance reasonably satisfactory to the Administrative
Agent unless the Administrative Agent, in its reasonable judgment, waives such
delivery, with respect to each of the leased Real Properties set forth on
Schedule 6.25(a).

 

(b)                                 The Borrowers shall use their reasonable
best efforts to deliver or caused to be delivered to the Administrative Agent
within 120 days of the Effective Date (unless waived or extended in the
Administrative Agent’s reasonable discretion), the Deposit Account Control
Agreements and the Securities Account Control Agreements, in each case as
identified on Schedule 6.25(b).

 

(c)                                  The Borrowers shall deliver or caused to be
delivered to the Administrative Agent within 60 days of the Effective Date
(unless waived or extended in the Administrative Agent’s reasonable discretion),
the deeds of trust, trust deeds, deeds to secure debt, mortgages, or any other
document, creating and evidencing a Lien on any Mortgaged Property, in
substantially the form of Exhibit J-1 or J-2 (with such changes as may be
necessary to account for local law matters and fee and leasehold interests) and
covering the properties listed on Schedule 6.25(c) (together with the
assignments of leases and rents referred to therein) and each other mortgage
delivered pursuant to Section 6.13 or Section 6.16, in each case as amended, the
“Mortgages”) duly executed by the appropriate Loan Party, together with:

 

(i)                               evidence that counterparts of the Mortgages
have been executed, acknowledged and delivered and are in form suitable for
filing or recording in the real estate records of the jurisdiction where the
applicable Mortgaged Property is located in order to create a valid first and
subsisting Lien on the property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid (or submitted to
the Title Company for payment),

 

(ii)                            fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) in
form and substance reasonably acceptable to the Administrative Agent, with
endorsements and in amounts equal to the market value of the Mortgaged Property
and fixtures (as determined in good faith by the Borrowers and reasonably
acceptable to the Administrative Agent), issued (and coinsured and reinsured, as
may be required) by the Title Company, insuring the Mortgages to be

 

67

--------------------------------------------------------------------------------


 

valid first and subsisting Liens on the property as described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
all title exceptions similar to the title exceptions disclosed in the title
policies issued to Administrative Agent in connection with the Existing Credit
Agreements (the “Existing Policies”), all matters shown on the surveys delivered
to the Administrative Agent in connection with the Existing Credit Agreements
(the “Existing Surveys”), and other Liens permitted under the Loan Documents,
and providing for such other affirmative insurance and endorsements on matters
relating to first loss, usury, last dollar, contiguity, revolving credit, future
advance, public road access, survey, address, zoning, variable rate revolving
credit, doing business, subdivision, creditor rights, environmental lien,
mortgage recording tax, separate tax lot, so-called comprehensive coverage over
covenants and restrictions, and a “tie-in” or “cluster” endorsement, if
available under applicable Law (i.e., policies which insure against losses
regardless of location on allocated value of the insured property up to a stated
maximum coverage amount) and such coinsurance and direct access reinsurance as
the Administrative Agent may deem necessary or desirable,

 

(iii)                         an ALTA survey in form and substance reasonably
acceptable to the Administrative Agent or an Existing Survey, together with no
change affidavit, relating to each Mortgaged Property sufficient for the Title
Company to remove the standard survey exceptions and issue the survey related
endorsements set forth above,

 

(iv)                        a zoning report with respect to each of the
Mortgaged Properties located in Pennsylvania,

 

(v)                           opinions, addressed to the Administrative Agent,
the Collateral Agent and the Secured Parties, of local counsel in each
jurisdiction (i) where a Mortgaged Property is located and (ii) where the
applicable Loan Party granting the Mortgage on said Mortgaged Property is
organized, regarding the due execution and delivery and enforceability of each
such Mortgage, the corporate formation, existence and good standing of the
applicable mortgagor, and such other matters as may be reasonably requested by
the Administrative Agent, each in form and substance reasonably satisfactory to
the Administrative Agent,

 

(vi)                        with respect to each property to be subject to a
Mortgage, such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be required to induce the Title Company to issue the title insurance
policy/ies and endorsements contemplated above, and

 

(vii)                     with respect to the Mortgaged Property, copies of all
Leases or other agreements relating to possessory interests, if any.  To the
extent any of the foregoing affect any Mortgaged Property with respect to which
CCR or any Subsidiary holds the lessor’s interest, CCR or such Subsidiary shall
use commercially reasonable efforts to ensure that such agreement is subordinate
to the Lien of the Mortgage to be recorded against the property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to the
Administrative Agent.

 

(d)                                 Solely in respect of the parcel of land on
which the Meadows Casino is located, within forty-five days of the Effective
Date, a customary Phase I environmental assessment report, in form and substance
satisfactory to the Lenders from an environmental consulting firm acceptable to
the Lenders, which report shall identify existing and potential environmental
concerns and shall quantify related costs and liabilities, associated with such
parcel of land, and the Lenders shall be satisfied with the nature and amount of
any such matters and with CCR’s plans with respect thereto.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder shall remain unpaid or unsatisfied, the
Borrowers shall not, nor shall they permit any Restricted Subsidiary to,
directly or indirectly:

 

68

--------------------------------------------------------------------------------


 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Permitted Liens.

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                 (A) Investments held by CCR or such
Restricted Subsidiary in any of the following: (i) certificates of deposit;
(ii) U.S. treasury bills and other obligations of the federal government;
(iii) U.S. corporate bonds, rated at least BAA or higher by Standard & Poor’s,
or common stocks with an Standard & Poor’s Stock Guide Rating of at least B or
higher and listed on the New York Stock Exchange, American Stock Exchange, or
National Association of Securities Dealers Automated Quotations, and commercial
paper rated at least A-1 by Standard & Poor’s or at least P-1 or MIG-1 by
Moody’s Investors Service, Inc.; (iv) bankers’ acceptances issued by financial
institutions rated at least first tier paper by a National Recognized
Statistical Rating Organization (NRSRO); (v) repurchase agreements covering U.S.
government securities; and (vi) money market funds that comply with all
provisions of Rule 2a-7 of the Investment Act of 1940 and (B) Permitted Auction
Rate Securities;

 

(b)                                 loans and advances to officers, directors
and employees of CCR, its Restricted Subsidiaries, for travel, entertainment,
relocation and analogous ordinary business purposes, in an aggregate amount not
to exceed $1,725,000 at any one time outstanding;

 

(c)                                  Investments (i) by any Loan Party in any
Loan Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any
other such Restricted Subsidiary that is also not a Loan Party, (iii) by any
Loan Party in any Restricted Subsidiary that is not a Loan Party, in the
aggregate for all such Investments pursuant to this clause (c)(iii) at any time
outstanding not to exceed the sum of $5,750,000 and (iv) by any Restricted
Subsidiary that is not a Loan Party in any Loan Party; provided that any such
Investments pursuant to this clause (c)(iv) in the form of Indebtedness shall
comply with the requirements of Section 7.03(h) with respect to the Affiliate
Subordination Agreement;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.03;

 

(f)                                   Capital Expenditures permitted by
Section 7.12;

 

(g)                                  Investments by CCR or any of its Restricted
Subsidiaries in an Unrestricted Subsidiary to the extent that CCR has
substantially concurrently received an equivalent amount of proceeds from the
sale or issuance of Equity Interests to Permitted Holders; provided that such
Investments be made exclusively to acquire, develop, manage or operate casinos,
hotels and other gaming assets and activities related thereto;

 

(h)                                 Investments consisting of loans by CCR to a
Permitted Holder to the extent that CCR has substantially concurrently received
an equivalent amount of proceeds from the sale or issuance of Equity Interests
to Permitted Holders;

 

(i)                                     Investments in Unrestricted Subsidiaries
in an aggregate amount not to exceed the sum of, (1) if the Consolidated Total
Leverage Ratio is less than 5.50 to 1.00, calculated on a pro forma basis after
giving effect to such Investment as of the last day of the fiscal quarter most
recently ended for which financial statements of CCR have been delivered to the
Lenders pursuant to Section 6.01, the Available Amount and (2) the aggregate
amount of net cash proceeds from the issuance or sale by CCR or any Restricted
Subsidiary of its Equity Interests (other than Disqualified Equity Interests or
Permitted Cure Securities) received after the Effective Date, in each that case
that is Not Otherwise Applied;

 

(j)                                    Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions, Restricted Payments and
prepayments, repayments, repurchases or redemptions of Subordinated Debt
permitted under

 

69

--------------------------------------------------------------------------------


 

Sections 7.01, 7.03 (other than 7.03(h)), 7.04, 7.05, 7.06 and 7.13
respectively, in each case, to the extent constituting Investments;

 

(k)                                 any Investment existing on, or made pursuant
to binding commitments existing on, the Effective Date and set forth on Schedule
7.02 or an Investment consisting of any extension, modification, renewal,
replacement or reinvestments of any such Investment (other than reimbursements
of Investments in CCR or any of its Subsidiaries); provided that the amount of
any such Investments may not be increased unless as required by the terms of
such Investment as in existence on the Effective Date and as otherwise permitted
under this Agreement;

 

(l)                                     [reserved];

 

(m)                             Permitted Acquisitions;

 

(n)                                 any Investment acquired by CCR or any
Restricted Subsidiary (a) in exchange for any other Investment or accounts
receivable held by CCR or such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of, or
settlement of delinquent accounts and disputes with or judgments against, the
issuer of such other Investment or accounts receivable, (b) as a result of a
foreclosure by CCR or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default, (c) as a result of the settlement, compromise or resolution of
litigation, arbitration or other disputes with Persons who are not Affiliates,
or (d) in settlement of debts created in the ordinary course of business;

 

(o)                                 loans and advances to Permitted Holders in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made in accordance with Section 7.06;

 

(p)                                 Investments the payment for which consists
of Equity Interests of CCR (other than Disqualified Equity Interests);

 

(q)                                 [reserved];

 

(r)                                    Investments of a Restricted Subsidiary
acquired after the Effective Date or of a Person merged into, amalgamated with,
or consolidated with CCR or a Restricted Subsidiary in an Investment permitted
under this Section 7.03 after the Effective Date to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation; and

 

(s)                                   additional Investments by CCR or any
Restricted Subsidiary having an aggregate fair market value, taken together with
all other Investments made pursuant to this Section 7.02(s) that are at that
time outstanding, not to exceed (x) $11,500,000 plus (y) the sum of, (1) if the
Consolidated Total Leverage Ratio is less than 5.50 to 1.00, calculated on a pro
forma basis after giving effect to such Investment as of the last day of the
fiscal quarter most recently ended for which financial statements of CCR have
been delivered to the Lenders pursuant to Section 6.01, the Available Amount and
(2) the aggregate amount of net cash proceeds from the issuance or sale by CCR
or any Restricted Subsidiary of its Equity Interests (other than Disqualified
Equity Interests or Permitted Cure Securities) received after the Effective
Date, in each that case that is Not Otherwise Applied; provided, however, that
if any Investment pursuant to this Section 7.02(s) is made in any Person that is
not a Restricted Subsidiary at the date of the making of such Investment and
such Person subsequently becomes a Restricted Subsidiary after such date, such
Investment shall, at the election of the Borrower, thereafter be deemed to have
been made pursuant to Section 7.02(c) or (m) above and shall cease to have been
made pursuant to this Section 7.02(s) for so long as such Person continues to be
a Restricted Subsidiary.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

70

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness incurred pursuant to the First
Lien Credit Agreement; provided that, in the case of any replacement or
refinancing after the date hereof, (i) the First Lien Collateral Agent shall
enter into the Intercreditor Agreement with the First Lien Collateral Agent,
(ii) the aggregate principal amount of the replacement or refinancing
Indebtedness shall not exceed the aggregate principal amount of the Indebtedness
being replaced or refinanced (plus fees, expenses, accrued interest and premiums
payable in connection with such replacement or refinancing), and the yield on
the replaced or refinanced Indebtedness shall not be greater than the yield
permitted by the Intercreditor Agreement and (iii) the First Lien Loan Documents
shall not include provisions, terms or conditions that would not be permitted
under the Intercreditor Agreement, in any amendment of the First Lien Loan
Documents;

 

(c)                                  Indebtedness outstanding on the date hereof
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(d)                                 Guarantees of CCR or any Restricted
Subsidiary in respect of Indebtedness otherwise permitted hereunder of CCR or
any Restricted Subsidiary;

 

(e)                                  obligations under Swap Contracts that are
not incurred for speculative purposes;

 

(f)                                   Indebtedness in respect of purchase money
obligations and equipment financing for fixed or capital assets (including,
without limitation, FF&E Financing, capital leases or other secured
indebtedness) within the limitations set forth in the proviso to clause (k) of
the definition of the term “Permitted Liens”; and (ii) any Indebtedness incurred
to refund, refinance or replace any such Indebtedness incurred pursuant to this
Section 7.03(f), provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $51,750,000;

 

(g)                                  Subordinated Debt and/or Unsecured
Indebtedness in an aggregate principal amount not to exceed $57,500,000;

 

(h)                                 Indebtedness of CCR or any of its Restricted
Subsidiaries owing to CCR or any of its Restricted Subsidiaries to the extent
constituting an Investment permitted by Section 7.02; provided that any such
Indebtedness owing to a Loan Party shall constitute “Pledged Collateral” under
and as defined in the Security Agreement; provided, further that any such
Indebtedness owing by a Loan Party to any Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Obligations pursuant to the Affiliate
Subordination Agreement;

 

(i)                                     Indebtedness of Persons that are
acquired by CCR or any Restricted Subsidiary or merged, consolidated or
amalgamated with or into any Restricted Subsidiary in accordance with the terms
of this Agreement or that is assumed by any Restricted Subsidiary in connection
with such acquisition; provided that (i) such Indebtedness was not created in
contemplation of such event, (ii) no Event of Default then exists or would
result therefrom, (iii) before and after giving effect thereto, CCR and its
Restricted Subsidiaries will be in pro forma compliance with the financial
covenant set forth in Section 7.11 and (iv) the aggregate principal amount
outstanding at any of such Indebtedness shall not exceed $5,750,000;

 

(j)                                    Indebtedness representing deferred
compensation or similar arrangements to directors, officers, employees, members
of management or consultants of CCR, any Restricted Subsidiary incurred in the
ordinary course of business;

 

(k)                                 [reserved];

 

(l)                                      obligations under Cash Management
Agreements and other Indebtedness in respect of netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

 

71

--------------------------------------------------------------------------------


 

(m)                             Indebtedness arising from agreements of CCR or
any Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations in a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Disposition (other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition); provided that (i) such Indebtedness does not exceed $11,500,000 at
any time outstanding and (ii) CCR or a Restricted Subsidiary may only make any
payment on account of such earn-out or purchase price adjustment if no Default
under Section 8.01(a) or Event of Default has occurred and be continuing and the
Consolidated Total Leverage Ratio is less than 5.50x;

 

(n)                                 Indebtedness incurred by CCR or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims,
unemployment insurance, other social security legislation, health, disability or
other benefits to current or former employees, directors, officers, members of
management or consultants (or the estate, heirs, family members, spouse, former
spouse, domestic partner or former domestic partner of any of the foregoing) or
property, casualty, liability or other insurance or self-insurance or other
similar obligations, letters of credit in the nature of security deposit (or
similar deposit or security) given to a lessor under an operating lease of Real
Property under which such Person is lessee, and letters of credit in connection
with the maintenance of, or pursuant to the requirements of, environmental or
other permits or licenses from Governmental Authorities, or other Indebtedness
with respect to reimbursement type obligations regarding workers’ compensation
claims;

 

(o)                                 obligations (including reimbursement
obligations with respect to letters of credit, bank guarantees or other similar
instruments) in respect of performance, bid, stay, customs, appeal and surety
bonds and completion guarantees or other obligations of a like nature entered
into by CCR or any Restricted Subsidiary in the ordinary course of business or
consistent with past practice or industry practices;

 

(p)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within 5 Business Days of its incurrence;

 

(q)                                 secured or unsecured notes (such notes,
“Incremental Equivalent Debt”); provided that (A) the aggregate initial
principal amount of all Incremental Equivalent Debt, together with the aggregate
initial principal amount (or committed amount, if applicable) of all Additional
Term Loans provided pursuant to Section 2.18(a), shall not exceed the
Incremental Cap less the amount of Additional Term Loans incurred in reliance on
clauses (A) and/or (C) of Section 2.18(a)(i) then outstanding, (B) the
incurrence of such Indebtedness shall be subject to clauses (iii) and (iv) of
the proviso to Section 2.18(a), (C) the covenants and events of default
applicable to such Incremental Equivalent Debt shall not be, when taken as a
whole, materially more favorable, to the holders of such Indebtedness than those
applicable to the Term Loan Facility or shall otherwise be reasonably
satisfactory to the Administrative Agent (it being agreed that terms applicable
only after the latest Maturity Date at the time of determination are
satisfactory), (D) to the extent such Indebtedness is subordinated to the Term
Loans or pari passu in right of payment or security with the Term Loans, such
Indebtedness shall be subject to an intercreditor agreement the terms of which
shall be reasonably satisfactory to the Administrative Agent and (E) for
purposes of calculating the Incremental Cap, such Incremental Equivalent Debt
(and any refinancings thereof) shall be deemed to be secured equally and ratably
with the Term Loan Facility, whether or not such Incremental Equivalent Debt is
so secured;

 

(r)                                    Indebtedness in respect of letters of
credit issued in favor of any L/C Issuer (as defined in the First Lien Credit
Agreement) or the Swing Line Lender (as defined in the First Lien Credit
Agreement) to support any Defaulting Lender’s participation in Letters of Credit
(as defined in the First Lien Credit Agreement) or Swing Line Loans (as defined
in the First Lien Credit Agreement) as contemplated under the First Lien Credit
Agreement;

 

(s)                                   Indebtedness of CCR or any Restricted
Subsidiary not otherwise permitted hereunder in an aggregate principal amount,
which when aggregated with the principal amount of all other Indebtedness then
outstanding and incurred pursuant to this Section 7.03(s), does not exceed
$11,500,000.

 

72

--------------------------------------------------------------------------------


 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                                 any Restricted Subsidiary may merge with
(i) a Borrower; provided that such Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Restricted Subsidiaries, provided that
when WTA or any Guarantor is merging with any Restricted Subsidiary that is not
a Guarantor, WTA or the Guarantor, as applicable, shall be the continuing or
surviving Person; and

 

(b)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
CCR or to another Restricted Subsidiary; provided that if the transferor in such
a transaction is WTA or a Guarantor, then the transferee must either be CCR or a
Guarantor.

 

(c)                                  any Restricted Subsidiary that is not a
Loan Party may merge or consolidate with or into any other Restricted Subsidiary
that is not a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if CCR determines in good faith that such
action is in the best interests of the relevant Person;

 

(d)                                 so long as no Default or Event of Default
exists or would result therefrom, any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; and

 

(e)                                  a merger, dissolution, liquidation,
consolidation or Disposition, the sole purpose of which is to effect a
Disposition permitted pursuant to Section 7.05.

 

7.05                        Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of (i) cash equivalents
(including any Investments described in Section 7.02(a)) and (ii) obsolete,
surplus or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of property (i) for
like-for-like exchanges for use in a business permitted by Section 7.07 and
(ii) to the extent that (x) such property is exchanged for credit against the
purchase price of similar replacement property and, in each case, all such
property shall be subject to the Liens created by the Collateral Documents (to
the extent required thereby) or (y) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by and among CCR
and any Restricted Subsidiary; provided that if the transferor of such property
is a Loan Party, the transferee thereof must be a Loan Party;

 

(e)                                  Dispositions permitted by Section 7.02,
Section 7.04, Section 7.06 and Permitted Liens to the extent constituting
Dispositions;

 

(f)                                   Dispositions by CCR and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05; provided that if
the aggregate Net Cash Proceeds from all such Dispositions exceed $8,625,000,
the excess thereof shall be applied as more particularly set forth in
Section 2.07;

 

(g)                                  [reserved];

 

(h)                                 Dispositions consisting of sales,
assignments, licenses, sub licenses, leases or subleases of real property in the
ordinary course of business;

 

(i)                                     Permitted Meadows Transactions;

 

73

--------------------------------------------------------------------------------


 

(j)                                    any Disposition (i) arising from
casualty, condemnation or any similar action or transfers by reason of eminent
domain with respect to any property or other asset of CCR or any of its
Restricted Subsidiaries provided that any Extraordinary Receipts received in
connection therewith shall be applied in accordance with
Section 2.07(b)(i) hereof, (ii) by reason of the exercise of termination rights
under any lease, sublease, license, sublicense, concession or other agreement or
(iii) pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement;

 

(k)                                 Dispositions of receivables in connection
with the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings;

 

(l)                                     the abandonment of intellectual property
rights in the ordinary course of business which in the reasonable good faith
determination of CCR or a Restricted Subsidiary are not material to the conduct
of the business of CCR and its Restricted Subsidiaries taken as a whole;

 

(m)                             the termination of Swap Contracts;

 

(n)                                 any surrender or waiver of contract rights
or the settlement, release, recovery on or surrender of contract, tort or other
claims of any kind;

 

(o)                                 any grant in the ordinary course of business
of any license of patents, trademarks, know-how or any other intellectual
property, including, but not limited to, grants of franchises or licenses,
franchise or license master agreements and/or area development agreements;

 

(p)                                 any issuance or sale of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary or any other
Disposition of such Unrestricted Subsidiary or any Disposition of assets of such
Unrestricted Subsidiary; and

 

(q)                                 Dispositions required to be made to comply
with the order of any Governmental Authority or applicable Law,

 

provided, however, that any Disposition pursuant to clauses (a)(i), (b), (c),
(f), (h) (in respect of sales of fee owned real property) and (o) shall be for
fair market value of such property at the time of such Disposition.  To the
extent any Collateral is Disposed of (other than solely as a result of the
granting of a Lien) as expressly permitted by this Section 7.05 to any Person
other than a Loan Party, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and the Administrative Agent shall take any
actions deemed appropriate in order to effect the foregoing.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except that,

 

(a)                                 so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom:

 

(i)                               each Subsidiary may make Restricted Payments
to a Borrower, the Guarantors and any other Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made;

 

(ii)                            CCR and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person; and

 

(iii)                         CCR and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

 

74

--------------------------------------------------------------------------------


 

(b)                                 for so long as CCR is treated as a
partnership or other substantially similarly treated pass-through entity for
United States federal income tax purposes, CCR shall be permitted to make
Restricted Payments to the Tax Recipients, in an amount not to exceed the Tax
Amount for the related period;

 

(c)                                  so long as no Default under
Section 8.01(a) or Event of Default shall have occurred and be continuing at the
time thereof or that would result therefrom, CCR or any Restricted Subsidiary
may pay Management Compensation;

 

(d)                                 Nevada Palace, LLC may make lease payments
to NP Land, LLC in an amount not to exceed $2,600,000 (as such amount may be
increased in accordance with CPI) in any calendar year unless such lease
payments are increased in accordance with the terms of the Eastside Cannery
Lease in effect as of the date hereof in which case such increased leased
payments shall be permitted to be made pursuant to this clause 7.06(d);

 

(e)                                  (i) so long as (A) no Default under
Section 8.01(a) or Event of Default shall have occurred and be continuing and
(B) the Consolidated Total Leverage Ratio is less than 5.75x, CCR or any
Restricted Subsidiary may use 50% of Excess Cash Flow to make payments in
respect of the Holdback Amount in an amount not to exceed $7,500,000 annually
and $25,000,000 million in the aggregate, plus accrued interest and reasonable
expenses related thereto, subject in each case to reductions set forth in the
Holdback Agreement;

 

(f)                                   so long as the Consolidated Total Leverage
Ratio is less than or equal to 5.50 to 1.00, Restricted Payments in an amount
not to exceed the aggregate amount of cash and cash equivalents actually
distributed by any Unrestricted Subsidiary to CCR or its Restricted
Subsidiaries;

 

(g)                                  so long as no Default or Event of Default
shall have occurred and be continuing at the time thereof or that would result
therefrom, CCR may declare and make Restricted Payments in an aggregate amount
not to exceed the sum of (1) if the Consolidated Total Leverage Ratio is less
than 5.25x on a pro forma basis, the Available Amount and (2) the aggregate
amount of net cash proceeds from the issuance or sale by CCR or any Restricted
Subsidiary of its Equity Interests (other than Disqualified Equity Interests or
Permitted Cure Securities) received after the Effective Date;

 

(h)                                 CCR may make a one-time payment to Magna
Entertainment Corporation (“Magna”) in an amount not to exceed $10,000,000 in
exchange for complete resolution of Magna’s claims under the Holdback Agreement
and a full release of all claims by Magna to additional and/or future payment
under the Holdback Agreement and (ii) otherwise make payments to Magna in
respect of the Holdback Amount in an amount not to exceed the aggregate amount
of net cash proceeds from the issuance or sale by CCR or any Restricted
Subsidiary of its Equity Interests (other than Disqualified Equity Interests or
Permitted Cure Securities) received after the Effective Date;;

 

(i)                                     [reserved];

 

(j)                                    to the extent constituting Restricted
Payments, CCR may enter into the transactions expressly permitted by Sections
7.02 (other than Section 7.02(j)), 7.04 and 7.05; and

 

(k)                                 within fourteen (14) days of the Effective
Date, CCR may declare and make a one-time Restricted Payment in cash to any
direct owner of CCR’s Series C Preferred Units in an aggregate amount not to
exceed $87,000,000.

 

7.07                        Change in Nature of Business.  Except with the
approval of the Required Lenders, engage in any material line of business
substantially different from those lines of business conducted by CCR and its
Subsidiaries on the date hereof or any business substantially related,
incidental or ancillary thereto.

 

7.08                        Transactions with Affiliates.  Except as set forth
on Schedule 7.08 or as permitted under Section 7.06, enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to CCR or such Restricted Subsidiary

 

75

--------------------------------------------------------------------------------


 

as would be obtainable by CCR or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to

 

(a)                            transactions between or among CCR and/or any of
its Restricted Subsidiaries, or between or among Restricted Subsidiaries;

 

(b)                           the payment of reasonable and customary fees and
reimbursement of expenses paid to, and indemnity provided on behalf of,
directors, officers, employees, members of management and consultants of CCR or
any Restricted Subsidiary;

 

(c)                            payments or loans (or cancellation of loans) or
advances to employees, officers, directors, members of management or consultants
(or the estate, heirs, family members, spouse, former spouse, domestic partner
or former domestic partner or any of the foregoing) of CCR or any of its
Subsidiaries and employment agreements, consulting arrangements, severance
arrangements and other similar arrangements with such employees, officers,
directors, members of management or consultants (or the estate, heirs, family
members, spouse, former spouse, domestic partner or former domestic partner of
any of the foregoing);

 

(d)                           any agreement as in effect as of the Effective
Date and listed on Schedule 7.08 hereto or any amendment thereto (so long as any
such agreement together with all amendments thereto, taken as a whole, is not
more disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Effective Date) or any transaction contemplated
thereby as determined in good faith by CCR;

 

(e)                            the issuance of Equity Interests of CCR or a
Restricted Subsidiary to any Person;

 

(f)                              any contribution to the capital of CCR or any
of its Restricted Subsidiaries;

 

(g)                           transactions permitted under Section 7.04 and/or
Section 7.05 solely for the purpose of (a) reorganizing to facilitate any
initial public offering of securities of CCR or any direct or indirect parent
company, (b) forming a holding company or (c) reincorporating CCR or the
Borrower in a new jurisdiction;

 

(h)                           investments by Oaktree in debt securities of CCR
or any of its Restricted Subsidiaries; and

 

(i)                               transactions with Affiliated Lenders and
Affiliated Debt Funds pursuant to Section 10.06 of this Agreement and in
accordance with the terms thereof.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary that is not a Guarantor to
make Restricted Payments to the Borrowers or any Guarantor or to otherwise
transfer property to CCR or any Guarantor, (ii) of any Restricted Subsidiary to
Guarantee the Indebtedness of a Borrower and (iii) of CCR or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that the foregoing shall not apply to:

 

(a)                            any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under Section 7.03 solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness;

 

(b)                           restrictions contained in the First Lien Loan
Documents and any permitted refinancing, replacement, extension or renewal
thereof;

 

(c)                            the grant of a Lien to secure an obligation of
CCR or a Subsidiary thereof if a Lien is granted to secure another obligation of
such Person;

 

(d)                           contractual encumbrances or restrictions in effect
on the Effective Date, including in respect of any Swap Contracts;

 

76

--------------------------------------------------------------------------------


 

(e)                            applicable Law;

 

(f)                              any agreement or other instrument of a Person
acquired by CCR or any Restricted Subsidiary which was in existence at the time
of the relevant Permitted Acquisition (but not created in contemplation thereof,
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired);

 

(g)                           contracts or agreements for the sale or
Disposition of assets, including any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or Disposition of the
Equity Interests or assets of such Subsidiary;

 

(h)                           Indebtedness of a Restricted Subsidiary which is
not a Loan Party which Indebtedness is permitted by Section 7.03;

 

(i)                               restrictions on cash or other deposits or net
worth imposed under contracts entered into in the ordinary course of business;

 

(j)                               customary provisions in joint venture
agreements and other similar agreements;

 

(k)                            purchase money obligations for property acquired
and obligations in respect of capital leases in the ordinary course of business
that impose restrictions of the type in clause (a) above on the property or
assets which are subject to such agreement;

 

(l)                               customary provisions contained in leases,
subleases, licenses, Equity Interests or asset sale agreements and other similar
agreements entered into in the ordinary course of business;

 

(m)                         customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 

(n)                           any restrictions imposed by any agreement relating
to Indebtedness incurred pursuant to Section 7.03 entered into after the
Effective Date if (a) such restrictions are not materially more restrictive,
taken as a whole, in the good faith judgment of the Borrower, than (i) the
restrictions contained in the Loan Documents or (ii) the restrictions that are
in effect on the Effective Date pursuant to agreements and instruments in effect
on the Effective Date, or (b) any such encumbrance or restriction contained in
such agreement does not prohibit (except upon a default or an event of default
thereunder) the payment of dividends in an amount sufficient, as determined by
the Board of Directors of CCR in good faith, to make scheduled payments of cash
interest on, and principal of, the Loans when due;

 

(o)                           customary restrictions and conditions contained in
the document relating to any Lien, so long as (i) such Lien is permitted under
Section 7.01 and such restrictions or conditions relate only to the specific
assets subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this Section
7.09; or

 

(p)                           any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (o) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive in any material respect with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

7.10                        Use of Proceeds.  Use the proceeds of any Loans,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

77

--------------------------------------------------------------------------------


 

7.11                        Financial Covenant.

 

Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage Ratio
as of the ending date of any fiscal quarter of CCR set forth below to be greater
than the ratio set forth below opposite the ending date of such fiscal quarter:

 

Date

 

Ratio

 

March 31, 2013

 

8.50 to 1.00

 

June 30, 2013

 

8.50 to 1.00

 

September 30, 2013

 

8.50 to 1.00

 

December 31, 2013

 

8.50 to 1.00

 

March 31, 2014

 

8.25 to 1.00

 

June 30, 2014

 

8.25 to 1.00

 

September 30, 2014

 

8.25 to 1.00

 

December 31, 2014

 

8.00 to 1.00

 

March 31, 2015

 

8.00 to 1.00

 

June 30, 2015

 

8.00 to 1.00

 

September 30, 2015

 

7.75 to 1.00

 

December 31, 2015

 

7.75 to 1.00

 

March 31, 2016

 

7.50 to 1.00

 

June 30, 2016

 

7.50 to 1.00

 

September 30, 2016

 

7.25 to 1.00

 

December 31, 2016

 

7.25 to 1.00

 

March 31, 2017 and thereafter

 

7.00 to 1.00

 

 

7.12                        Capital Expenditures.  Make any Capital Expenditure
except for:

 

(a)                            Maintenance Capital Expenditures in any fiscal
year in an amount (the “Base Amount”) not to exceed (x) $5,000,000 for the
remainder of the 2012 fiscal year and (y) thereafter, 5.50% of the Borrowers’
consolidated net revenue for the most recent fiscal year for which a Compliance
Certificate has been delivered pursuant to Section 6.02(b); provided, that, to
the extent that the aggregate amount of Maintenance Capital Expenditures made by
CCR and its Restricted Subsidiaries in any fiscal year pursuant to this Section
7.12(a) is less than the maximum amount of Maintenance Capital Expenditures
permitted by this Section 7.12(a) with respect to such fiscal year, the amount
of such difference (the “Rollover Amount”) may be carried forward and used to
make additional Capital Expenditures in the next succeeding fiscal year;
provided that Maintenance Capital Expenditures in any fiscal year shall be
counted against any Rollover Amount available with respect to such fiscal year
prior to being counted against the base amount set forth in Section 7.12(a) with
respect to such fiscal year;

 

(b)                           an amount not to exceed the sum of (1) if the
Consolidated Total Leverage Ratio is less than 5.50 to 1.00, calculated on a pro
forma basis after giving effect to such Capital Expenditure as of the last day
of the fiscal quarter most recently ended for which financial statements of CCR
have been delivered to the Lenders pursuant to Section 6.01, the Available
Amount, and (2) the aggregate amount of net cash proceeds from the issuance or
sale by any Borrower or any Restricted Subsidiary of any of its Equity Interests
(other than Disqualified Equity Interests or Permitted Cure Securities) received
from and after the Effective Date, in each case that is Not Otherwise Applied;
and

 

(c)                            Expansion Capital Expenditures in an aggregate
amount not to exceed $15,000,000 from the Effective Date through the Maturity
Date.

 

7.13                        Payment of Subordinated Debt.  Prepay any principal
(including sinking fund payments), or purchase or redeem (or offer to purchase
or redeem) any Subordinated Debt prior to the scheduled maturity date thereof,
or deposit any monies, securities or other Property with any trustee or other
Person to provide assurance that the principal of any Subordinated Debt will be
paid when due or otherwise to provide for the defeasance of any Subordinated
Debt, except that the foregoing shall not apply to payments of Subordinated Debt
(i) if the Consolidated

 

78

--------------------------------------------------------------------------------


 

Total Leverage Ratio is less than 5.00 to 1.00 on a pro forma basis, with the
Available Amount, (ii) with the aggregate amount of net cash proceeds from the
issuance or sale by CCR or any Restricted Subsidiary of its Equity Interests
(other than Disqualified Equity Interests or Permitted Cure Securities) received
after the Effective Date or (iii) in connection with a refinancing thereof
permitted hereby.

 

7.14                        Amendment, Etc. of Indebtedness.  Amend, modify or
change in any manner any term or condition of any Indebtedness set forth in
Schedule 7.03 so as to materially impair Lenders’ rights hereunder, except for
any refinancing, refunding, renewal or extension thereof permitted by Section
7.03(a) or (f), or amend, modify or change in any manner any terms or conditions
of the First Lien Loan Documents other than in accordance with the Intercreditor
Agreement.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                            Non-Payment.  A Borrower or any other Loan Party
fails to pay (i) when and as required to be paid herein, any amount of principal
of any Loan, or (ii) within three Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within three Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                           Specific Covenants.  A Borrower fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.02,
6.03(a), 6.05, 6.07, 6.11 or Article VII (but subject to the cure rights set
forth in Section 8.04 below) applicable to such Borrower; provided that a
failure to perform or observe any term, covenant or agreement contained in
Section 6.02 shall not constitute an Event of Default hereunder unless such
failure continues for 5 days; or

 

(c)                            Other Defaults.  Any Loan Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

(d)                           Representations and Warranties.  Any
representation, warranty or certification made or deemed made by or on behalf of
the Borrowers or any other Loan Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                            Cross-Default.  (i) CCR or any Restricted
Subsidiary (A) fails to make any payment when due after giving effect to any
applicable notice and cure periods (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than $10,000,000, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case after giving effect to any applicable notice and cure periods, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or (ii) there
occurs under any Swap Contract an “Early Termination Date” (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which CCR or any Restricted Subsidiary is the “Defaulting Party” (as
defined in such Swap Contract) or (B) any “Termination Event” (as so defined)
under such Swap Contract as to which CCR or any Restricted Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by CCR or such Restricted Subsidiary as a result thereof is greater than
$10,000,000 and CCR or such Restricted Subsidiary, as the case may be, has not
paid such “Termination Value” within 60 days of the due date thereof, unless
such termination or such “Termination Value” is being contested in good faith by
appropriate proceedings and appropriate reserves in accordance with GAAP have
been established; provided that with respect to any such failure under the First
Lien Credit

 

79

--------------------------------------------------------------------------------


 

Agreement, such failure shall only constitute an Event of Default under this
Section 8.01(f), if such Event of Default (as defined in the First Lien Credit
Agreement) is not cured or waived under the First Lien Credit Agreement within
sixty (60) days after the occurrence of such Event of Default (as defined in the
First Lien Credit Agreement); or

 

(f)                              Insolvency Proceedings, Etc.  Any Loan Party or
any of its Significant Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                           Inability to Pay Debts; Attachment.  (i) Any Loan
Party or any of its Significant Subsidiaries becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

 

(h)                           Judgments.  There is entered against CCR or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                               ERISA.  (i) An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in a Material Adverse Effect, or (ii) CCR or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan and such failure has resulted
or could reasonably be expected to result in a Material Adverse Effect; or

 

(j)                               Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                            Change of Control.  There occurs any Change of
Control; or

 

(l)                               License Revocation.  The occurrence of a
License Revocation that continues for fifteen consecutive calendar days with
respect to gaming operations at any gaming facility of CCR or any Significant
Subsidiary or the final unappealable denial (or any other denial if it requires
CCR or any Significant Subsidiary to cease all operations pending an appeal) by
the applicable Gaming Board of the applications described in Section 6.24 or the
withdrawal of such applications; or

 

(m)                         Governmental Approvals.  Any Loan Party shall fail
to obtain, renew, maintain or comply with any such governmental approvals as
shall be necessary (1) for the execution, delivery or performance by such Loan
Party of its obligations, or the exercise of its rights, under the Loan
Documents, or (2) for the grant of the Liens created under the Deeds of Trust,
the Pledge Agreement or the Security Agreement or for the validity and
enforceability or the perfection of the Deeds of Trust, the Pledge Agreement or
the Security Agreement; or any such governmental approval shall be revoked,
terminated, withdrawn, suspended, modified or withheld or shall cease to be
effective; or any proceeding shall be commenced by or before any Governmental
Authority for the purpose of revoking, terminating, withdrawing, suspending,
modifying or withholding any such governmental approval and such proceeding is
not dismissed within 60 days; or

 

80

--------------------------------------------------------------------------------


 

(n)                           Collateral Documents.  Any security interest or
Lien purported to be created by any Collateral Document shall (other than by
operation of law or pursuant to the terms hereof or thereof including as a
result of a transaction permitted by Sections 7.04 and 7.05 or a release or
subordination of Liens pursuant to Section 9.10) (x) cease to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid,
perfected, second priority Lien on all of the Collateral to the extent required
by such Collateral Document (except as otherwise expressly provided in this
Agreement or such Collateral Document), or (y) shall be asserted in writing by
any Loan Party not to be a valid, perfected, second priority (except as
otherwise expressly provided in this Agreement or such Collateral Document)
security interest in or Lien on the Collateral to the extent required by such
Collateral Document, except (x) to the extent that any such loss of perfection
or priority results from the failure of the First Lien Collateral Agent to
maintain possession of certificates actually delivered to it representing Equity
Interests actually pledged to it under the Pledge Agreement or Security
Agreement, (y) as to Collateral consisting of real property to the extent that
such losses are covered by a lender’s title insurance policy and (z) in respect
of any Collateral with a value less than $5,000,000 in aggregate.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                            declare the commitment of each Lender to make
Loans, whereupon such commitments and obligation shall be terminated;

 

(b)                           declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

 

(c)                            exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  Subject to the terms and
conditions of the Intercreditor Agreement or any replacement intercreditor
agreement entered into in connection with a permitted refinancing (as defined in
the First Lien Credit Agreement), after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.14 and 2.16, be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

81

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

8.04                        Equity Cure.  Notwithstanding anything to the
contrary contained in Section 8.01 or any other provision of this Agreement, in
the event that CCR fails to comply (or believes it may fail to comply) with the
financial covenant contained in Section 7.11, CCR shall have the right, from the
Effective Date until the Maturity Date, including during the applicable
Measurement Period through and including the 10th Business Day after the
delivery of a Notice of Issuance of Permitted Cure Securities, to issue
Permitted Cure Securities for cash (collectively, the “Cure Right”), and upon
the later of (a) the receipt by CCR of such net cash proceeds and (b) the end of
the relevant Measurement Period, such financial covenant shall be calculated or
recalculated, as the case may be, giving effect to the following:

 

(a)                            Consolidated EBITDA shall be increased, as
provided in the definition thereof, solely for the purpose of measuring
compliance with the financial covenant in Section 7.11 and will not be applied
for any other purpose under this Agreement, including but not limited to other
provisions hereof that are based upon the Consolidated Total Leverage Ratio in
effect from time to time, by an amount not to exceed the amount necessary to
cure the non-compliance or potential non-compliance (the “Cure Amount”), as
applicable;

 

(b)                           if, after giving effect to the foregoing increase
in Consolidated EBITDA, CCR shall be in compliance with the requirements of such
financial covenant, CCR shall be deemed to have satisfied the requirements of
such financial covenant as of the end of the relevant Measurement Period and
there shall be (or shall be deemed to be) no applicable breach or default of
such financial covenant for all purposes of this Agreement and the other Loan
Documents;

 

(c)                            Indebtedness shall not be deemed to have been
repaid on a pro forma basis for purposes of calculating the financial covenant
for the applicable Measurement Period with respect to which such Cure Right was
exercised; and

 

(d)                           to the extent a fiscal quarter ended for which
such financial covenant is calculated giving effect to a Cure Amount is included
in the calculation of a financial covenant in a subsequent fiscal period, the
Cure Amount shall continue to be included in the amount of Consolidated EBITDA
for such fiscal quarter;

 

provided that (i) in each four-fiscal quarter period of CCR there shall be at
least two (2) fiscal quarters in which the Cure Right is not exercised, (ii) the
Cure Right shall not be exercised more than five (5) times during the term of
this Agreement and (iii) the Cure Amount shall not exceed the amount required to
cause CCR to be in compliance with the financial covenant under Section 7.11. 
If CCR shall have delivered a Notice of Issuance of Permitted Cure Securities in
accordance with Section 6.01(d), then (subject to the preceding sentence) the
Lenders shall not have the right to declare a Default or Event of Default or
otherwise declare the Loans due and payable and terminate the Term Loan
Commitments pursuant to Section 8.01 solely as a result of a Default under
Section 7.11 until 10 Business Days following the date of delivery of such
Notice of Issuance of Permitted Cure Securities, and then only if CCR has not
received the net cash proceeds of the Cure Amount by such date.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                            Each of the Lenders hereby irrevocably appoints
Deutsche Bank Trust Company Americas to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental

 

82

--------------------------------------------------------------------------------


 

thereto.  The provisions of this Article (other than Section 9.10) are solely
for the benefit of the Administrative Agent, the Lenders, and neither any
Borrower nor any other Loan Party shall have rights as a third party-beneficiary
of any of such provisions.

 

(b)                           The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                            shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                           shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                            shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower or a
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or

 

83

--------------------------------------------------------------------------------


 

genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and reasonably believed by it to have been made by
the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent (other than a Disqualified Institution). 
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers by giving the Lenders and the Borrowers 10 days’
notice.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrowers (provided that the
consent of the Borrowers shall not be required if an Event of Default pursuant
to Section 8.01(a) or Section 8.01(f) (with respect to the Borrowers) has
occurred and is continuing), to appoint a successor (other than a Disqualified
Institution), which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above with the consent of the Borrower (provided that
the consent of the Borrowers shall not be required if an Event of Default
pursuant to Section 8.01(a) or (f) (with respect to the Borrowers) has occurred
and is continuing); provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Co-Syndication Agents, the
Co-Documentation Agents, the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                            to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b)                           to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Collateral Agent and Administrative Agent to, and the
Administrative Agent and Collateral Agent shall, upon the written request of the
Borrower:

 

(a)                            release any Lien on any property granted to or
held by the Collateral Agent or Administrative Agent under any Loan Document (i)
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document to a Person other than a Loan Party,
(iii) that constitutes Excluded Property, (iv) that is owned by a Guarantor upon
release by such Guarantor’s obligations pursuant to clause (c) below or (v)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders;

 

85

--------------------------------------------------------------------------------


 

(b)                           subordinate or release any Lien on any property
granted to or held by the Administrative Agent and Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 7.01 pursuant to clauses (e), (f), (k) or (q) of the definition of
“Permitted Liens”;

 

(c)                            to release any Guarantor from its obligations
under the Guaranty and the Collateral Documents if such Person (x) ceases to be
a Subsidiary as a result of a transaction permitted hereunder or (y) becomes (i)
an Unrestricted Subsidiary as permitted hereunder or (ii) an Excluded
Subsidiary; and

 

(d)                           enter into intercreditor agreements with respect
to Liens on the Collateral that are permitted or required to be subordinated to
or share in the Collateral on a pari passu basis with the Liens granted pursuant
to the Collateral Documents, in each case in accordance with the terms hereof.

 

In each case as specified in this Section 9.10, the Administrative Agent and
Collateral Agent will, at the Borrower’s expense and upon receipt of any
certifications reasonably requested by the Administrative Agent and Collateral
Agent in connection therewith, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11                        Indemnity.  To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  Without limiting or
expanding the provisions of Section 3.01, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Term Loan Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                            [reserved];

 

(b)                           extend or increase the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(c)                            postpone any date fixed by this Agreement for any
scheduled payment or mandatory prepayment of principal, interest or fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Aggregate Commitments hereunder without the written consent of each Lender
directly affected thereby;

 

86

--------------------------------------------------------------------------------


 

(d)                           reduce the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(e)                            except as necessary to give effect to the express
intent of the provisions of this Agreement (including, without limitation,
Sections 2.17, 2.18, 2.19 and 10.06) change (i) Section 8.03 in a manner that
directly and adversely affects any Class of Lenders or (ii) the order of
application of any reduction in the Term Loan Commitments or any prepayment of
Loans of any Class set forth in the applicable provisions of Section 2.07(b) in
any manner that directly and adversely affects any Class, in the case of each of
clause (i) and clause (ii), without the consent of the Required Class Lenders in
respect of such Class;

 

(f)                              change any provision of this Section 10.01 or
the definition of “Required Lenders” or “Required Class Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent, without the written consent of each Lender;

 

(g)                           [reserved]; or

 

(h)                           release all or substantially all Guarantors from
the Guaranty (except as specified therein) or to release all or substantially
all of the Collateral (other than as permitted by Section 9.10) without the
written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Engagement Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, nor will such Defaulting Lender’s
Commitment or Loans be included for the purposes of determining the Term Loan
Commitments or the Total Outstandings or the Required Lenders for purposes of
this Section 10.01, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

Notwithstanding any provision herein to the contrary, (i) this Agreement and the
other Loan Documents may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers (A)
to add one or more additional term loan facilities to this Agreement, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or, at the election of the Borrowers and the lenders providing such facilities,
on a basis subordinated to the existing facilities hereunder) in the benefits of
this Agreement and the other Loan Documents with the obligations and liabilities
from time to time outstanding in respect of the existing facilities hereunder,
and (B) in connection with the foregoing, to appropriately permit the lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or Class of Lenders hereunder, (ii) this Agreement and the
other Loan Documents shall be amended (or amended and restated) with only the
written approval of the Borrowers and each Additional Term Loan Lender (iii)
this Agreement and the other Loans Documents shall be amended (or amended and
restated) with only the written approval of the Borrowers and each Extending
Term Loan Lender, and (iv) this Agreement and the other Loan Documents shall be
amended (or amended and restated) with the written consent of the Borrowers and
the Refinancing Term Loan Lenders of the applicable Refinancing Term Loan Series
providing such Refinancing Term Loans in connection with any refinancing
facilities permitted pursuant to Section 2.19.

 

87

--------------------------------------------------------------------------------


 

If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, CCR may replace such non-consenting Lender in accordance with Section
10.13; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by CCR to be made pursuant to this paragraph);
provided, further, that the failure of any such non-consenting Lender to execute
an Assignment and Assumption shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

 

Notwithstanding anything to the contrary contained in this Section 10.01 or any
other Loan Document, (i) the Borrowers and the Administrative Agent may, without
the input or consent of any Lender, effect amendments to this Agreement and the
other Loan Documents as may be necessary in the reasonable opinion of the
Borrowers and the Administrative Agent to give effect to the provisions of
Sections 2.05, 2.17, 2.18, 2.19, 10.01 and 10.06 and (ii) (A) this Agreement and
the other Loan Documents may be amended, modified or waived and consent to
departure given, with the consent of the Administrative Agent at the request of
the Borrowers without the need to obtain the consent of any other Lender if such
amendment, modification, waiver or consent is delivered in order to cure or
correct any ambiguity, error, omission, defect or inconsistency or to effect
administrative changes so long as such amendment, waiver or consent does not
adversely affect the rights of any Lender or Secured Party in any material
respect and such amendment shall become effective without any further consent of
any other party to such and (B) guarantees, collateral documents, security
documents and related documents executed in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be
amended, modified, terminated or waived, and consent to any departure therefrom
may be given, without the consent of any Lender if such amendment, modification,
waiver or consent is given in order to (x) comply with local law or (y) cause
such guarantee, collateral document, security document or related document to be
consistent with this Agreement and the other Loan Documents.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                            Notices Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                               if to the Borrowers or the Administrative
Agent, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                            if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

 

Notices sent by hand or overnight courier service shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient) and notices dispatched by certified or
registered mail shall be deemed to have been given on the date that is four
Business Days after the same were sent or mailed (properly addressed) to the
relevant Person.  Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                           Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications

 

88

--------------------------------------------------------------------------------


 

pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                            The Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents or any of their respective Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrowers, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                           Change of Address, Etc.  Each of the Borrowers and
the Administrative Agent may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrowers
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to materials
and/or information provided by on or behalf of the Borrowers hereunder that are
not made available through the “Public Side Information” portion of IntraLinks
or another similar electronic system and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities laws.

 

(e)                            Reliance by Administrative Agent and Lenders. 
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices) purportedly given by
or on behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them in
accordance with (and subject to the limitations in) Section 10.04(b) with
respect to the reliance by such Person on each notice purportedly given by or on
behalf of the Borrowers.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

89

--------------------------------------------------------------------------------


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                            Costs and Expenses.  The Borrowers shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (and, in the case of legal fees and
expenses that are payable pursuant to this clause (i), limited to the actual and
reasonable and invoiced (together with reasonably detailed supporting
documentation) out-of-pocket fees, disbursements and other charges of one
counsel to the Administrative Agent and the Arrangers, taken as a whole, and, if
necessary, of one local counsel in any relevant jurisdiction to such Persons,
taken as a whole) and, (ii) all reasonable and documented out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and invoiced (together with reasonably detailed supporting
documentation) out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit (in the case of legal fees and expenses that are payable
pursuant to clauses (ii) and (iii), limited to the actual reasonable and
invoiced (together with reasonably detailed supporting documentation)
out-of-pocket fees, disbursements and other changes of (x) one counsel to the
Administrative Agent, any Lender and the L/C Issuer, taken as a whole, (y)
solely to the extent necessary in the case of an actual conflict of interests
between the Administrative Agent and 1 or more Lenders or the L/C Issuer, one
counsel to the Lenders or L/C Issuer, taken as a whole, and (z) solely to the
extent necessary, one local counsel in any relevant jurisdiction to such
Persons, taken as a whole).

 

(b)                           Indemnification by the Borrowers.  The Borrowers
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses arising from the gross negligence, bad faith or
willful misconduct of, or material breach of this Agreement or the other Loan
Documents, by such Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction or any dispute
solely among the Indemnitees (other than any claims against any Indemnitee in
its capacity as an Arranger or as the Administrative Agent) and not arising out
of any act or omission of CCR or any Restricted Subsidiary; provided further
that in the case of legal fees and expenses of counsel, the obligations of the
Borrower under

 

90

--------------------------------------------------------------------------------


 

this Section 10.04(b) shall be limited to the actual reasonable and invoiced
(together with reasonably detailed supporting documentation) out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, solely in the case of a conflict of interest or potential conflict of
interest, one additional counsel to all affected Indemnitees taken as a whole,
and, solely to the extent necessary, one local counsel in any relevant
jurisdiction to all Indemnitees, taken as a whole).

 

(c)                            Reimbursement by Lenders.  To the extent that the
Borrowers for any reason fail to pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                           Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto or any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
or party hereto shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by any other party hereto or any Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)                            Payments.  All amounts due under this Section
10.04 shall be payable not later than ten Business Days after written demand
therefor.

 

(f)                              Survival.  The agreements in this Section 10.04
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                            Successors and Assigns Generally.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with

 

91

--------------------------------------------------------------------------------


 

the provisions of subsection (b) of this Section 10.06, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section 10.06, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                           Assignments by Lenders.  Any Lender may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans; provided that

 

(i)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(ii)                            any assignment of a Term Loan Commitment or any
Term Loans must be approved by (A) the Administrative Agent (which approval
shall not be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender and (B) so long as no Event of Default
under Section 8.01(a) and Section 8.01(f) has occurred and is continuing, the
Borrowers (which approval shall not be unreasonably withheld or delayed) unless
the Person that is the proposed assignee is itself a Lender, an Affiliate of a
Lender or an Approved Fund (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); provided that the Borrower shall be deemed to
have consented after 10 Business Days of receiving notice of any assignment
unless it shall have objected in writing prior to the expiration of such 10
Business Day period;

 

(iii)                         [reserved];

 

(iv)                        the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;

 

(v)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs; and

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations

 

92

--------------------------------------------------------------------------------


 

under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section 10.06.

 

(c)                            Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Borrowers at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

 

(d)                           Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender, a Disqualified Institution or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Lender that sells a
participation shall, solely for this purpose as a non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
participant and the principal amounts of each participant’s interest in the
Loans held by it (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such Loan or other obligation hereunder as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary; provided that no
Lender shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any
Financing Agreement) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit or other proceeding to establish that
any loans are in registered form for U.S. federal income tax purposes.  Subject
to subsection (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections, including Section 3.01(e)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section, provided that any such
payment shall make the Lender granting such participation subject to the terms
of Section 10.13.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.  Section 10.18 shall apply to any Lender that has a Participant that
is Disqualified, unless such Lender replaces such Participant or repurchases
such Participant’s interest in the Commitment and/or the Loans.

 

(e)                            Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to

 

93

--------------------------------------------------------------------------------


 

the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent, not to be
unreasonably withheld.

 

(f)                              Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that (i) no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto or (ii) shall be permitted to be made
to any Disqualified Institution.

 

(g)                           Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(h)                           Special Purpose Funding Vehicles.  Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrowers (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.12(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrowers
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

 

(i)                               [Reserved].

 

(j)                               Assignments to Affiliated Lenders and
Affiliated Debt Funds.  Notwithstanding anything else to the contrary contained
in this Agreement, any Lender may assign all or a portion of its Term Loans to
any Affiliated Lender in accordance with Section 10.06(b); provided that:

 

(A)                              Assignments to Affiliated Lenders pursuant to
this Section 10.06 shall be subject to the following additional conditions and
limitations:

 

(i)                                  Affiliated Lenders will not be entitled to
(x) receive, directly or indirectly, information provided solely to Lenders by
the Administrative Agent or any Lender, (y) attend or participate in meetings
attended solely by Lenders and the Administrative Agent and their advisors

 

94

--------------------------------------------------------------------------------


 

or (z) access the Platform, notwithstanding that it may be granted access
thereto by the Administrative Agent;

 

(ii)                                     for purposes of (w) any amendment,
waiver or modification of any Loan Document (pursuant to Section 10.01 or
otherwise) (x) otherwise acting on any matter related to any Loan Document, (y)
determining whether the Lenders have directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document or (z) any plan of reorganization in
connection with any proceeding under the United States Bankruptcy Code or any
other Debtor Relief Law or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law commenced by or against any Loan Party,
in each case, (i) that does not require the consent of each Lender or each
affected Lender (other than with respect to Section 10.01(e), (f)(ii) and (h))
and (ii) that does not adversely affect such Affiliated Lender in its capacity
as a Lender in any material respect as compared to other Lenders, Affiliated
Lenders will be deemed to have voted in the same proportion as Lenders that are
not Affiliated Lenders voting on such matter; and each Affiliated Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the Bankruptcy Code of the United States is not
deemed to have been so voted, then such vote will be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code of the United States such that the vote
is not counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code of
the United States

 

(iii)                                    the aggregate principal amount of all
Term Loans held by the Affiliated Lenders may not exceed 25% of the outstanding
aggregate principal amount of all Term Loans at the time of any such assignment;
and

 

(iv)                                   each Affiliated Lender agrees not to make
or bring any claim, in its capacity as Lender, against Administrative Agent, any
other agent named on the cover page hereto or any Lender with respect to the
duties and obligations of such Persons under the Loan Documents.

 

(B)                                Assignments to Affiliated Debt Funds pursuant
to this Section 10.06(j) shall be subject to the following additional conditions
and limitations:

 

(i)                                  the aggregate principal amount of all Term
Loans held by the Affiliated Debt Funds may not exceed 49% of the outstanding
aggregate principal amount of all Term Loans at any time;

 

(ii)                                     notwithstanding anything in Section
10.01 or the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Affiliated Debt Funds and Affiliated Lenders
may not account for more than 49.9% of the Term Loans of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 10.01.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case such party shall except with respect to any audit or examination
conducted by bank accountants or any governmental bank authority exercising
examination or regulatory authority, to the extent permitted by Law, notify the
Borrowers promptly in advance thereof)), (c)

 

95

--------------------------------------------------------------------------------


 

to the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the Administrative Agent or the Lenders, as
applicable, shall to the extent permitted by Law, inform the Borrowers promptly
in advance thereof), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any bona-fide assignee of or Participant in, or any Eligible Assignee
invited to be a Lender pursuant to Section 10.06(b), or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (in
each case, other than a Disqualified Institution) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations (other than a Disqualified
Institution) who is informed of the confidential nature of such Information and
instructed to keep such Information confidential, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers and
not known to them to be under any duty of confidentiality to the Borrowers or
their Subsidiaries.

 

For purposes of this Section 10.07, “Information” means all information received
from the Loan Parties or their Affiliates relating to any Loan Party, any
Affiliate thereof, any Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is publically
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary other than as a result of
a breach of any confidentiality obligations.  Any Person required to maintain
the confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates are hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness, provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its Affiliates under this Section
10.08 are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have.  Each Lender agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  Anything in this Agreement to the
contrary notwithstanding, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or any other Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of Agent and Required
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the other Loan Documents shall be taken
in concert and at the direction or with the consent of Agent or Required
Lenders.

 

96

--------------------------------------------------------------------------------


 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder, in each case, provided that the Loan Parties are not thereby required
to make any greater payments hereunder than would be required prior to any such
action.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof (other than with respect to the
Arrangers) that, when taken together, bear the signatures of each of the other
parties hereto (other than with respect to the Arrangers).  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or pdf
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loans, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender ceases to make Eurodollar
Rate Loans pursuant to Section 3.02, or if any Lender is a Defaulting Lender or
if any Lender is a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                           the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                           such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other

 

97

--------------------------------------------------------------------------------


 

Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)                            in the case of any such assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in avoidance of or a
reduction in such compensation or payments thereafter; and

 

(d)                           such assignment does not conflict with applicable
Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, such Lender waives receipt of compensation under Section 3.04 or
payment to it or on its behalf of additional amounts pursuant to Section 3.01
and such Lender reimburses Borrowers for any amounts previously paid.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                           SUBMISSION TO JURISDICTION.  THE BORROWERS AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND
THEIR PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                            WAIVER OF VENUE.  THE BORROWERS AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS

 

98

--------------------------------------------------------------------------------


 

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.

 

10.17                 Cooperation with Gaming Boards.  The Administrative Agent
and each of the Lenders hereunder agree to cooperate with the Gaming Boards in
connection with the administration of their regulatory jurisdiction over
Borrowers and their Subsidiaries, including the provision of such documents or
other information as may be requested by such Gaming Boards relating to
Borrowers or any of the Subsidiaries or to the Loan Documents.  The Borrowers
and each of their Affiliates hereby consent to any such disclosure by the
Lenders and Administrative Agent to any Gaming Board and releases such parties
from any liability for any such disclosure.  The rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of the Gaming Laws and if
prior approval of any Gaming Boards is required therefor, such approval shall be
obtained.

 

10.18                 Removal of a Lender.  The Borrowers shall have the right
to remove a Lender as a party to this Agreement in accordance with this Section
10.18 if such Lender is the subject of a Disqualification.  If the Borrowers are
entitled to remove a Lender pursuant to this Section 10.18, upon notice from the
Borrowers, the Lender being removed shall execute and deliver an Assignment and
Assumption Agreement covering any and all of the Lender’s Commitments hereunder
and the Loans at any time owing to it hereunder in favor of one or more Eligible
Assignees designated by the Borrowers (and acceptable to the Administrative
Agent, which acceptance shall not be unreasonably delayed or withheld), subject
to the payment of a purchase price by such Eligible Assignee equal to all
principal and accrued interest, fees and other amounts payable to such Lender
under this Agreement through the date of assignment.

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

CANNERY CASINO RESORTS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Paulos

 

 

Name:

William J. Paulos

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

WASHINGTON TROTTING ASSOCIATION, INC.

 

 

 

 

 

By:

/s/ William J. Paulos

 

 

Name:

William J. Paulos

 

 

Title:

President, Secretary and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO GAMING CAPITAL, LLC, as Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Sue Fuller

 

 

Name: Sue Fuller

 

 

Title: Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Justin Lien

 

 

Name: Justin Lien

 

 

Title: Director

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ John D. Toronto

 

 

Name: John D. Toronto

 

 

Title: Managing Director

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate

 

S-6

--------------------------------------------------------------------------------


 

 

MACQUARIE CAPITAL (USA) INC.,

 

as Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Gregory J. Hefner

 

 

Name: Gregory J. Hefner

 

 

Title: Managing Director

 

 

 

By:

/s/ Lisa Grushkin

 

 

Name: Lisa Grushkin

 

 

Title: Senior Vice President

 

S-7

--------------------------------------------------------------------------------